 



Exhibit 10.13
 
WABASH NATIONAL CORPORATION
AND
THE SUBSIDIARIES OF WABASH NATIONAL CORPORATION
IDENTIFIED ON THE SIGNATURE PAGES HERETO,
AS BORROWERS
 
 
SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
Dated as of March 6, 2007
$150,000,000
 
 
BANK OF AMERICA, N.A.,
individually and as Agent for any Lender which is
or becomes a Party hereto,
LASALLE BANK, NATIONAL ASSOCIATION,
individually and as Syndication Agent,
WELLS FARGO FOOTHILL, LLC,
individually and as a Syndication Agent,
JPMORGAN CHASE BANK, N.A.,
individually and as a Documentation Agent, and
BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Book Manager, and
THE ADDITIONAL LENDERS NOW AND FROM
TIME TO TIME PARTY HERETO
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                        Page                     SECTION 1.
CREDIT FACILITY     1  
 
    1.1.     Loans     1  
 
    1.2.     Letters of Credit; LC Guaranties     5  
 
    1.3.     Reallocation of Revolving Loan Commitments     7  
 
    1.4.     Borrowing Agent     7  
 
    1.5.     Alternate Currencies     7  
 
    1.6.     Dollars; Conversion to Dollars     8  
 
    1.7.     Judgment Currency; Contractual Currency     8  
 
    1.8.     Common Enterprise     9  
 
    1.9.     Effect of Amendment and Restatement     10  
 
                    SECTION 2. INTEREST, FEES AND CHARGES     10  
 
    2.1.     Interest     10  
 
    2.2.     Computation of Interest and Fees     11  
 
    2.3.     Fee Letter     11  
 
    2.4.     Letter of Credit and LC Guaranty Fees     11  
 
    2.5.     Unused Line Fee     12  
 
    2.6.     Intentionally omitted     12  
 
    2.7.     Audit Fees     12  
 
    2.8.     Reimbursement of Expenses     13  
 
    2.9.     Bank Charges     13  
 
    2.10.     Collateral Protection Expenses; Appraisals; Field Examinations    
14  
 
    2.11.     Payment of Charges     14  
 
    2.12.     No Deductions     14  
 
    2.13.     Joint and Several Obligations     15  
 
    2.14.     Subrogation and Contribution     18  
 
                    SECTION 3. LOAN ADMINISTRATION.     18  
 
    3.1.     Manner of Borrowing Revolving Credit Loans/LIBOR Option     18  
 
    3.2.     Payments     22  
 
    3.3.     Mandatory and Optional Prepayments     23  
 
    3.4.     Application of Payments and Collections     25  
 
    3.5.     All Loans to Constitute One Obligation     26  
 
    3.6.     Loan Account     26  
 
    3.7.     Statements of Account     26  
 
    3.8.     Increased Costs     27  
 
    3.9.     Basis for Determining Interest Rate Inadequate     28  
 
    3.10.     Sharing of Payments, Etc.     28  

-i-



--------------------------------------------------------------------------------



 



                                        Page                     SECTION 4. TERM
AND TERMINATION     29  
 
    4.1.     Term of Agreement     29  
 
    4.2.     Termination     29  
 
                    SECTION 5. SECURITY INTERESTS     30  
 
    5.1.     Security Interest in Collateral     30  
 
    5.2.     Other Collateral     32  
 
    5.3.     Lien Perfection; Further Assurances     32  
 
    5.4.     Lien on Realty     33  
 
                    SECTION 6. COLLATERAL ADMINISTRATION     33  
 
    6.1.     General     33  
 
    6.2.     Administration of Accounts     34  
 
    6.3.     Administration of Inventory     36  
 
    6.4.     Administration of Equipment     36  
 
    6.5.     Payment of Charges     37  
 
                    SECTION 7. REPRESENTATIONS AND WARRANTIES     37  
 
    7.1.     General Representations and Warranties     37  
 
    7.2.     Continuous Nature of Representations and Warranties     46  
 
    7.3.     Survival of Representations and Warranties     46  
 
                    SECTION 8. COVENANTS AND CONTINUING AGREEMENTS     47  
 
    8.1.     Affirmative Covenants     47  
 
    8.2.     Negative Covenants     52  
 
    8.3.     Specific Financial Covenants     60  
 
                    SECTION 9. CONDITIONS PRECEDENT     61  
 
    9.1.     Conditions Precedent to Initial Loans and Other Initial Credit
Accommodations     61  
 
    9.2.     Conditions Precedent to all Loans and other Credit Accommodations  
  62  
 
                    SECTION 10. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON
DEFAULT     62  
 
    10.1.     Events of Default     62  
 
    10.2.     Acceleration of the Obligations     66  
 
    10.3.     Other Remedies     66  
 
    10.4.     Set Off and Sharing of Payments     67  
 
    10.5.     Remedies Cumulative; No Waiver     68  
 
                    SECTION 11. THE AGENT     69  
 
    11.1.     Authorization and Action     69  
 
    11.2.     Agent’s Reliance, Etc     69  
 
    11.3.     Bank of America and Affiliates     70  

-ii-



--------------------------------------------------------------------------------



 



                                        Page                    
 
    11.4.     Lender Credit Decision     70  
 
    11.5.     Indemnification     71  
 
    11.6.     Rights and Remedies to be Exercised by Agent Only     71  
 
    11.7.     Agency Provisions Relating to Collateral     71  
 
    11.8.     Agent’s Right to Purchase Commitments     72  
 
    11.9.     Right of Sale, Assignment, Participations     72  
 
    11.10.     Amendment     74  
 
    11.11.     Resignation of Agent; Appointment of Successor     75  
 
    11.12.     Audit and Examination Reports; Disclaimer by Lenders     76  
 
    11.13.     Syndication Agents; Documentation Agent     77  
 
    11.14.     Quebec Security     77  
 
                    SECTION 12. MISCELLANEOUS     78  
 
    12.1.     Power of Attorney     78  
 
    12.2.     Indemnity     79  
 
    12.3.     Sale of Interest     80  
 
    12.4.     Severability     80  
 
    12.5.     Successors and Assigns     80  
 
    12.6.     Cumulative Effect; Conflict of Terms     80  
 
    12.7.     Execution in Counterparts     80  
 
    12.8.     Notice     80  
 
    12.9.     Consent     81  
 
    12.10.     Credit Inquiries     82  
 
    12.11.     Time of Essence     82  
 
    12.12.     Entire Agreement     82  
 
    12.13.     Interpretation     82  
 
    12.14.     Confidentiality     82  
 
    12.15.     GOVERNING LAW; CONSENT TO FORUM.     83  
 
    12.16.     WAIVERS BY BORROWERS.     84  
 
    12.17.     Advertisement     85  
 
    12.18.     English Language     85  
 
    12.19.     USA PATRIOT Act     85  

-iii-



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
          THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made
as of this 6th day of March, 2007, by and among BANK OF AMERICA, N.A. (“Bank of
America”), a Rhode Island corporation with an office at One South Wacker Drive,
Suite 3400, Chicago, Illinois 60606, individually as a Lender, as Agent
(“Agent”) for itself and any other financial institution which is or becomes a
party hereto (each such financial institution, including Bank of America, is
referred to hereinafter individually as a “Lender” and collectively as the
“Lenders”), the LENDERS, LASALLE BANK, NATIONAL ASSOCIATION, individually as a
Lender and as Syndication Agent for Lenders, WELLS FARGO FOOTHILL, LLC,
individually as a Lender and as a Syndication Agent for Lenders, JPMORGAN CHASE
BANK, N.A., individually as a Lender and as a Documentation Agent for Lenders,
BANC OF AMERICA SECURITIES LLC, as sole lead arranger and book manager
(“Arranger”), and each of WABASH NATIONAL CORPORATION, a Delaware corporation
with its chief executive office and principal place of business at 1000 Sagamore
Parkway South, Lafayette, Indiana 47905 (“Wabash”) and EACH SUBSIDIARY OF WABASH
THAT IS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS A BORROWER; Wabash and each
such Subsidiary are hereafter referred to collectively, as “Borrowers” and
individually, as “Borrower”. Capitalized terms used in this Agreement have the
meanings assigned to them in Appendix A, General Definitions. Accounting terms
not otherwise specifically defined herein shall be construed in accordance with
GAAP consistently applied. This Agreement amends, supercedes, restates and
replaces in its entirety that certain Amended and Restated Loan and Security
Agreement dated as of December 30, 2004 (the “Original Loan Agreement”) by and
among Agent, the other agents party thereto, Lenders and Borrowers, which in
turn amended, superceded, restated and replaced in its entirety that certain
Loan and Security Agreement dated as of September 23, 2003 by and among Agent,
the other agents party thereto, Lenders, Fleet Securities, Inc., as arranger,
and Borrowers.
SECTION 1. CREDIT FACILITY
          Subject to the terms and conditions of, and in reliance upon the
representations and warranties made in, this Agreement and the other Loan
Documents, Lenders agree to make a Total Credit Facility of up to $150,000,000
available to Borrowers upon a Borrower’s request therefor, as follows:
     1.1. Loans.
     1.1.1. Revolving Credit Loans. Each Lender agrees, severally and not
jointly, for so long as no Default or Event of Default exists, to make Revolving
Credit Loans to Borrowers from time to time during the period from the date
hereof to but not including the last day of the Term, as requested by Borrowers
in the manner set forth in Section 1.4 and subsection 3.1.1 hereof, up to a
maximum principal amount at any time outstanding equal to the lesser of (i) such
Lender’s Revolving Loan

-1-



--------------------------------------------------------------------------------



 



Commitment minus the product of such Lender’s Revolving Loan Percentage and the
sum of the Dollar Equivalent of the LC Amount and LC Obligations minus the
product of such Lender’s Revolving Loan Percentage and reserves, if any and
(ii) the product of (a) such Lender’s Revolving Loan Percentage and (b) an
amount equal to the sum of the Borrowing Base at such time minus the sum of the
Dollar Equivalent of the LC Amount and LC Obligations minus reserves, if any.
Agent shall have the right to establish reserves in such amounts, and with
respect to such matters as Agent shall deem necessary or appropriate in its
reasonable credit judgment, against the amount of Revolving Credit Loans which
Borrowers may otherwise request under this subsection 1.1.1 including without
limitation with respect to (i) price adjustments, damages, unearned discounts,
returned products or other matters for which credit memoranda are issued in the
ordinary course of a Borrower’s business; (ii) dilution related to Accounts in
excess of five percent (5%); (iii) shrinkage, spoilage and obsolescence of
Inventory; (iv) slow moving Inventory; (v) other sums chargeable against a
Borrower’s Loan Account as Revolving Credit Loans under any section of this
Agreement; (vi) amounts owing by a Borrower to any Person to the extent secured
by a Lien on, or trust over, any Property of such Borrower, including without
limitation Prior Claims; (vii) amounts owing by a Borrower in connection with
Product Obligations and relating to currency exchange rate risk; and (viii) such
other specific events, conditions or contingencies as to which Agent, in its
reasonable credit judgment as is customary for asset based facilities of this
type, determines reserves should be established from time to time hereunder.
Notwithstanding the foregoing, Agent shall not establish any reserves in respect
of any matters relating to any items of Collateral that have been taken into
account in determining Eligible Inventory, Eligible Trailer Inventory, Eligible
Bill and Hold Inventory, Eligible Accounts. Eligible Equipment or Eligible Real
Property, as applicable. The Revolving Credit Loans shall be repayable in
accordance with the terms of the Revolving Notes and as set forth in subsection
3.2.1, and shall be secured by, among other things, all of the Collateral.
     1.1.2. Overadvances. Insofar as a Borrower may request and Agent or
Majority Lenders (as provided below) may be willing in their sole and absolute
discretion to make Revolving Credit Loans to such Borrower at a time when the
unpaid balance of Revolving Credit Loans plus the sum of the Dollar Equivalent
of the LC Amount plus the Dollar Equivalent of the amount of LC Obligations that
have not been reimbursed by Borrowers or funded with a Revolving Credit Loan,
plus reserves, exceeds, or would exceed with the making of any such Revolving
Credit Loan, the Borrowing Base (such Loan or Loans being herein referred to
individually as an “Overadvance” and collectively, as “Overadvances”), Agent
shall enter such Overadvances as debits in the Loan Account. All Overadvances
shall be repaid on demand, shall be secured by the Collateral and shall bear
interest as provided in this Agreement for Revolving Credit Loans generally. Any
Overadvance made pursuant to the terms hereof shall be made by all Lenders
ratably in accordance with their respective Revolving Loan Percentages.
Overadvances in the aggregate amount of $5,000,000 or less may, unless a Default
or Event of Default has occurred and is

-2-



--------------------------------------------------------------------------------



 



continuing (other than a Default or an Event of Default caused by the existence
or making of such Overadvance), be made in the sole and absolute discretion of
Agent. Overadvances in an aggregate amount of more than $5,000,000 but less than
$7,500,000 may, unless a Default or an Event of Default has occurred and is
continuing (other than a Default or Event of Default caused by the existence or
making of such Overadvance), be made in the sole and absolute discretion of the
Majority Lenders. Overadvances in an aggregate amount of $7,500,000 or more and
Overadvances to be made after the occurrence and during the continuation of a
Default or an Event of Default (other than a Default or Event of Default caused
by the existence or making of such Overadvance) shall require the consent of all
Lenders. The foregoing notwithstanding, in no event, unless otherwise consented
to by all Lenders, (w) shall any Overadvances be outstanding for more than
thirty (30) consecutive days, (x) after all outstanding Overadvances have been
repaid, shall Agent or Lenders make any additional Overadvances unless sixty
(60) days or more have expired since the last date on which any Overadvances
were outstanding, (y) shall Overadvances be outstanding for more than sixty
(60) days within any one hundred eighty day (180) period or (z) shall Agent make
Revolving Credit Loans on behalf of Lenders under this subsection 1.1.2 to the
extent such Revolving Credit Loans would cause a Lender’s share of the Revolving
Credit Loans to exceed such Lender’s Revolving Loan Commitment minus such
Lender’s Revolving Loan Percentage of the sum of the Dollar Equivalent of the LC
Amount and the LC Obligations.
     1.1.3. Use of Proceeds. The Revolving Credit Loans shall be used solely for
(i) the payment of fees and expenses associated with the transactions
contemplated hereby, (ii) Borrowers’ general operating capital needs (including
Capital Expenditures permitted hereunder) in a manner consistent with the
provisions of this Agreement and all applicable laws, (iii) the funding of
Permitted Acquisitions, and (iv) other general corporate purposes.
     1.1.4. Swingline Loans. In order to reduce the frequency of transfers of
funds from Lenders to Agent for making Revolving Credit Loans and for so long as
no Default or Event of Default exists, Agent shall be permitted (but not
required) to make Revolving Credit Loans to Borrowers upon request by Borrowers
(such Revolving Credit Loans to be designated as “Swingline Loans”) provided
that the aggregate amount of Swingline Loans outstanding at any time will not
(i) exceed $10,000,000; (ii) when added to the principal amount of Agent’s other
Revolving Credit Loans then outstanding plus Agent’s Revolving Loan Percentage
of the sum of the Dollar Equivalent of the LC Amount and the LC Obligations,
exceed Agent’s Revolving Credit Commitment; or (iii) when added to the principal
amount of all other Revolving Credit Loans then outstanding plus the sum of the
Dollar Equivalent of the LC Amount and the LC Obligations plus reserves, exceed
the Borrowing Base. Within the foregoing limits, each Borrower may borrow, repay
and reborrow Swingline Loans. All Swingline Loans shall be treated as Revolving
Credit Loans for purposes of this Agreement, except that (a) all Swingline Loans
shall be Base Rate

-3-



--------------------------------------------------------------------------------



 



Portions and (b) notwithstanding anything herein to the contrary (other than as
set forth in the next succeeding sentence), all principal and interest paid with
respect to Swingline Loans shall be for the sole account of Agent in its
capacity as the lender of Swingline Loans. Notwithstanding the foregoing, not
more than 2 Business Days after (1) Lenders receive notice from Agent that a
Swingline Loan has been advanced in respect of a drawing under a Letter of
Credit or LC Guaranty or (2) in any other circumstance, demand is made by Agent
during the continuance of an Event of Default, each Lender shall irrevocably and
unconditionally purchase and receive from Agent, without recourse or warranty
from Agent, an undivided interest and participation in each Swingline Loan to
the extent of such Lender’s Revolving Loan Percentage thereof, by paying to
Agent, in same day funds, an amount equal to such Lender’s Revolving Loan
Percentage of such Swingline Loan. Swingline Loans will be settled between the
Agent and the Lenders in the manner set forth in subsection 3.1.2 and Agent will
settle any interest and principal actually received from Borrowers with any
Lender that becomes participant in the Swingline Loan during the continuance of
an Event of Default pursuant to immediately preceding sentence on a weekly (or
more frequently, as determined by Agent in its sole discretion) basis. For
purposes of this Agreement, Swingline Loans shall include any “Swingline Loans”
made under the Original Loan Agreement and outstanding on the Closing Date.
     1.1.5. Agent Loans. Upon the occurrence and during the continuance of an
Event of Default, Agent, in its sole discretion, may make Revolving Credit Loans
on behalf of Lenders, in an aggregate amount not to exceed $5,000,000, if Agent,
in its reasonable business judgment, deems that such Revolving Credit Loans are
necessary or desirable (i) to protect all or any portion of the Collateral,
(ii) to enhance the likelihood, or maximize the amount of, repayment of the
Loans and the other Obligations, or (iii) to pay any other amount chargeable to
any Borrower pursuant to this Agreement, including without limitation costs,
fees and expenses as described in Sections 2.8 and 2.9 (hereinafter, “Agent
Loans”); provided, that in no event shall (a) the maximum principal amount of
the Revolving Credit Loans plus the Dollar Equivalent of the LC Amount and the
LC Obligations exceed the aggregate Revolving Loan Commitments and (b) Majority
Lenders may at any time revoke Agent’s authorization to make Agent Loans. Any
such revocation must be in writing and shall become effective prospectively upon
Agent’s receipt thereof. Each Lender shall be obligated to advance its Revolving
Loan Percentage of each Agent Loan. If Agent Loans are made pursuant to the
preceding sentence, then (a) the Borrowing Base shall be deemed increased by the
amount of such permitted Agent Loans, but only for so long as Agent allows such
Agent Loans to be outstanding, and (b) all Lenders that have committed to make
Revolving Credit Loans shall be bound to make, or permit to remain outstanding,
such Agent Loans based upon their Revolving Loan Percentages in accordance with
the terms of this Agreement.
     1.1.6. Request for Increase of Revolving Loan Commitments. Lenders agree
that Borrowers may, so long as no Default or Event of Default has occurred and

-4-



--------------------------------------------------------------------------------



 



is continuing, deliver a written notice to Agent and each Lender (an “Increase
Notice”) requesting an increase in the Revolving Loan Commitments in a minimum
amount of $25,000,000 (a “Requested Revolver Increase”) with an aggregate limit
for all Requested Revolver Increases of $100,000,000. Four such Increase Notices
may be delivered during the Term and each Increase Notice shall be accompanied
with a Compliance Certificate confirming that (i) no Default or Event of Default
has occurred and is continuing and (ii) the Fixed Charge Coverage Ratio for the
12 month period ending on the last day of the calendar month that ended most
recently prior to the delivery of such Increase Notice, is greater than 1.10 to
1.0. If Borrowers deliver an Increase Notice, each Lender shall have the option
to participate in the Requested Revolver Increase upon terms and in amounts
determined by Agent by delivering a written notice to Agent and Borrowers within
ten Business Days of such Lender’s receipt of the Increase Notice (it being
agreed and understood that such Lender shall be deemed to have elected not to
participate in the Requested Revolver Increase if it does not respond to the
Increase Notice within ten Business Days of its receipt thereof). If one or more
Lenders with Revolving Loan Commitments elect not to participate in the
Requested Revolver Increase, or if such participation is for less than the full
amount of the Requested Revolver Increase, then Agent may, at its option and in
its separate capacities as a Lender, elect to participate in such remaining
portion of the Requested Revolver Increase or permit one or more existing
Lenders to participate in the remaining portion of the Required Revolver
Increase. If there is less than full participation by existing Lenders with
Revolving Loan Commitments in the Requested Revolver Increase after the
foregoing procedures, then one or more new Lenders acceptable to Agent and
Borrowers may be added as parties to this Agreement for purposes of
participating in such remaining portion; provided, that if any portion of the
Requested Revolver Increase remains unfunded after Agent’s and Borrowers’
syndication efforts, the applicable Requested Revolver Increase shall be reduced
to an amount equal to the aggregate amount of participations in such Requested
Revolver Increase by all existing and new Lenders. After giving effect to the
procedures described in this paragraph, each Lender participating in the
Requested Revolver Increase shall have its Revolving Loan Commitment increase to
the extent of its participation as determined by Agent and, upon the request of
such Lender, Borrowers will execute a replacement Revolving Note for such Lender
reflecting the increased amount of its Revolving Loan Commitment. Borrowers
agree to execute such amendments and supplements to the Loan Documents as Agent
reasonably deems necessary in connection with a Requested Revolver Increase and
further agree to pay to Lenders a commitment fee and to Agent an arrangement fee
to be determined by Agent and Borrowers in connection with the Requested
Revolver Increase.
     1.2. Letters of Credit; LC Guaranties.
     1.2.1. Issuance of Letters of Credit and LC Guarantees. Agent agrees, for
so long as no Default or Event of Default exists and if requested by a Borrower,
to (i) issue its, or cause to be issued by Bank or another Affiliate of Agent,
on the date

-5-



--------------------------------------------------------------------------------



 



requested by such Borrower, Letters of Credit (sight drafts only) for the
account of a Borrower or (ii) execute LC Guaranties by which Agent, Bank, or
another Affiliate of Agent, on the date requested by a Borrower, shall guaranty
the payment or performance by a Borrower of its reimbursement obligations with
respect to letters of credit issued for a Borrower’s account by other Persons;
provided, that (a) the Dollar Equivalent of the LC Amount shall not exceed
$15,000,000 at any time and (b) at no time will a Letter of Credit or LC
Guaranty be issued if doing so could cause a violation of subsection 1.1.1.
Prior to the Closing Date, Bank issued certain letters of credit for the account
of one or more Borrowers under the Original Loan Agreement, which Letters of
Credit are still outstanding on the Closing Date and are more particularly
described on Exhibit 1.2.1 hereto (the “Existing Letters of Credit”). Agent,
Lenders and Borrowers hereby agree that the Existing Letters of Credit shall be
deemed to be Letters of Credit issued under this Agreement on the Closing Date.
No Letter of Credit or LC Guaranty may have an expiration date (a) after the
last day of the Term, (b) in the case of standby Letters of Credit or LC
Guaranties supporting standby letters of credit, more than 1 year after the
issuance date thereof or (c) in the case of documentary Letters of Credit or LC
Guaranties supporting documentary letters of credit, more than 180 days after
the issuance date thereof.
     1.2.2. Lender Participation. Immediately upon the issuance of a Letter of
Credit or an LC Guaranty under this Agreement, each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from Agent, without
recourse or warranty, an undivided interest and participation therein equal to
the sum of the Dollar Equivalent of the applicable LC Amount and the applicable
LC Obligations multiplied by such Lender’s Revolving Loan Percentage. Agent will
notify each Lender on a weekly basis, or if determined by Agent, a more frequent
basis, upon presentation to it of a draw under a Letter of Credit or a demand
for payment under a LC Guaranty. On a weekly basis, or more frequently if
requested by Agent, each Lender shall make payment to Agent in immediately
available funds in Dollars, of an amount equal to such Lender’s pro rata share
(based on such Lender’s Revolving Loan Percentage) of the amount of any payment
made by Agent in respect to any Letter of Credit or LC Guaranty. The obligation
of each Lender to reimburse Agent under this subsection 1.2.2 shall be
unconditional, continuing, irrevocable and absolute, except in respect of
indemnity claims arising out of Agent’s willful misconduct or gross negligence.
In the event that any Lender fails to make payment to Agent of any amount due
under this subsection 1.2.2, Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied; provided, however, that nothing
contained in this sentence shall relieve such Lender of its obligation to
reimburse the Agent for such amount in accordance with this subsection 1.2.2.
     1.2.3. Reimbursement. Notwithstanding anything to the contrary contained
herein, Borrowers, Agent and Lenders hereby agree that all LC Obligations and
all obligations of each Borrower relating thereto shall be satisfied by the
prompt issuance

-6-



--------------------------------------------------------------------------------



 



of one or more Revolving Credit Loans in Dollars that are Base Rate Portions,
which Borrowers hereby acknowledge are requested and Lenders hereby agree to
fund. In the event that Revolving Credit Loans are not, for any reason, promptly
made to satisfy all then existing LC Obligations, each Lender hereby agrees to
pay to Agent, on demand, an amount equal to the Dollar Equivalent of such LC
Obligations multiplied by such Lender’s Revolving Loan Percentage, and until so
paid, such amount shall be secured by the Collateral and shall bear interest and
be payable at the same rate and in the same manner as Base Rate Portions. In no
event shall Agent or any Lender make any Revolving Credit Loan in respect of any
Obligation that has already been satisfied by any Borrower.
     1.3. Reallocation of Revolving Loan Commitments.
          Each Borrower and each Lender hereby acknowledges and agrees that on
the Closing Date each Lender will each assign portions of its existing Revolving
Loan Commitment to and among the various other Lenders, without recourse and
without representations or warranties other than that no liens or security
interests were created by such Lender on such Lender’s Revolving Loan
Commitment, in amounts sufficient to cause each Lender’s respective Revolving
Loan Commitment to be the amounts set forth below such Lender’s name on the
signature pages to this Agreement.
     1.4. Borrowing Agent.
          For ease of administration of this Agreement, each Borrower other than
Wabash hereby appoints Wabash as its borrowing agent hereunder. In such
capacity, Wabash will request all Revolving Credit Loans to be made pursuant to
Section 1.1, will request all Letters of Credit and LC Guaranties to be issued
pursuant to Section 1.2 and will submit all LIBOR Requests with respect to
obtaining any LIBOR Portion pursuant to subsection 3.1.7, converting any Base
Rate Portion into a LIBOR Portion pursuant to subsection 3.1.8 or continuing any
LIBOR Portion into a subsequent Interest Period pursuant to subsection 3.1.9, in
each case pursuant to the procedures set forth in Section 3.1. Notwithstanding
anything to the contrary contained in this Agreement, no Borrower other than
Wabash shall be entitled to directly request any Revolving Credit Loans, Letters
of Credit or LC Guaranties or to submit any LIBOR Requests hereunder and such
requests shall be directed through Wabash, as borrowing agent hereunder, for any
requesting Borrower. The proceeds of all Revolving Credit Loans made hereunder
shall be advanced to or at the direction of Wabash and used solely for the
purposes described in subsection 1.1.3.
     1.5. Alternate Currencies.
          After the Closing Date, Borrowers may request that Letters of Credit
and/or LC Guaranties be issued in any lawful currency other than Dollars that is
at such time freely traded in the offshore interbank foreign exchange and
foreign deposit market in which Bank customarily funds loans in currencies other
than Dollars, by means of a written request received by Agent at least 7
Business Days prior to the issuance date for the Letter of Credit or LC
Guaranty. Agent may accept or reject such request in the exercise of its sole
discretion

-7-



--------------------------------------------------------------------------------



 



and shall promptly inform Borrowers thereof. If Agent accepts any such request,
the currency designated shall be referred to as an “Agreed Alternate Currency”.
Notwithstanding the foregoing, any otherwise Agreed Alternate Currency shall
automatically cease being an Agreed Alternate Currency at such time that, in
Agent’s determination, such currency could not reasonably be converted by Agent
into Dollars within 3 Business Days. Upon any draw upon a Letter of Credit or LC
Guaranty, the amount of such draw shall be immediately converted into Dollars in
the manner provided in Section 1.6. All reserves against Availability relating
to the LC Amount or LC Obligations shall be adjusted at a frequency determined
by Agent (but no less frequently than monthly) on the basis of a mark-to-market
conversion completed in the manner set forth in Section 1.6.
     1.6. Dollars; Conversion to Dollars.
          Unless otherwise specifically set forth in this Agreement, all
monetary amounts shall be in Dollars. All valuations or computations of monetary
amounts set forth in this Agreement shall include the Dollar Equivalent of
amounts designated in Canadian Dollars or any Agreed Alternate Currency. In
connection with all Dollar amounts set forth in this Agreement, all Canadian
Dollars or amounts in any Agreed Alternate Currency shall be converted to
Dollars in accordance with prevailing exchange rates, as determined by Agent in
its sole discretion, on the applicable date.
     1.7. Judgment Currency; Contractual Currency.
     (i) If, for the purpose of obtaining or enforcing judgment against any
Borrower or Guarantor or any other party to this Agreement in any court in any
jurisdiction, it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section 1.7 referred to as the
“Judgment Currency”) an amount due under any Loan Document in any currency (the
“Obligation Currency”) other than the Judgment Currency, the conversion shall be
made at the rate of exchange prevailing on the Business Day immediately
preceding (a) the date of actual payment of the amount due, in the case of any
proceeding in the courts of any jurisdiction that will give effect to such
conversion being made on such date, or (b) the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 1.7 being hereinafter in this Section 1.7 referred to as the “Judgment
Conversion Date”).
     (ii) If, in the case of any proceeding in the court of any jurisdiction
referred to in subsection 1.7(i), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Borrower or Guarantor shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which

-8-



--------------------------------------------------------------------------------



 



could have been purchased with the amount of the Judgment Currency stipulated in
the judgment or judicial order at the rate of exchange prevailing on the
Judgment Conversion Date. Any amount due from a Borrower or Guarantor under this
subsection 1.7(ii) shall be due as a separate debt and shall not be affected by
judgment being obtained for any other amounts due under or in respect of any of
the Documents.
     (iii) The term “rate of exchange” in this Section 1.7 means the rate of
exchange at which Agent would, on the relevant date at or about 12:00 noon
(Chicago time), be prepared to sell the Obligation Currency against the Judgment
Currency.
     (iv) Any amount received or recovered by Agent in respect of any sum
expressed to be due to it (whether for itself or as trustee for any other
person) from any Borrower or Guarantor of any other party under this Agreement
or under any of the other Loan Documents in a currency other than the currency
(the “contractual currency”) in which such sum is so expressed to be due
(whether as a result of or from the enforcement of, any judgment or order of a
court or tribunal of any jurisdiction, the winding-up of a Borrower or Guarantor
or otherwise) shall only constitute a discharge of such Borrower or Guarantor to
the extent of the amount of the contractual currency that Agent is able, in
accordance with its usual practice, to purchase with the amount of the currency
so received or recovered on the date of receipt or recovery (or, if later, the
first date on which such purchase is practicable). If the amount of the
contractual currency so purchased is less than the amount of the contractual
currency so expressed to be due, such Borrower or Guarantor shall indemnify
Agent against any loss sustained by it as a result, including the cost of making
any such purchase.
     1.8. Common Enterprise.
          Wabash is the direct or indirect and beneficial owner and holder of
all of the issued and outstanding shares of stock or other equity interests in
each other Borrower and Subsidiary Guarantor. Borrowers and Subsidiary
Guarantors make up a related organization of various entities constituting a
single economic and business enterprise so that Borrowers and Subsidiary
Guarantors share a substantial identity of interests such that any benefit
received by any one of them benefits the others. Borrowers and certain of the
Subsidiary Guarantors render services to or for the benefit of Borrowers and/or
the other Subsidiary Guarantors, as the case may be, purchase or sell and supply
goods to or from or for the benefit of the others, make loans, advances and
provide other financial accommodations to or for the benefit of Borrowers and
Subsidiary Guarantors (including inter alia, the payment by Borrowers and
Subsidiary Guarantors of creditors of the Borrowers or Subsidiary Guarantors and
guarantees by Borrowers and Subsidiary Guarantors of indebtedness of Borrowers
and Subsidiary Guarantors and provide administrative, marketing, payroll and
management services to or for the benefit of Borrowers and Subsidiary
Guarantors). Borrowers and

-9-



--------------------------------------------------------------------------------



 



Subsidiary Guarantors have centralized accounting, common officers and directors
and are in certain circumstances, identified to creditors as a single economic
and business enterprise.
     1.9. Effect of Amendment and Restatement.
          Upon the execution and delivery of this Agreement, the indebtedness
and other liabilities of each Borrower previously governed by the Original Loan
Agreement shall continue in full force and effect, but shall be governed by the
terms and conditions set forth in this Agreement. Such liabilities, together
with any and all additional liabilities incurred by each Borrower hereunder or
under any of the other Loan Documents, shall continue to be secured by, among
other things, the Collateral, whether now existing or hereafter acquired and
wheresoever located, all as more specifically set forth herein and in the
Security Documents. Each Borrower hereby reaffirms its obligations, liabilities,
grants of security interests, pledges and the validity of all covenants by such
Borrower contained in any and all Security Documents. The execution and delivery
of this Agreement shall not constitute a novation or repayment of the
indebtedness outstanding under the Original Loan Agreement. Each Borrower hereby
acknowledges and agrees that any and all references in any Loan Documents to the
Original Loan Agreement shall be deemed to be amended to refer to this
Agreement. Each Borrower hereby reaffirms its obligations, liabilities and
indebtedness arising under each of the Loan Documents existing on the date
hereof, in each case after giving effect to the provisions of the preceding
sentence.
SECTION 2. INTEREST, FEES AND CHARGES
     2.1. Interest.
     2.1.1. Rates of Interest. Interest shall accrue on the principal amount of
the Base Rate Portions outstanding at the end of each day at a fluctuating rate
per annum equal to the Applicable Margin then in effect plus the Base Rate. Said
rate of interest shall increase or decrease by an amount equal to any increase
or decrease in the Base Rate, effective as of the opening of business on the day
that any such change in the Base Rate occurs. If a Borrower exercises its LIBOR
Option as provided in Section 3.1, interest shall accrue on the principal amount
of the LIBOR Portions outstanding at the end of each day at a rate per annum
equal to the Applicable Margin then in effect plus the LIBOR applicable to each
LIBOR Portion for the corresponding Interest Period.
     2.1.2. Default Rate of Interest. At the option of Agent or the Majority
Lenders, upon and after the occurrence of an Event of Default and during the
continuation thereof, the principal amount of all Loans shall bear interest at a
rate per annum equal to 2.0% plus the interest rate otherwise applicable thereto
(the “Default Rate”).
     2.1.3. Maximum Interest. In no event whatsoever shall the aggregate of all
amounts deemed interest hereunder or under the Notes and charged or collected
pursuant to the terms of this Agreement or pursuant to the Notes exceed the
highest

-10-



--------------------------------------------------------------------------------



 



rate permissible under any law which a court of competent jurisdiction shall, in
a final determination, deem applicable hereto. If any provisions of this
Agreement or the Notes are in contravention of any such law, such provisions
shall be deemed amended to conform thereto (the “Maximum Rate”). If at any time,
the amount of interest paid hereunder is limited by the Maximum Rate, and the
amount at which interest accrues hereunder is subsequently below the Maximum
Rate, the rate at which interest accrues hereunder shall remain at the Maximum
Rate, until such time as the aggregate interest paid hereunder equals the amount
of interest that would have been paid had the Maximum Rate not applied.
     2.2. Computation of Interest and Fees.
          Interest, Letter of Credit and LC Guaranty fees and Unused Line Fees
hereunder shall be calculated daily and shall be computed on the actual number
of days elapsed over a year of 360 days.
     2.3. Fee Letter.
          Borrowers shall jointly and severally pay to Agent certain fees and
other amounts in accordance with the terms of the second amended and restated
fee letter among Borrowers and Agent, dated as of the date hereof (the “Fee
Letter”).
     2.4. Letter of Credit and LC Guaranty Fees.
     Borrowers shall jointly and severally pay to Agent:
     (i) for standby Letters of Credit and LC Guaranties of standby letters of
credit, for the ratable benefit of Lenders a per annum fee equal to the
Applicable Margin then in effect for LIBOR Portions of the aggregate undrawn
available amount of such Letters of Credit and LC Guaranties outstanding from
time to time during the term of this Agreement, plus all normal and customary
charges associated with the issuance, processing and administration thereof,
which fees and charges shall be deemed fully earned upon issuance (or as advised
by Agent or Bank) of each such Letter of Credit or LC Guaranty, shall be due and
payable in arrears on the first Business Day of each month (or as advised by
Agent or Bank) and shall not be subject to rebate or proration upon the
termination of this Agreement for any reason; provided, that at any time that
the Default Rate is in effect, the fee applicable under this subsection shall be
equal to the otherwise applicable fee plus 2.00%;
     (ii) for documentary Letters of Credit and LC Guaranties of documentary
letters of credit, for the ratable benefit of Lenders a per annum fee equal to
the Applicable Margin then in effect for LIBOR Portions of the aggregate undrawn
available amount of such Letters of Credit and LC Guaranties outstanding from
time to time during the term of this Agreement,

-11-



--------------------------------------------------------------------------------



 



plus all normal and customary charges associated with the issuance, processing
and administration of each such Letter of Credit or LC Guaranty (which fees and
charges shall be fully earned upon issuance, renewal or extension (as the case
may be) of each such Letter of Credit or LC Guaranty (or as advised by Agent or
Bank), shall be due and payable in arrears on the first Business Day of each
month (or as advised by Agent or Bank), and shall not be subject to rebate or
proration upon the termination of this Agreement for any reason); provided, that
at any time that the Default Rate is in effect, the fee applicable under this
subsection shall be equal to the otherwise applicable fee plus 2.00%; and
     (iii) with respect to all Letters of Credit and LC Guaranties, for the
account of Agent only, a per annum fronting fee equal to 0.125% of the aggregate
undrawn available amount of such Letters of Credit and LC Guaranties outstanding
from time to time during the term of this Agreement, which fronting fees shall
be due and payable monthly in arrears on the first Business Day of each month
and shall not be subject to rebate or proration upon the termination of this
Agreement for any reason.
     2.5. Unused Line Fee.
          Borrowers shall jointly and severally pay to Agent, for the ratable
benefit of Lenders and Agent (as lender of the Swingline Loans), a fee (the
“Unused Line Fee”) equal to the Applicable Margin per annum for the Unused Line
Fee multiplied by the average daily amount by which the Revolving Credit Maximum
Amount exceeds the sum of (i) the outstanding principal balance of the Revolving
Credit Loans and the Swingline Loans plus (ii) the sum of the Dollar Equivalent
of the LC Amount and the LC Obligations; provided, that for purposes of
allocating the Unused Line Fee among Lenders (other than Agent), outstanding
Swingline Loans shall not be included as part of the outstanding balance of the
Loans for purposes of calculating such fees owed to Lenders other than Agent.
The Unused Line Fee shall be payable monthly in arrears on the first day of each
month hereafter.
     2.6. Intentionally omitted.
     2.7. Audit Fees.
          Borrowers shall jointly and severally pay to Agent commercially
reasonable audit fees in accordance with Agent’s current schedule of fees in
effect from time to time in connection with audits of the books and records and
Properties of each Borrower and its Subsidiaries and such other matters as Agent
shall deem appropriate in its reasonable credit judgment, plus all reasonable
out-of-pocket expenses incurred by Agent in connection with such audits, whether
such audits are conducted by employees of Agent or by third parties hired by
Agent. Such audit fees and out-of-pocket expenses shall be payable on the first
day of the month following the date of issuance by Agent of a request for
payment thereof to Wabash. Agent may, in its discretion, provide for the payment
of such amounts by making appropriate Revolving Credit Loans to one or more
Borrowers and charging the appropriate Loan Account or Loan Accounts therefor.
So long as no Event of Default is in existence, such audit fees shall not exceed
$50,000 in the aggregate in any calendar year.

-12-



--------------------------------------------------------------------------------



 



     2.8. Reimbursement of Expenses.
          If, at any time or times regardless of whether or not an Event of
Default then exists, (i) Agent or Arranger incurs reasonable legal or accounting
expenses or any other costs or out-of-pocket expenses in connection with (1) the
negotiation and preparation of this Agreement or any of the other Loan
Documents, any amendment of or modification of this Agreement or any of the
other Loan Documents, or any syndication or attempted syndication of the
Obligations (including, without limitation, printing and distribution of
materials to prospective Lenders and all costs associated with bank meetings,
but excluding any closing fees paid to Lenders in connection therewith) or
(2) the administration of this Agreement or any of the other Loan Documents and
the transactions contemplated hereby and thereby; or (ii) Agent, Arranger or any
Lender incurs reasonable legal or accounting expenses or any other costs or
out-of-pocket expenses in connection with (1) any litigation, contest, dispute,
suit, proceeding or action (whether instituted by Agent, any Lender, any
Borrower or any other Person) relating to the Collateral, this Agreement or any
of the other Loan Documents or any Borrower’s, any Subsidiary’s or any
Guarantor’s affairs; (2) any amendment, modification, waiver or consent with
respect to the Loan Documents requested of any Lender at a time when an Event of
Default is in existence; (3) any attempt to enforce any rights of Agent or any
Lender against any Borrower or any other Person which may be obligated to Agent
or any Lender by virtue of this Agreement or any of the other Loan Documents,
including, without limitation, the Account Debtors; or (4) any attempt to
inspect, verify, protect, preserve, restore, collect, sell, liquidate or
otherwise dispose of or realize upon the Collateral; then all such reasonable
legal and accounting expenses, other costs and out of pocket expenses of Agent
or any Lender, as applicable, shall be charged to Borrowers on a joint and
several basis; provided, that Borrowers shall not be responsible for such
expenses, costs and out-of-pocket expenses to the extent incurred because of the
gross negligence or willful misconduct of Agent, Arranger or such Lender seeking
reimbursement. All amounts chargeable to Borrowers under this Section 2.8 shall
be Obligations secured by all of the Collateral, shall be payable on demand to
Agent or such Lender, as the case may be, and shall bear interest from the date
such demand is made until paid in full at the rate applicable to Base Rate
Portions from time to time. Borrowers shall also jointly and severally reimburse
Agent and Lenders for expenses incurred by Agent in its administration of the
Collateral to the extent and in the manner provided in Sections 2.9 and 2.10
hereof.
     2.9. Bank Charges.
          Borrowers shall jointly and severally pay to Agent and each applicable
Lender, on demand, any and all fees, costs or expenses which Agent or such
Lender pays to a bank or other similar institution arising out of or in
connection with (i) the forwarding to any Borrower or any other Person on behalf
of any Borrower, by Agent or any Lender, of proceeds of Loans made to any
Borrower pursuant to this Agreement and (ii) the depositing for collection by
Agent or any Lender of any check or item of payment received or delivered to
Agent or any Lender on account of the Obligations.

-13-



--------------------------------------------------------------------------------



 



     2.10. Collateral Protection Expenses; Appraisals; Field Examinations.
          All commercially reasonable out-of-pocket expenses incurred in
protecting, storing, warehousing, insuring, handling, maintaining and shipping
the Collateral, and any and all excise, property, sales, and use taxes imposed
by any state, federal, or local authority on any of the Collateral or in respect
of the sale thereof shall be jointly and severally borne and paid by Borrowers.
If Borrowers fail to promptly pay any portion thereof when due, Agent may, at
its option, but shall not be required to, pay the same and charge one or more
Borrowers therefor. On an annual basis, at Borrowers’ joint and several expense,
(i) as requested by Agent or Majority Lenders in their reasonable credit
judgment or (ii) promptly after any period of 10 consecutive days during which
Availability is less than $40,000,000, Agent shall (a) obtain a desk top
appraisal of the Inventory, the Bill and Hold Inventory and the Trailer
Inventory of the Companies conducted by an employee of Agent or a third party
appraiser reasonably acceptable to Agent or (b) obtain an appraisal of the
Inventory, the Bill and Hold Inventory and the Trailer Inventory of the
Companies from a third party appraiser reasonably acceptable to Agent, each of
which appraisals shall include an assessment of the net orderly liquidation
percentage of each category or type of Inventory, Bill and Hold Inventory and
Trailer Inventory. Additionally, from time to time, if Agent or any Lender
determines that obtaining appraisals is necessary in order for it to comply with
applicable laws or regulations, and at any time if a Default or an Event of
Default shall have occurred and be continuing, Agent may, and at the direction
of the applicable Lender, Agent shall, at Borrowers’ joint and several expense,
obtain appraisals from appraisers (who may be personnel of Agent), stating the
then current fair market value of all or any portion of the real Property or
personal Property of any Company, including without limitation the Inventory of
any Company. Additionally, as requested by Agent or Majority Lenders from time
to time upon prior notice and during normal business hours, Agent shall obtain
field examinations conducted by an employee of Agent or a third party examiner
reasonably acceptable to Agent at Borrowers’ joint and several expense,
including all commercially reasonable out-of-pocket expenses and a $850 per day
charge per field examiner; provided, however, that if no Event of Default has
occurred or is continuing, Borrowers shall only be required to pay for two
(2) field examinations annually.
     2.11. Payment of Charges.
          All amounts chargeable to any Borrower under this Agreement shall be
Obligations secured by all of the Collateral, shall be, unless specifically
otherwise provided, payable on demand and shall bear interest from the date
demand was made or such amount is due, as applicable, until paid in full at the
rate applicable to Base Rate Portions from time to time.
     2.12. No Deductions.
          Any and all payments or reimbursements made hereunder shall be made
free and clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto;
excluding, however, the following: taxes imposed on the income of Agent or any
Lender or franchise taxes by the jurisdiction

-14-



--------------------------------------------------------------------------------



 



under the laws of which Agent or any Lender is organized or doing business or
any political subdivision thereof and taxes imposed on its income by the
jurisdiction of Agent’s or such Lender’s applicable lending office or any
political subdivision thereof or franchise taxes (all such taxes, levies,
imposts, deductions, charges or withholdings and all liabilities with respect
thereto excluding such taxes imposed on net income, herein “Tax Liabilities”).
If any Borrower shall be required by law to deduct any such Tax Liabilities from
or in respect of any sum payable hereunder to Agent or any Lender, then the sum
payable hereunder by Borrowers shall be increased as may be necessary so that,
after all required deductions are made, Agent or such Lender receives an amount
equal to the sum it would have received had no such deductions been made.
     2.13. Joint and Several Obligations.
          Each Borrower acknowledges that it is jointly and severally liable for
all of the Obligations and as a result hereby unconditionally guaranties the
full and prompt payment when due, whether at maturity or earlier, by reason of
acceleration or otherwise, and at all times thereafter, of all indebtedness,
liabilities and obligations of every kind and nature of each other Borrower to
Agent and Lenders and, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, joint or several, now or hereafter
existing, or due or to become due, and howsoever owned, held or acquired by
Agent or any Lender. Each Borrower agrees that if this guaranty, or any Liens
securing this guaranty, would, but for the application of this sentence, be
unenforceable under applicable law, this guaranty and each such Lien shall be
valid and enforceable to the maximum extent that would not cause this guaranty
or such Lien to be unenforceable under applicable law, and this guaranty shall
automatically be deemed to have been amended accordingly at all relevant times.
          Each Borrower hereby agrees that its obligations under this guaranty
shall be unconditional, irrespective of (a) the validity or enforceability of
the Obligations or any part thereof, or of any promissory note or other document
evidencing all or any part of the Obligations, (b) the absence of any attempt to
collect the Obligations from any other Borrower or any Guarantor or other action
to enforce the same, (c) the waiver or consent by Agent or any Lender with
respect to any provision of any agreement, instrument or document evidencing or
securing all or any part of the Obligations, or any other agreement, instrument
or document now or hereafter executed by any other Borrower and delivered to
Agent or any Lender (other than a waiver, forgiveness or consent by Agent and
Lenders that reduces the amount of any of the Obligations), (d) the failure by
Agent or any Lender to take any steps to perfect and maintain its security
interest in, or to preserve its rights to, any security or Collateral for the
Obligations, for its benefit, (e) Agent’s or any Lender’s election, in any
proceeding instituted under the United States Bankruptcy Code or any other
similar bankruptcy or insolvency legislation, of the application of
Section 1111(b)(2) of the United States Bankruptcy Code or any other similar
bankruptcy or insolvency legislation, (f) any borrowing or grant of a security
interest by any Borrower as debtor-in-possession, under Section 364 of the
United States Bankruptcy Code or any other similar bankruptcy or insolvency
legislation, (g) the disallowance, under Section 502 of the United States
Bankruptcy Code or any other similar bankruptcy or insolvency legislation, of
all or any portion of Agent’s or any Lender’s claim(s) for repayment of the
Obligations or (h) any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a borrower or a guarantor.

-15-



--------------------------------------------------------------------------------



 



          Each Borrower hereby waives diligence, presentment, demand of payment,
filing of claims with a court in the event of receivership or bankruptcy of any
Borrower, protest or notice with respect to the Obligations and all demands
whatsoever, and covenants that this guaranty will not be discharged, except by
complete and irrevocable payment and performance of the Obligations. No notice
to any Borrower or any other party shall be required for Agent or any Lender to
make demand hereunder. Such demand shall constitute a mature and liquidated
claim against the applicable Borrower. Upon the occurrence of any Event of
Default, Agent or any Lender may, in its sole election, proceed directly and at
once, without notice, against all or any Borrower to collect and recover the
full amount or any portion of the Obligations, without first proceeding against
any other Borrower or any other Person, or any security or collateral for the
Obligations. During the existence of an Event of Default, Agent and each Lender
shall have the exclusive right to determine the application of payments and
credits, if any from any Borrower, any other Person or any security or
collateral for the Obligations, on account of the Obligations or of any other
liability of any Borrower to Agent or any Lender.
          At any time after and during the continuance of an Event of Default,
Agent and each Lender may, in its sole discretion, without notice to any
Borrower and regardless of the acceptance of any collateral for the payment
hereof, appropriate and apply toward payment of the Obligations (i) any
indebtedness due or to become due from Agent or any Lender to such Borrower and
(ii) any moneys, credits or other property belonging to such Borrower at any
time held by or coming into the possession of Agent or any Lender or any
Affiliates thereof, whether for deposit or otherwise.
          Notwithstanding anything to the contrary set forth in this
Section 2.13, it is the intent of the parties hereto that the liability incurred
by each Borrower in respect of the Obligations of the other Borrowers (and any
Lien granted by each Borrower to secure such Obligations), not constitute a
fraudulent conveyance under Section 548 of the United States Bankruptcy Code or
a fraudulent conveyance or fraudulent transfer under the provisions of any
applicable law of any state or other governmental unit (“Fraudulent
Conveyance”). Consequently, each Borrower, Agent and each Lender hereby agree
that if a court of competent jurisdiction determines that the incurrence of
liability by any Borrower in respect of the Obligations of any other Borrower
(or any Liens granted by such Borrower to secure such Obligations) would, but
for the application of this sentence, constitute a Fraudulent Conveyance, such
liability (and such Liens) shall be valid and enforceable only to the maximum
extent that would not cause the same to constitute a Fraudulent Conveyance, and
this Agreement and the other Loan Documents shall automatically be deemed to
have been amended accordingly.
          Each Borrower expressly waives all rights it may have now or in the
future under any statute, or at common law, or at law or in equity, or
otherwise, to compel Agent or Lenders to marshall assets or to proceed in
respect of the Obligations guaranteed hereunder against any other Borrower or
any Guarantor, any other party or against any security for the

-16-



--------------------------------------------------------------------------------



 



payment and performance of the Obligations before proceeding against, or as a
condition to proceeding against, such Borrower. It is agreed among each
Borrower, Agent and Lenders that the foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and
that, but for the provisions of this Section 2.13 and such waivers, Agent and
Lenders would decline to enter into this Agreement.
          Each Borrower agrees that the provisions of this Section 2.13 are for
the benefit of Agent and Lenders and their respective successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
other Borrower and Agent or Lenders, the obligations of such other Borrower
under the Loan Documents.
          Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, and except as set forth in Section 2.13, each Borrower
hereby expressly and irrevocably subordinates to payment of the Obligations any
and all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off (including those set forth in
Section 2.14) and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Obligations are indefeasibly paid in full in
cash. Each Borrower acknowledges and agrees that this subordination is intended
to benefit Agent and Lenders and shall not limit or otherwise affect such
Borrower’s liability hereunder or the enforceability of this Section 2.13, and
that Agent, Lenders and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 2.13.
          If Agent or any Lender may, under applicable law, proceed to realize
its benefits under any of the Loan Documents giving Agent or such Lender a Lien
upon any Collateral, whether owned by any Borrower or by any other Person,
either by judicial foreclosure or by non-judicial sale or enforcement, Agent or
any Lender may, at its sole option, determine which of its remedies or rights it
may pursue without affecting any of its rights and remedies under this
Section 2.13. If, in the exercise of any of its rights and remedies, Agent or
any Lender shall forfeit any of its rights or remedies, including its right to
enter a deficiency judgment against any Borrower or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each Borrower hereby consents to such action by Agent or such Lender and waives
any claim based upon such action, even if such action by Agent or such Lender
shall result in a full or partial loss of any rights of subrogation that each
Borrower might otherwise have had but for such action by Agent or such Lender.
Any election of remedies that results in the denial or impairment of the right
of Agent or any Lender to seek a deficiency judgment against any Borrower shall
not impair any other Borrower’s obligation to pay the full amount of the
Obligations. In the event Agent or any Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents,
Agent or such Lender may bid all or less than the amount of the Obligations and
the amount of such bid need not be paid by Agent or such Lender but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether Agent, Lender or any other party is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed

-17-



--------------------------------------------------------------------------------



 



to be the amount of the Obligations guaranteed under this Section 2.13,
notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.
          The liability of Borrowers under this Section 2.13 is in addition to
and shall be cumulative with all liabilities of each Borrower to Agent and
Lenders under this Agreement and the other Loan Documents to which such Borrower
is a party or in respect of any Obligations or obligation of the other Borrower,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
     2.14. Subrogation and Contribution.
          Each Borrower agrees that if any other Borrower or any Guarantor makes
a payment in respect of the Obligations, subject to Section 2.13, it shall be
subrogated to the rights of the payees thereof against the other Borrowers and
Guarantors with respect to such payment and shall have the rights of
contribution set forth below against the other Borrowers and Guarantors. Subject
to Section 2.13, each Borrower or Guarantor shall make payments in respect of
the Obligations or contribution payments to the other Borrowers and Guarantors
such that, taking into account all payments received on account of subrogation
or contribution rights: (a) each Borrower or Guarantor shall have repaid at some
time after the date hereof all Obligations the benefit of which have been
received by it or, if the aggregate of all such repayments would exceed the
outstanding Obligations, its pro rata share of the outstanding Obligations, in
accordance with the benefit received by it and (b) if there remain Obligations
unpaid after application of the payments referred to above, the deficiency shall
be shared by Borrowers and Guarantors pro rata in preparation to their
respective net worths on the Closing Date.
SECTION 3. LOAN ADMINISTRATION.
     3.1. Manner of Borrowing Revolving Credit Loans/LIBOR Option.
          Borrowings under the credit facility established pursuant to Section 1
hereof shall be as follows:
     3.1.1. Loan Requests. A request for a Revolving Credit Loan shall be made,
or shall be deemed to be made, in the following manner: (a) subject to the terms
of Section 1.4, Wabash (on behalf of Borrowers) may give Agent notice of its
intention to borrow, in which notice Wabash shall specify the amount of the
proposed borrowing of a Revolving Credit Loan (which shall be no less than
$500,000 or an integral multiple of $100,000) and the proposed borrowing date,
which shall be a Business Day, no later than 11:00 a.m. (Chicago, Illinois time)
on the proposed borrowing date (or in accordance with subsection 3.1.7, 3.1.8 or
3.1.9, as applicable, in the case of a request for a LIBOR Portion), provided,
however, that no such request may be made at a time when there exists a Default
or an Event of Default; and (b) the

-18-



--------------------------------------------------------------------------------



 



becoming due of any amount required to be paid under this Agreement, or the
Notes, whether as interest or for any other Obligation, shall be deemed
irrevocably to be a request by a Borrower for a Revolving Credit Loan on the due
date in the amount required to pay such interest or other Obligation.
     3.1.2. Payment by Lenders. Agent shall give to each Lender prompt written
notice by facsimile, telex or cable of the receipt by Agent from Wabash of any
request for a Revolving Credit Loan. Each such notice shall specify the
requested date and amount of such Revolving Credit Loan, whether such Revolving
Credit Loan shall be subject to the LIBOR Option, and the amount of each
Lender’s advance thereunder (in accordance with its applicable Revolving Loan
Percentage). Each Lender shall, not later than 2:00 p.m. (Chicago time) on such
requested date, wire to a bank designated by Agent the amount of that Lender’s
Revolving Loan Percentage of the requested Revolving Credit Loan. The failure of
any Lender to make the Revolving Credit Loans to be made by it shall not release
any other Lender of its obligations hereunder to make its Revolving Credit Loan.
Neither Agent nor any other Lender shall be responsible for the failure of any
other Lender to make the Revolving Credit Loan to be made by such other Lender.
The foregoing notwithstanding, Agent, in its sole discretion, may from its own
funds make a Revolving Credit Loan on behalf of any Lender. In such event, the
Lender on behalf of whom Agent made the Revolving Credit Loan shall reimburse
Agent for the amount of such Revolving Credit Loan made on its behalf, on a
weekly (or more frequent, as determined by Agent in its sole discretion) basis.
In addition, Agent shall notify Lenders on a weekly (or more frequent, as
determined by Agent in its sole discretion) basis regarding settlement of the
Swingline Loans, and promptly following such notice, each Lender shall reimburse
Agent (in accordance with its applicable Revolving Loan Percentage) for the
amount of the Swingline Loans outstanding. On each such settlement date, Agent
will pay to each Lender the net amount owing to such Lender in connection with
such settlement, including without limitation amounts relating to Loans, fees,
interest and other amounts payable hereunder. The entire amount of interest
attributable to such Revolving Credit Loan or Swingline Loan for the period from
the date on which such Revolving Credit Loan or Swingline Loan was made by Agent
on such Lender’s behalf until Agent is reimbursed by such Lender, shall be paid
to Agent for its own account.
     3.1.3 Disbursement. Each Borrower hereby irrevocably authorizes Agent to
disburse the proceeds of each Loan requested, or deemed to be requested,
pursuant to subsection 3.1.1 as follows: (i) the proceeds of each Revolving
Credit Loan requested under subsection 3.1.1(a) shall be disbursed by Agent in
lawful money of the United States of America in immediately available funds, in
the case of the initial borrowing, in accordance with the terms of the written
disbursement letter from Borrowers, and in the case of each subsequent
borrowing, by wire transfer to such bank account as may be agreed upon by
Borrowers and Agent from time to time or elsewhere if pursuant to a written
direction from a Borrower and (ii) the proceeds of each Revolving Credit Loan
deemed requested under subsection 3.1.1(b) shall be disbursed

-19-



--------------------------------------------------------------------------------



 



by Agent by way of direct payment of the relevant interest or other Obligation.
If at any time any Loan is funded by Agent or Lenders in excess of the amount
requested or deemed requested by a Borrower, such Borrower agrees to repay the
excess to Agent immediately upon the earlier to occur of (a) such Borrower’s
discovery of the error and (b) notice thereof to such Borrower from Agent or any
Lender.
     3.1.4. Authorization. Each Borrower hereby irrevocably authorizes Agent, in
Agent’s sole discretion, to advance to Wabash or another Borrower, and to charge
to the appropriate Borrower’s Loan Account hereunder as a Revolving Credit Loan
(which shall be a Base Rate Portion), a sum sufficient to pay all interest
accrued on the Obligations during the immediately preceding month, to pay all
principal due and payable at any time and to pay all fees, costs and expenses
and other Obligations at any time owed by each Borrower to Agent, Arranger or
any Lender hereunder; provided however that the applicable Borrower shall have 2
Business Days to review and pay expenses related to attorneys’ fees prior to
Agent charging the appropriate Borrower’s Loan Account hereunder related
thereto.
     3.1.5. Letter of Credit and LC Guaranty Requests. A request for a Letter of
Credit or LC Guaranty shall be made in the following manner: Wabash (on behalf
of Borrowers) shall give Agent and Bank a written notice of its request for the
issuance of a Letter of Credit or LC Guaranty, not later than 11:00 a.m.
(Chicago, Illinois time), at least one Business Day before the proposed issuance
date thereof, in which notice such Borrower shall specify the proposed issuer,
issuance date and format and wording for the Letter of Credit or LC Guaranty
being requested (which shall be satisfactory to Agent and the Person being asked
to issue such Letter of Credit or LC Guaranty); provided, that no such request
may be made at a time when there exists a Default or Event of Default. Such
request shall be accompanied by an executed application and reimbursement
agreement in form and substance satisfactory to Agent and the Person being asked
to issue the Letter of Credit or LC Guaranty, as well as any required corporate
resolutions or other documents reasonably requested by Agent or Bank.
     3.1.6. Method of Making Requests. As an accommodation to Borrowers, unless
a Default or an Event of Default is then in existence, (i) Agent shall permit
telephonic or electronic requests for Revolving Credit Loans to Agent,
(ii) Agent and Bank may, in their discretion, permit electronic transmittal of
requests for Letters of Credit and LC Guaranties to them, and (iii) Agent may,
in Agent’s discretion, permit electronic transmittal of instructions,
authorizations, agreements or reports to Agent. Unless a Borrower specifically
directs Agent or Bank, as applicable in writing not to accept or act upon
telephonic or electronic communications from such Borrower (which direction
shall only be applicable to the Persons who have received the same in writing),
neither Agent, Bank nor any Lender shall have any liability to any Borrower for
any loss or damage suffered by any Borrower as a result of Agent’s or Bank’s
honoring of any requests, execution of any instructions, authorizations or
agreements or reliance on any reports communicated to it telephonically or
electronically and purporting to have been sent to Agent or Bank by any
Borrower,

-20-



--------------------------------------------------------------------------------



 



and neither Agent or Bank shall have any duty to verify the origin of any such
communication or the authority of the Person sending it. Each telephonic request
for a Revolving Credit Loan accepted by Agent or Bank hereunder shall be
promptly followed by a written confirmation of such request from the applicable
Borrower to Agent and Bank.
     3.1.7. LIBOR Portions. Provided that as of both the date of the LIBOR
Request and the first day of the Interest Period, no Default or Event of Default
exists, in the event a Borrower desires to obtain a LIBOR Portion, Wabash (on
behalf of such Borrower) shall give Agent a LIBOR Request no later than
11:00 a.m. (Chicago, Illinois time) on the third Business Day prior to the
requested borrowing date. Each LIBOR Request shall be irrevocable and binding on
Borrowers. In no event shall Borrowers be permitted to have outstanding at any
one time LIBOR Portions with more than six (6) different Interest Periods.
     3.1.8. Conversion of Base Rate Portions. Provided that as of both the date
of the LIBOR Request and the first day of the Interest Period, no Default or
Event of Default exists, a Borrower may, on any Business Day, convert any Base
Rate Portion of such Borrower into a LIBOR Portion. If a Borrower desires to
convert a Base Rate Portion, Wabash (on behalf of such Borrower) shall give
Agent a LIBOR Request no later then 11:00 a.m. (Chicago, Illinois time) on the
third Business Day prior to the requested conversion date. After giving effect
to any conversion of Base Rate Portions to LIBOR Portions, Borrowers shall not
be permitted to have outstanding at any one time LIBOR Portions with more than
six (6) different Interest Periods.
     3.1.9. Continuation of LIBOR Portions. Provided that as of both the date of
the LIBOR Request and the first day of the Interest Period, no Default or Event
of Default exists, a Borrower may, on any Business Day, continue any LIBOR
Portions of such Borrower into a subsequent Interest Period of the same or a
different permitted duration. If a Borrower desires to continue a LIBOR Portion,
Wabash (on behalf of such Borrower) shall give Agent a LIBOR Request no later
than 11:00 a.m. (Chicago, Illinois time) on the second Business Day prior to the
requested continuation date. After giving effect to any continuation of LIBOR
Portions, Borrowers shall not be permitted to have outstanding at any one time
LIBOR Portions with more than six (6) different Interest Periods. If a Borrower
shall fail to give timely notice of its election to continue any LIBOR Portion
or portion thereof as provided above, or if such continuation shall not be
permitted, such LIBOR Portion or portion thereof, unless such LIBOR Portion
shall be repaid, shall automatically be converted into a Base Rate Portion at
the end of the Interest Period then in effect with respect to such LIBOR
Portion.
     3.1.10. Inability to Make LIBOR Portions. Notwithstanding any other
provision hereof, if any applicable law, treaty, regulation or directive, or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any Lender (for purposes of this subsection 3.1.10, the term
“Lender” shall include the office or branch where such Lender or any corporation
or bank then controlling such

-21-



--------------------------------------------------------------------------------



 



Lender makes or maintains any LIBOR Portions) to make or maintain its LIBOR
Portions, or if with respect to any Interest Period, Agent is unable to
determine the LIBOR relating thereto, or adverse or unusual conditions in, or
changes in applicable law relating to, the London interbank market make it, in
the reasonable judgment of Agent, impracticable to fund therein any of the LIBOR
Portions, or make the projected LIBOR unreflective of the actual costs of funds
therefor to any Lender, the obligation of Agent and Lenders to make or continue
LIBOR Portions or convert Base Rate Portions to LIBOR Portions hereunder shall
forthwith be suspended during the pendency of such circumstances and the
applicable Borrower shall, if any affected LIBOR Portions are then outstanding,
promptly upon request from Agent, convert such affected LIBOR Portions into Base
Rate Portions.
     3.2. Payments.
          Except where evidenced by Notes issued by one or more Borrowers to any
Lender and accepted by such Lender specifically containing payment instructions
that are in conflict with this Section 3.2 (in which case the conflicting
provisions of said notes or other instruments shall govern and control), the
Obligations shall be payable as follows:
     3.2.1. Principal. Principal on account of Revolving Credit Loans shall be
payable by Borrowers to Agent for the ratable benefit of Lenders immediately
upon the earliest of (i) at all times during a Dominion Period, the receipt by
Agent, any Company or any Guarantor of any proceeds of any of the Collateral
(except as otherwise provided herein), including without limitation pursuant to
subsections 3.3.1 and 6.2.4, to the extent of said proceeds, subject to
Borrowers’ rights to reborrow such amounts in compliance with subsection 1.1.1
hereof; (ii) the occurrence of an Event of Default in consequence of which Agent
or Majority Lenders elect to accelerate the maturity and payment of the
Obligations, (iii) subject to the provisions of subsection 1.1.2, at all times
that the calculations set forth in subsection 1.1.1 reflect a negative amount,
to the extent of such amount, or (iv) termination of this Agreement pursuant to
Section 4 hereof; provided, however, that, if an Overadvance shall exist at any
time, Borrowers shall, on demand, jointly and severally repay the Overadvance.
Each payment (including principal prepayment) on account of principal of the
Revolving Credit Loans shall be applied first to Base Rate Portions and then to
LIBOR Portions.
     3.2.2. Interest.
     (i) Base Rate Portion. Interest accrued on Base Rate Portions shall be due
and payable on the earliest of (1) the first calendar day of each month (for the
immediately preceding month), computed through the last calendar day of the
preceding month, (2) the occurrence of an Event of Default in consequence of
which Agent or Majority Lenders elect to accelerate the maturity and payment of
the Obligations or (3) termination of this Agreement pursuant to Section 4
hereof.

-22-



--------------------------------------------------------------------------------



 



     (ii) LIBOR Portion. Interest accrued on each LIBOR Portion shall be due and
payable on each LIBOR Interest Payment Date and on the earlier of (1) the
occurrence of an Event of Default in consequence of which Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations or
(2) termination of this Agreement pursuant to Section 4 hereof.
     3.2.3. Costs, Fees and Charges. Costs, fees and charges payable pursuant to
this Agreement shall be jointly and severally payable by Borrowers to Agent, as
and when provided in Section 2 or Section 3 hereof, as applicable to Agent or a
Lender, as applicable, or to any other Person designated by Agent or such Lender
in writing.
     3.2.4. Other Obligations. The balance of the Obligations requiring the
payment of money, if any, shall be jointly and severally payable by Borrowers to
Agent for distribution to Lenders, as appropriate, as and when provided in this
Agreement, the Other Agreements or the Security Documents, or on demand,
whichever is later.
     3.2.5. Prepayment of/Failure to Borrow LIBOR Portions. Borrowers may prepay
a LIBOR Portion only upon at least three (3) Business Days prior written notice
to Agent (which notice shall be irrevocable). In the event of (i) the payment of
any principal of any LIBOR Portion other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default),
(ii) the conversion of any LIBOR Portion other than on the last day of the
Interest Period applicable thereto, or (iii) the failure to borrow, convert,
continue or prepay any LIBOR Portion on the date specified in any notice
delivered pursuant hereto, then, in any such event, Borrowers shall jointly and
severally compensate each Lender for the loss, cost and expense attributable to
such event, as determined by such Lender in a manner consistent with its customs
and practices.
     3.3. Mandatory and Optional Prepayments.
     3.3.1. Proceeds of Sale, Loss, Destruction or Condemnation of Collateral.
Except for proceeds of Collateral received during the existence of a Event of
Default (which shall be applied as set forth in subsection 3.4.2), if any
Company or any Guarantor sells any of the Collateral or if any of the Collateral
is lost, damaged or destroyed or taken by condemnation, the applicable Company
or Guarantor shall, unless otherwise agreed by Majority Lenders, pay to Agent
for the ratable benefit of Lenders as and when received by such Company or
Guarantor and as a mandatory prepayment of the Loans, as herein provided, a sum
equal to 100% of the net proceeds (including insurance payments but net of costs
and taxes incurred in connection with such sale or event) received by such
Company or Guarantor from such sale, loss, damage, destruction or condemnation.
In each case, the applicable prepayment shall be applied to reduce the
outstanding principal balance of the Revolving Credit Loans, but shall not
permanently reduce the Revolving Loan Commitments and thereafter to any
outstanding Obligations. In addition, if the Collateral subject to such sale,
loss, damage, destruction or condemnation consists of

-23-



--------------------------------------------------------------------------------



 



(a) Eligible Accounts, Eligible Inventory, Eligible Bill and Hold Inventory or
Eligible Trailer Inventory, at all times such prepayment shall be specifically
applied against any limits or sublimits contained in the Borrowing Base that are
predicated on such Collateral, (b) Eligible Equipment or Eligible Real Property,
at all times on or after the Fixed Asset Election Date such prepayment shall be
specifically applied against any limits or sublimits contained in the Borrowing
Base that are predicated on such Collateral and (c) Equipment or Real Property,
at all times prior to the Fixed Asset Election Date such proceeds that
(i) exceed $1,000,000 in the aggregate in any calendar year shall reduce dollar
for dollar the amount of the Fixed Asset Sublimit and the Maximum Fixed Asset
Amount in an amount equal to such excess or (ii) total at least $500,000 with
respect to any individual sale or loss, shall reduce dollar for dollar the
amount of the Fixed Asset Sublimit and the Maximum Fixed Asset Amount in an
amount equal to such sale or loss.
     3.3.2. Intentionally omitted.
     3.3.3. Proceeds from Issuance of Additional Indebtedness. If any Borrower
or any Guarantor issues any additional Indebtedness (excluding the New
Convertible Note Indebtedness issued in connection with the refinancing of the
Convertible Notes pursuant to Section 8.1.16), Borrowers shall jointly and
severally pay to Agent for the ratable benefit of Lenders, when and as received
by any Borrower or any Guarantor and as a mandatory prepayment of the
Obligations, a sum equal to 100% of the net proceeds to such Borrower or such
Guarantor of the issuance of such Indebtedness. Any such prepayment shall be
applied to reduce the outstanding principal balance of the Revolving Credit
Loans, but shall not permanently reduce the Revolving Loan Commitments.
     3.3.4. Proceeds from Issuance of Additional Equity. If any Borrower or any
Guarantor issues any additional equity (excluding (i) equity issued upon
conversion of the Convertible Notes, (ii) equity issued in respect of a
conversion of the New Convertible Note Indebtedness (including, without
limitation, with respect to New Convertible Note Derivative Obligations),
(iii) equity issued upon exercise of employee and director options or as
restricted stock issued under compensatory arrangements with employees,
consultants and directors, (iv) equity issued in a stock split, stock dividend
or similar capital event not for the purpose of raising cash and (v) equity
issued in a business combination not for the purposes of raising cash),
Borrowers shall jointly and severally pay to Agent for the ratable benefit of
Lenders, when and as received by any Borrower or any Guarantor, and as a
mandatory prepayment of the Obligations, a sum equal to 50% of the net proceeds
to such Borrower or such Guarantor of the issuance of such equity. Any such
prepayment shall be applied to reduce the outstanding principal balance of the
Revolving Credit Loans, but shall not permanently reduce the Revolving Loan
Commitments.
     3.3.5. Other Mandatory Prepayments. If any Borrower or any Guarantor
receives any proceeds from any tax refunds, indemnity payments or pension plan
reversions, Borrowers shall jointly and severally pay to Agent for the benefit
of

-24-



--------------------------------------------------------------------------------



 



Lenders, when and as received by such Borrower or such Guarantor, and as a
mandatory prepayment of the Obligations, a sum equal to 100% of such proceeds of
such tax refund, indemnity payment or pension plan reversions. Any such
prepayment shall be applied to reduce the outstanding principal balance of the
Revolving Credit Loans, but shall not permanently reduce the Revolving Loan
Commitments.
     3.3.6. LIBOR Portions. If the application of any payment made in accordance
with the provisions of this Section 3.3 at a time when no Event of Default has
occurred and is continuing would result in termination of a LIBOR Portion prior
to the last day of the Interest Period for such LIBOR Portion, the amount of
such prepayment shall not be applied to such LIBOR Portion, but will, at
Borrowers’ option, be held by Agent in a non-interest bearing account at a
Lender or another bank satisfactory to Agent in its discretion, which account is
in the name of Agent and from which account only Agent can make any withdrawal,
in each case to be applied as such amount would otherwise have been applied
under this Section 3.3 at the earlier to occur of (i) the last day of the
relevant Interest Period or (ii) the occurrence of a Default or an Event of
Default.
     3.3.7. Optional Reductions of Revolving Loan Commitments. Borrowers may, at
their option from time to time but not more than once in any 12 month period
upon not less than 30 Business Days’ prior written notice to Agent, terminate in
whole or permanently reduce ratably in part, the unused portion of the Revolving
Loan Commitments, provided, however, that (i) each such partial reduction shall
be in an amount of $1,000,000 or integral multiples of $1,000,000 in excess
thereof and (ii) the aggregate of all optional reductions to the Revolving
Credit Commitments may not exceed $25,000,000 during the Term. Except for
charges under subsection 3.2.5 applicable to prepayments of LIBOR Portions, such
prepayments shall be without premium or penalty.
     3.4. Application of Payments and Collections.
     3.4.1. Collections. All items of payment received by Agent in immediately
available funds by 12:00 noon, Chicago, Illinois, time, on any Business Day
shall be deemed received on that Business Day. All items of payment received
after 12:00 noon, Chicago, Illinois, time, on any Business Day shall be deemed
received on the following Business Day. If as the result of collections of
Accounts as authorized by subsection 6.2.4 hereof or otherwise, a credit balance
exists in the Loan Account, such credit balance shall not accrue interest in
favor of Borrowers, but shall be disbursed to a Borrower or otherwise at a
Borrower’s direction in the manner set forth in subsection 3.1.3, upon a
Borrower’s request at any time, so long as no Default or Event of Default then
exists. Agent may at its option, offset such credit balance against any of the
Obligations upon and during the continuance of an Event of Default.

-25-



--------------------------------------------------------------------------------



 



     3.4.2. Apportionment, Application and Reversal of Payments. Principal and
interest payments shall be apportioned ratably among Lenders (according to the
unpaid principal balance of the Loans to which such payments relate held by each
Lender). All payments shall be remitted to Agent and all such payments not
relating to principal or interest of specific Loans, or not constituting payment
of specific fees, and all proceeds of Accounts, or, except as provided in
subsection 3.3.1, other Collateral received by Agent, shall be applied, ratably,
subject to the provisions of this Agreement, first, to pay any fees,
indemnities, or expense reimbursements (other than amounts related to Product
Obligations) then due to Agent or Lenders from any Borrower; second, to pay
interest due from Borrowers in respect of all Loans, including Swingline Loans
and Agent Loans; third, to pay or prepay principal of Swingline Loans and Agent
Loans; fourth, to pay or prepay principal of the Revolving Credit Loans (other
than Swingline Loans and Agent Loans) and unpaid reimbursement obligations in
respect of Letters of Credit; fifth, to pay an amount to Agent equal to all
outstanding Letter of Credit Obligations to be held as cash Collateral for such
Obligations (in an amount of 105% of the aggregate amount thereof); sixth, to
the payment of any other Obligation (other than amounts related to Product
Obligations) due to the Agent or any Lender by any Borrower; and seventh, to pay
any amounts owing in respect of Product Obligations. As between Agent and
Borrowers, after the occurrence and during the continuance of an Event of
Default, Agent shall have the continuing exclusive right to apply and reapply
any and all such payments and collections received at any time or times
hereafter by Agent or its agent against the Obligations, in such manner as Agent
may deem advisable, notwithstanding any entry by Agent or any Lender upon any of
its books and records.
     3.5. All Loans to Constitute One Obligation.
          The Loans, Letters of Credit and LC Guarantees shall constitute one
general joint and several Obligation of Borrowers, and shall be secured by
Agent’s Lien upon all of the Collateral.
     3.6. Loan Account.
          Agent shall enter all Loans as debits to one or more loan accounts
(each, a “Loan Account”) and shall also record in the Loan Account all payments
made by or on behalf of each Borrower on any Obligations and all proceeds of
Collateral which are finally paid to Agent, and may record therein, in
accordance with customary accounting practice, other debits and credits,
including interest and all charges and expenses properly chargeable to each
Borrower.
     3.7. Statements of Account.
          Agent will account to Borrowers monthly with a statement of Loans,
charges and payments made pursuant to this Agreement during the immediately
preceding month, and such account rendered by Agent shall be deemed final,
binding and conclusive upon Borrowers absent demonstrable error unless Agent is
notified by Borrowers in writing to the

-26-



--------------------------------------------------------------------------------



 



contrary within 30 days of the date each accounting is received by Borrowers.
Such notice shall only be deemed an objection to those items specifically
objected to therein.
     3.8. Increased Costs.
          If any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law) adopted
or implemented after the date of this Agreement and having general applicability
to all banks or finance companies within the jurisdiction in which any Lender
operates (excluding, for the avoidance of doubt, the effect of and phasing in of
capital requirements or other regulations or guidelines passed prior to the date
of this Agreement), or any interpretation or application thereof by any
governmental authority charged with the interpretation or application thereof,
or the compliance of such Lender therewith, shall:
     (i) (1) subject such Lender to any tax with respect to this Agreement
(other than (a) any tax based on or measured by net income or otherwise in the
nature of a net income tax, including, without limitation, any franchise tax or
any similar tax based on capital, net worth or comparable basis for measurement
and (b) any tax collected by a withholding on payments and which neither is
computed by reference to the net income of the payee nor is in the nature of an
advance collection of a tax based on or measured by the net income of the payee)
or (2) change the basis of taxation of payments to such Lender of principal,
fees, interest or any other amount payable hereunder or under any Loan Documents
(other than in respect of (a) any tax based on or measured by net income or
otherwise in the nature of a net income tax, including, without limitation, any
franchise tax or any similar tax based on capital, net worth or comparable basis
for measurement and (b) any tax collected by a withholding on payments and which
neither is computed by reference to the net income of the payee nor is in the
nature of an advance collection of a tax based on or measured by the net income
of the payee);
     (ii) impose, modify or hold applicable any reserve (except any reserve
taken into account in the determination of the applicable LIBOR), special
deposit, assessment or similar requirement against assets held by, or deposits
in or for the account of, advances or loans by, or other credit extended by, any
office of such Lender, including (without limitation) pursuant to Regulation D;
or
     (iii) impose on such Lender or the London interbank market any other
condition with respect to any Loan Document;
and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining Loans hereunder or the result of any of the
foregoing is to reduce the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, or the result of any of the foregoing
is to reduce the amount of any payment (whether of principal, interest or
otherwise) in respect of any of the Loans, then, in any such case,

-27-



--------------------------------------------------------------------------------



 



Borrowers shall jointly and severally pay such Lender, upon demand and
certification not later than sixty (60) days following its receipt of notice of
the imposition of such increased costs, such additional amount as will
compensate such Lender for such additional cost or such reduction, as the case
may be, to the extent such Lender has not otherwise been compensated, with
respect to a particular Loan, for such increased cost as a result of an increase
in the Base Rate or the LIBOR. An officer of the applicable Lender shall
determine the amount of such additional cost or reduced amount using reasonable
averaging and attribution methods and shall certify the amount of such
additional cost or reduced amount to Borrowers, which certification shall
include a written explanation of such additional cost or reduction to Borrowers.
Such certification shall be conclusive absent manifest error. If a Lender claims
any additional cost or reduced amount pursuant to this Section 3.8, then such
Lender shall use reasonable efforts (consistent with legal and regulatory
restrictions) to designate a different lending office or to file any certificate
or document reasonably requested by Borrowers if the making of such designation
or filing would avoid the need for, or reduce the amount of, any such additional
cost or reduced amount and would not, in the sole discretion of such Lender, be
otherwise disadvantageous to such Lender.
     3.9. Basis for Determining Interest Rate Inadequate.
     In the event that Agent or any Lender shall have determined that:
     (i) reasonable means do not exist for ascertaining the LIBOR for any
Interest Period; or
     (ii) Dollar deposits in the relevant amount and for the relevant maturity
are not available in the London interbank market with respect to a proposed
LIBOR Portion, or a proposed conversion of a Base Rate Portion into a LIBOR
Portion; then
Agent or such Lender shall give Borrowers prompt written, telephonic or
electronic notice of the determination of such effect. If such notice is given,
(i) any such requested LIBOR Portion shall be made as a Base Rate Portion,
unless Borrowers shall notify Agent no later than 11:00 a.m. (Chicago, Illinois
time) three (3) Business Days prior to the date of such proposed borrowing that
the request for such borrowing shall be canceled or made as an unaffected type
of LIBOR Portion, and (ii) any Base Rate Portion which was to have been
converted to an affected type of LIBOR Portion shall be continued as or
converted into a Base Rate Portion, or, if Borrowers shall notify Agent, no
later than 11:00 a.m. (Chicago, Illinois time) three (3) Business Days prior to
the proposed conversion, shall be maintained as an unaffected type of LIBOR
Portion.
     3.10. Sharing of Payments, Etc.
          If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of any Loan made by it in excess of its ratable share of payments on
account of Loans made by all Lenders, such Lender shall forthwith purchase from
each other Lender such participation in such Loan as

-28-



--------------------------------------------------------------------------------



 



shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each other Lender; provided, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lenders the purchase price to the extent of such recovery, together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 3.10 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of each Borrower in the amount of such participation. Notwithstanding
anything to the contrary contained herein, all purchases and repayments to be
made under this Section 3.10 shall be made through Agent.
SECTION 4. TERM AND TERMINATION
     4.1. Term of Agreement.
          Subject to the right of Lenders to cease making Loans to Borrowers
during the continuance of any Default or Event of Default, this Agreement shall
be in effect from the date hereof through and including March 6, 2012 (the
“Term”), unless terminated earlier as provided in Section 4.2 hereof.
     4.2. Termination.
     4.2.1. Termination by Lenders. Agent may, and at the direction of Majority
Lenders shall, terminate this Agreement upon notice during the continuance of an
Event of Default.
     4.2.2. Termination by Borrowers. Upon at least 30 days’ prior written
notice to Agent and Lenders, Borrowers may, at their option, terminate this
Agreement; provided, however, no such termination shall be effective until
Borrowers have paid or collateralized to Agent’s reasonable satisfaction all of
the Obligations in immediately available funds, all Letters of Credit and LC
Guaranties have expired, terminated or have been cash collateralized (in an
amount equal to 105% of the Dollar Equivalent of the LC Amount) to Agent’s
reasonable satisfaction and Borrowers have complied with subsection 3.2.5. Any
notice of termination given by Borrowers shall be irrevocable unless all Lenders
otherwise agree in writing and no Lender shall have any obligation to make any
Loans or issue or procure any Letters of Credit or LC Guaranties on or after the
termination date stated in such notice. Without limiting Borrowers’ right to
reduce the amount of the Revolving Loan Commitments pursuant to subsection
3.3.7, Borrowers may elect to terminate this Agreement in its entirety only. No
section of this Agreement or type of Loan available hereunder may be terminated
singly.

-29-



--------------------------------------------------------------------------------



 



     4.2.3. Effect of Termination. All of the Obligations shall be immediately
due and payable upon the last day of the Term or the termination date stated in
any notice of termination of this Agreement. All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the Loan
Documents shall survive any such termination and Agent shall retain its Liens in
the Collateral and Agent and each Lender shall retain all of its rights and
remedies under the Loan Documents notwithstanding such termination until all
Obligations have been discharged or paid, in full, in immediately available
funds, including, without limitation, all Obligations under subsection 3.2.5
resulting from such termination. Notwithstanding the foregoing or the payment in
full of the Obligations, Agent shall not be required to terminate its Liens in
the Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from any
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrowers and by any Person whose loans or other advances to any
Borrower are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
reasonable discretion, may deem necessary to protect Agent and each Lender from
any such loss or damage.
SECTION 5. SECURITY INTERESTS
     5.1. Security Interest in Collateral.
          To secure the prompt payment and performance to Agent, each Lender and
each Affiliate of Agent and each Lender of the Obligations, each Borrower hereby
grants to Agent for the benefit of itself, each Lender and each Affiliate of
Agent and each Lender a continuing Lien upon all of such Borrower’s assets,
including all of the following Property and interests in Property of such
Borrower, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located:
     (i) Accounts;
     (ii) Certificated Securities;
     (iii) Chattel Paper;
     (iv) Computer Hardware and Software and all rights with respect thereto,
including, any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights and indemnifications, and any substitutions, replacements,
additions or model conversions of any of the foregoing;
     (v) Contract Rights;
     (vi) Deposit Accounts;

-30-



--------------------------------------------------------------------------------



 



     (vii) Documents;
     (viii) Equipment;
     (ix) Financial Assets;
     (x) Fixtures;
     (xi) General Intangibles, including Payment Intangibles and Software;
     (xii) Goods (including all of its Equipment, Fixtures and Inventory), and
all accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor;
     (xiii) Instruments;
     (xiv) Intellectual Property;
     (xv) Inventory (including without limitation Bill and Hold Inventory and
Trailer Inventory);
     (xvi) Investment Property;
     (xvii) money (of every jurisdiction whatsoever);
     (xviii) Letter-of-Credit Rights;
     (xix) Payment Intangibles;
     (xx) Security Entitlements;
     (xxi) Software;
     (xxii) Supporting Obligations;
     (xxiii) Uncertificated Securities; and
     (xxiv) to the extent not included in the foregoing, all other personal
property of any kind or description;
together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing; provided, that to the extent that the provisions of any lease or
license of Computer Hardware and Software or Intellectual Property expressly
prohibit (which prohibition is enforceable under applicable law) any assignment
thereof, and the grant of a security interest therein, Agent will not enforce
its security interest in the

-31-



--------------------------------------------------------------------------------



 




applicable Borrower’s rights under such lease or license (other than in respect
of the Proceeds thereof) for so long as such prohibition continues, it being
understood that upon request of Agent, such Borrower will in good faith use
reasonable efforts to obtain consent for the creation of a security interest in
favor of Agent (and to Agent’s enforcement of such security interest) in Agent’s
rights under such lease or license, excluding licenses to use JD Edwards World,
SAP and One World software, for which no Lien or consent shall be requested or
obtained.
     5.2. Other Collateral.
     5.2.1. Commercial Tort Claims. The applicable Borrower shall promptly
notify Agent in writing upon incurring or otherwise obtaining a Commercial Tort
Claim after the Closing Date against any third party and, upon request of Agent,
promptly enter into an amendment to this Agreement and do such other acts or
things deemed appropriate by Agent to give Agent a security interest in any such
Commercial Tort Claim. Each Borrower represents and warrants that as of the date
of this Agreement, to its knowledge, it does not possess any Commercial Tort
Claims other than as described on Exhibit 5.2.1 hereto.
     5.2.2. Other Collateral. The applicable Borrower shall promptly notify
Agent in writing upon acquiring or otherwise obtaining any Collateral after the
date hereof consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights or Electronic Chattel Paper and, upon the request of
Agent, promptly execute such other documents, and do such other acts or things
deemed appropriate by Agent to deliver to Agent control with respect to such
Collateral; promptly notify Agent in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Documents or
Instruments and, upon the request of Agent, will promptly execute such other
documents, and do such other acts or things deemed appropriate by Agent to
deliver to Agent possession of such Documents which are negotiable and
Instruments, and, with respect to nonnegotiable Documents, to have such
nonnegotiable Documents issued in the name of Agent; and with respect to
Collateral in the possession of a third party, other than Certificated
Securities and Goods covered by a Document, obtain an acknowledgement from the
third party that it is holding the Collateral for the benefit of Agent.
     5.3. Lien Perfection; Further Assurances.
          Each Borrower shall execute such instruments, assignments or documents
as are necessary to perfect Agent’s Lien upon any of the Collateral and shall
take such other action as may be required to perfect or to continue the
perfection of Agent’s Lien upon the Collateral. Unless prohibited by applicable
law, each Borrower hereby authorizes Agent to execute and file any UCC, PPSA or
similar financing statement, including, without limitation, financing statements
that indicate the Collateral (i) as all assets of such Borrower or words of
similar effect, or (ii) as being of an equal or lesser scope, or with greater or
lesser detail, than as set forth in Section 5.1, on such Borrower’s behalf. Each
Borrower also hereby ratifies its authorization for Agent to have filed in any
jurisdiction any like financing

-32-



--------------------------------------------------------------------------------



 



statements or amendments thereto if filed prior to the date hereof. The parties
agree that a carbon, photographic or other reproduction of this Agreement shall
be sufficient as a financing statement and may be filed in any appropriate
office in lieu thereof. At Agent’s request, each Borrower shall also promptly
execute or cause to be executed and shall deliver to Agent any and all
documents, instruments and agreements deemed necessary by Agent, to give effect
to or carry out the terms or intent of the Loan Documents.
     5.4. Lien on Realty.
          In addition to the Property described in Sections 5.1 and 5.2 and the
Property of each Guarantor described in the applicable Security Documents, the
due and punctual payment and performance of the Obligations shall also be
secured by the Lien created by Mortgages upon all real Property of each Borrower
or Guarantor owned on the Closing Date. The applicable Borrower or Guarantor
shall deliver to Agent such other documents as Agent and its counsel may
reasonably request relating to the real Property subject to the Mortgages.
SECTION 6. COLLATERAL ADMINISTRATION
     6.1. General.
     6.1.1. Location of Collateral. All Collateral, other than (i) Inventory in
transit, (ii) motor vehicles not included in Trailer Inventory or
(iii) Collateral in the possession of Agent, will at all times be kept by a
Borrower or one of its Subsidiaries at one or more of the business locations set
forth in Exhibit 6.1.1 hereto.
     6.1.2. Insurance of Collateral. Borrowers shall maintain and pay for
insurance upon all Collateral wherever located and with respect to the business
of each Borrower and each of its Subsidiaries, covering casualty, hazard, public
liability, workers’ compensation, business interruption and such other risks in
such amounts and with such insurance companies as are reasonably satisfactory to
Agent. Borrowers shall deliver certified copies of such policies to Agent as
promptly as practicable, with satisfactory lender’s loss payable endorsements,
naming Agent as a mortgagee, loss payee, assignee or additional insured, as
appropriate, as its interest may appear, showing only such other mortgagees,
loss payees, assignees and additional insureds (i) as required under contractual
arrangements customary to Borrowers’ operations (but not involving Indebtedness
for Money Borrowed) or (ii) as otherwise are satisfactory to Agent and with
respect to business interruption insurance, an executed collateral assignment
thereof. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 10 days’ prior written notice to
Agent in the event of cancellation of the policy for nonpayment of premium and
not less than 30 days’ prior written notice to Agent in the event of
cancellation of the policy for any other reason whatsoever and a clause
specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of any Borrower, any of its Subsidiaries or the owner of the
Property or by the occupation of the premises for purposes more hazardous than
are permitted by said policy. All proceeds of business interruption insurance
(if any) of each Borrower and its

-33-



--------------------------------------------------------------------------------



 



Subsidiaries shall be remitted to Agent for application to the outstanding
balance of the Revolving Credit Loans, but shall not permanently reduce the
Revolving Loan Commitments.
     Unless Borrowers provide Agent with evidence of the insurance coverage
required by this Agreement, Agent may, but need not, purchase insurance at
Borrowers’ joint and several expense to protect Agent’s interests in the
Properties of each Borrower and its Subsidiaries. This insurance may, but need
not, protect the interests of each Borrower and its Subsidiaries. The coverage
that Agent purchases may not pay any claim that a Borrower or any Subsidiary of
such Borrower makes or any claim that is made against a Borrower or any such
Subsidiary in connection with said Property. Borrowers may later cancel any
insurance purchased by Agent, but only after providing Agent with evidence that
Borrowers and their Subsidiaries have obtained insurance as required by this
Agreement. If Agent purchases insurance, Borrowers will be jointly and severally
responsible for the costs of that insurance, including interest and any other
charges Agent may impose in connection with the placement of insurance, until
the effective date of the cancellation or expiration of the insurance. The costs
of the insurance may be added to the Obligations. The costs of the insurance may
be more than the cost of insurance that Borrowers and the Subsidiaries may be
able to obtain on their own.
     6.1.3. Protection of Collateral. Neither Agent nor any Lender shall be
liable or responsible in any way for the safekeeping of any of the Collateral or
for any loss or damage thereto (except for reasonable care in the custody
thereof while any Collateral is in Agent’s or any Lender’s actual possession) or
for any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency, or other person whomsoever, but the
same shall be at Borrowers’ sole risk.
     6.2. Administration of Accounts.
     6.2.1. Records, Schedules and Assignments of Accounts. Each Company shall
keep accurate and complete records of its Accounts and all payments and
collections thereon. Concurrently with the delivery of each Borrowing Base
Certificate described in subsection 8.1.4, each Company shall deliver to Agent a
detailed aged trial balance of all of its Accounts in such form and with such
detail as may be reasonably requested by Agent from time to time (“Schedule of
Accounts”), and upon Agent’s request therefor, such additional information with
respect to such Accounts as Agent shall reasonably request. Concurrently with
the delivery of the financial statements to be delivered pursuant to subsection
8.1.3(i), each Company shall deliver to Agent a listing of Account Debtors,
showing all names and addresses.
     6.2.2. Intentionally Omitted.
     6.2.3. Account Verification. At any time or times hereafter that
Availability is less than $40,000,000 for 10 consecutive days or an Event of
Default is in existence, any of Agent’s officers, employees or agents shall have
the right, in the

-34-



--------------------------------------------------------------------------------



 



name of Agent, any designee of Agent or a Company, to verify the validity,
amount or any other matter relating to any Accounts by mail, telephone,
electronic communication or otherwise. Each Company shall cooperate fully with
Agent in an effort to facilitate and promptly conclude any such verification
process.
     6.2.4. Maintenance of Dominion Account. Each Company shall maintain a
Dominion Account or Dominion Accounts pursuant to lockbox and blocked account
arrangements acceptable to Agent with Bank and such other banks as may be
selected by such Company. Each Company shall obtain the agreement by the
applicable banks in favor of Agent to waive any recoupment, setoff rights, and
any security interest in, or against, the funds so deposited. Each Company shall
issue to any such banks an irrevocable letter of instruction directing (i) such
banks located outside Canada to deposit all payments or other remittances
received (other than funds in the Excluded Accounts not to exceed $250,000 in
the aggregate at any time) to the Dominion Account, and (ii) such banks located
in Canada to deposit all payments or other remittances received (“Canadian
Deposits”) to the Dominion Account immediately upon the receipt of notice from
Agent that a Dominion Period is in effect. All funds deposited in the Dominion
Account shall be available to Borrowers at their discretion unless a Dominion
Period is in effect. Upon the occurrence of a Dominion Event, Agent may, and at
the direction of Majority Lenders Agent shall, send the appropriate notice to
Borrowers to commence a Dominion Period. If a Dominion Period is in effect,
(a) all Canadian Deposits shall immediately become the property of Agent in the
ratable benefit of Lenders and shall immediately be deposited to the Dominion
Account and (b) all funds in the Dominion Account shall (I) immediately become
the property of Agent, for the ratable benefit of Lenders and (II) be applied on
account of the Obligations as provided in subsection 3.2.1. Agent shall have the
right to invoke three separate Dominion Periods hereunder; once a third Dominion
Period has been commenced, it shall remain in effect until the repayment in full
of the Obligations. Agent assumes no responsibility for such lockbox and blocked
account arrangements, including, without limitation, any claim of accord and
satisfaction or release with respect to deposits accepted by any bank
thereunder.
     6.2.5. Collection of Accounts, Proceeds of Collateral. To expedite
collection, each Company shall endeavor in the first instance to make collection
of its Accounts for Agent. If no Default or Event of Default is in existence,
(i) each Company shall directly collect remittances on account of its Accounts
owing from retail customers at its branch locations and (ii) each Company agrees
that all invoices rendered and other requests made by such Company for payment
in respect of Accounts other than retail Accounts shall contain a written
statement directing payment in respect of such Accounts to be paid to a lockbox
established pursuant to subsection 6.2.4. All remittances received by each
Company on account of Accounts, together with the proceeds of any other
Collateral, shall be held as Agent’s property, for its benefit and the benefit
of Lenders, by such Company as trustee of an express trust for Agent’s benefit
and such Company shall immediately deposit same in kind in a blocked account or
in the Dominion Account. Upon the occurrence of a Default or

-35-



--------------------------------------------------------------------------------



 



an Event of Default, each Company agrees that all Accounts (including retail
Accounts) shall be collected by payment to a lockbox in the manner described in
clause (ii) above. Agent retains the right at all times after the occurrence and
during the continuance of a Default or an Event of Default to notify Account
Debtors that each Company’s Accounts have been assigned to Agent and to collect
each Company’s Accounts directly in its own name, or in the name of Agent’s
agent, and to charge the collection costs and expenses, including attorneys’
fees, jointly and severally to Borrowers.
     6.2.6. Taxes. If an Account includes a charge for any tax payable to any
governmental taxing authority, Agent is authorized, in its sole discretion, to
pay the amount thereof to the proper taxing authority for the account of any
Borrower and to charge any Borrower therefor, except for taxes that (i) are
being actively contested in good faith and by appropriate proceedings and with
respect to which the applicable Company maintains reasonable reserves on its
books therefor and (ii) would not reasonably be expected to result in any Lien
other than a Permitted Lien. In no event shall Agent or any Lender be liable for
any taxes to any governmental taxing authority that may be due by any Company.
     6.3. Administration of Inventory.
     6.3.1. Recordkeeping; Physicals. Each Company shall keep separate records
of its Inventory, Trailer Inventory and Bill and Hold Inventory, which records
shall be complete and accurate and complete in all material respects. Borrowers
shall furnish to Agent separate Inventory, Trailer Inventory and Bill and Hold
Inventory reports for each Company concurrently with the delivery of each
Borrowing Base Certificate described in subsection 8.1.4, which reports will be
in such other format and detail as Agent shall reasonably request. Each Company
shall conduct a physical inventory no less frequently than annually (or, if an
Event of Default is in existence, quarterly if so requested by Agent), and, in
each case, shall provide to Agent a report based on each such physical inventory
promptly thereafter, together with such supporting information as Agent shall
reasonably request.
     6.3.2. [Intentionally Omitted].
     6.3.3. Vehicle Titles. Each Borrower that maintains Trailer Inventory shall
at all times maintain in place its current system for processing and safekeeping
of certificates of title for used trailers constituting part of the Trailer
Inventory.
     6.4. Administration of Equipment.
          Each Company shall keep records of its Equipment which shall be
complete and accurate in all material respects itemizing and describing the
kind, type, quality, quantity and book value of its Equipment and all
dispositions made in accordance with subsection 8.2.9 hereof.

-36-



--------------------------------------------------------------------------------



 



     6.5. Payment of Charges.
     All amounts chargeable to any Borrower under Section 6 hereof shall be
Obligations secured by all of the Collateral, shall be payable on demand and
shall bear interest from the date such advance was made until paid in full at
the rate applicable to Base Rate Portions from time to time.
SECTION 7. REPRESENTATIONS AND WARRANTIES
     7.1. General Representations and Warranties.
          To induce Agent and each Lender to enter into this Agreement and to
make advances hereunder, each Borrower warrants, represents and covenants to
Agent and each Lender that:
     7.1.1. Qualification. Each Borrower and each of its Subsidiaries is a
corporation, limited partnership or limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization. Each Borrower, Wabash Canada and each of each
Borrower’s Domestic Subsidiaries is duly qualified and is authorized to do
business and is in good standing as a foreign limited liability company, limited
partnership or corporation, as applicable, in (a) as of the date hereof, each
state or jurisdiction listed on Exhibit 7.1.1 hereto and (b) all states and
jurisdictions in which the failure of such Borrower or any of its Subsidiaries
to be so qualified could reasonably be expected to have a Material Adverse
Effect.
     7.1.2. Power and Authority. Each Borrower and each of its Subsidiaries is
duly authorized and empowered to enter into, execute, deliver and perform this
Agreement and each of the other Loan Documents to which it is a party. The
execution, delivery and performance of this Agreement and each of the other Loan
Documents have been duly authorized by all necessary corporate, partnership or
other relevant action and do not and will not (i) require any consent or
approval of the shareholders, partners or members of such Borrower or any of the
shareholders, partners or members, as the case may be, of any Subsidiary of such
Borrower; (ii) contravene such Borrower’s or any of its Subsidiaries’ charter,
articles or certificate of incorporation, partnership agreement, certificate of
formation, by-laws, limited liability agreement, operating agreement or other
organizational documents (as the case may be); (iii) violate, or cause such
Borrower or any of its Subsidiaries to be in default under, any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award in effect having applicability to such Borrower or any of its
Subsidiaries, the violation of which could reasonably be expected to have a
Material Adverse Effect; (iv) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which such Borrower or any of its Subsidiaries is a party or by
which it or its Properties may be bound or affected, the breach of or default
under which could reasonably be expected to have a Material Adverse Effect; or
(v) result in, or

-37-



--------------------------------------------------------------------------------



 



require, the creation or imposition of any Lien (other than Permitted Liens)
upon or with respect to any of the Properties now owned or hereafter acquired by
such Borrower or any of its Subsidiaries.
     7.1.3. Legally Enforceable Agreement. This Agreement is, and each of the
other Loan Documents when delivered under this Agreement will be, a legal, valid
and binding obligation of each Borrower and each of its Subsidiaries party
thereto, enforceable against it in accordance with its respective terms.
     7.1.4. Capital Structure. Exhibit 7.1.4 hereto states, as of the date
hereof, (i) the correct name of each of the Subsidiaries of each Borrower, its
jurisdiction of incorporation or organization and the percentage of its Voting
Stock owned by such Borrower, (ii) the name of each Borrower’s and each of its
Subsidiaries’ corporate or Joint Venture relationships and the nature of the
relationship, (iii) the number, nature and holder of all outstanding Securities
of each Borrower other than Wabash and the holder of Securities of each
Subsidiary of such Borrower and (iv) the number of authorized, issued and
treasury Securities of each Borrower other than Wabash. Each Borrower has good
title to all of the Securities it purports to own of each of such Subsidiaries,
free and clear in each case of any Lien other than Permitted Liens. All such
Securities have been duly issued and are fully paid and non-assessable. Except
as set forth on Exhibit 7.1.4, as of the date hereof, there are no outstanding
options to purchase, or any rights or warrants to subscribe for, or any
commitments or agreements to issue or sell any Securities or obligations
convertible into, or any powers of attorney relating to any Securities of any
Borrower or any of its Subsidiaries. Except as set forth on Exhibit 7.1.4, as of
the date hereof, there are no outstanding agreements or instruments binding upon
any of any Borrower’s or any of its Subsidiaries’ partners, members or
shareholders, as the case may be, relating to the ownership of its Securities.
     7.1.5. Names; Organization. As of the date hereof, neither any Borrower nor
any of its Subsidiaries has been known as or has used any legal, fictitious or
trade names except those listed on Exhibit 7.1.5 hereto. Except as set forth on
Exhibit 7.1.5, as of the date hereof neither any Borrower nor any of its
Subsidiaries has been the surviving entity of a merger or consolidation or has
acquired all or substantially all of the assets of any Person. As of the date
hereof, each Borrower’s and each of its Subsidiaries’ state(s) of incorporation
or organization, Type of Organization and Organizational I.D. Number is set
forth on Exhibit 7.1.5. As of the date hereof, the exact legal name of each
Borrower and each of its Subsidiaries is set forth on Exhibit 7.1.5.
     7.1.6. Business Locations; Agent for Process. Each Borrower’s and each of
its Subsidiary’s chief executive office, location of books and records and other
places of business are as listed on Exhibit 6.1.1 hereto, as updated from time
to time by Borrowers in accordance with the provisions of subsection 6.1.1.
During the preceding one-year period, neither any Borrower nor any of its
Subsidiaries has had an office, place of business or agent for service of
process, other than as listed on

-38-



--------------------------------------------------------------------------------



 



Exhibit 6.1.1. All tangible Collateral is and will at all times be kept by a
Borrower and its Subsidiaries in accordance with subsection 6.1.1 or subsection
6.3.2. Except as shown on Exhibit 6.1.1, as of the date hereof, no Inventory is
stored with a bailee, distributor, warehouseman or similar party, nor is any
Inventory consigned to any Person.
     7.1.7. Title to Properties; Priority of Liens. Each Borrower and each of
its Subsidiaries has good, indefeasible and marketable title to and fee simple
ownership of, or valid and subsisting leasehold interests in, all of its real
Property, and good title to all of the Collateral and all of its other Property,
in each case, free and clear of all Liens except Permitted Liens. Each Borrower
and each of its Subsidiaries has paid or discharged all lawful claims which, if
unpaid, might become a Lien against any of such Borrower’s or such Subsidiary’s
Properties that is not a Permitted Lien. The Liens granted to Agent under
Section 5 hereof are first priority Liens, subject only to Permitted Liens.
     7.1.8. Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by each Company with
respect to any Account or Accounts. With respect to each of each Company’s
Eligible Accounts, unless otherwise disclosed to Agent in writing:
     (i) it is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;
     (ii) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services by such Company, in the ordinary course of its business
and in accordance with the terms and conditions of all purchase orders,
contracts or other documents relating thereto and forming a part of the contract
between such Company and the Account Debtor;
     (iii) it is for a liquidated amount maturing as stated in the duplicate
invoice covering such sale or rendition of services, a copy of which has been
furnished or is available to Agent;
     (iv) there are no facts, events or occurrences which in any way impair the
validity or enforceability of any Accounts or tend to reduce the amount payable
thereunder from the face amount of the invoice and statements delivered or made
available to Agent with respect thereto;
     (v) to the best of such Company’s knowledge, the Account Debtor thereunder
(1) had the capacity to contract at the time any contract or other document
giving rise to the Account was executed and (2) such Account Debtor is Solvent;
and
     (vi) to the best of such Company’s knowledge, there are no proceedings or
actions which are threatened or pending against the Account

-39-



--------------------------------------------------------------------------------



 



Debtor thereunder which might result in any material adverse change in such
Account Debtor’s financial condition or the collectibility of such Account.
     7.1.9. Equipment. The Equipment of each Borrower and each of its
Subsidiaries is maintained pursuant to customary industry standards established
by Borrowers prior to the Closing Date, and all necessary replacements of and
repairs thereto shall be made so that the operating efficiency thereof shall be
maintained and preserved, reasonable wear and tear excepted. Neither any
Borrower nor any of its Subsidiaries will permit any Equipment to become affixed
to any real Property leased to any Borrower or any of its Subsidiaries so that
an interest arises therein under the real estate laws of the applicable
jurisdiction unless the landlord of such real Property has executed a landlord
waiver or leasehold mortgage in favor of and in form reasonably acceptable to
Agent, and no Borrower will permit any of the Equipment of any Borrower or any
of its Subsidiaries to become an accession to any personal Property other than
Equipment that is subject to first priority (except for Permitted Liens) Liens
in favor of Agent.
     7.1.10. Financial Statements; Fiscal Year. The Consolidated balance sheets
of Wabash and its Subsidiaries (including the accounts of all Subsidiaries of
Wabash and their respective Subsidiaries for the respective periods during which
a Subsidiary relationship existed) as of December 31, 2005, and the related
statements of income, changes in shareholder’s equity, and changes in financial
position for the period ended on such date delivered to Agent and Lenders, have
been prepared in accordance with GAAP, and present fairly in all material
respects the financial positions of Wabash and such Persons, taken as a whole,
at such date and the results of Wabash’s and such Persons’ operations, taken as
a whole, for such period. As of the date hereof, since September 30, 2006, there
has been no material adverse change in the financial position of Wabash and such
other Persons, taken as a whole, as reflected in the balance sheets as of such
date delivered to Agent and Lenders. As of the date hereof, the fiscal year of
Wabash and each of its Subsidiaries ends on December 31 of each year.
     7.1.11. Full Disclosure. The financial statements referred to in subsection
7.1.10 hereof do not, nor does this Agreement or any other written statement of
any Borrower to Agent or any Lender contain any untrue statement of a material
fact or omit a material fact necessary to make the statements contained therein
or herein not misleading. There is no fact which any Borrower has failed to
disclose to Agent or any Lender in writing which could reasonably be expected to
have a Material Adverse Effect.
     7.1.12. Solvent Financial Condition. After giving effect to the initial
Loans to be made and the initial Letters of Credit and LC Guaranties to be
issued hereunder, and the consummation of the other transactions contemplated
hereby, each of Wabash, each other Borrower and each of their respective
Subsidiaries will be Solvent.

-40-



--------------------------------------------------------------------------------



 



     7.1.13. Surety Obligations. Except as set forth on Exhibit 7.1.13, as of
the date hereof, neither any Borrower nor any of its Subsidiaries is obligated
as surety or indemnitor under any surety or similar bond or other contract or
has issued or entered into any agreement to assure payment, performance or
completion of performance of any undertaking or obligation of any Person.
     7.1.14. Taxes. The federal tax identification number of each Borrower and
each of its Subsidiaries is shown on Exhibit 7.1.14 hereto, as updated from time
to time by notice to Agent. Each Borrower and each of its Subsidiaries has filed
all applicable federal, state and local tax returns and other reports relating
to taxes it is required by law to file, and has paid, or made provision for the
payment of, all taxes, assessments, fees, levies and other governmental charges
upon it, its income and Properties as and when such taxes, assessments, fees,
levies and charges are due and payable, unless and to the extent any thereof are
being actively contested in good faith and by appropriate proceedings, each
Borrower and each of its Subsidiaries maintains reasonable reserves on its books
therefor, no Lien has arisen to secure such amounts and no Collateral has become
subject to forfeiture or loss as a result of such contest. The provision for
taxes on the books of each Borrower and its Subsidiaries is adequate for all
years not closed by applicable statutes, and for the current fiscal year.
     7.1.15. Brokers. Except as shown on Exhibit 7.1.15 hereto, there are no
claims for brokerage commissions, finder’s fees or investment banking fees
payable by any Borrower or any of its Subsidiaries in connection with the
transactions contemplated by this Agreement.
     7.1.16. Patents, Trademarks, Copyrights and Licenses. Each Borrower and
each of its Subsidiaries owns, possesses or licenses or has the right to use all
the patents, trademarks, service marks, trade names, copyrights, licenses and
other Intellectual Property necessary for the present and planned future conduct
of its business without any known conflict with the rights of others, except for
such conflicts as could not reasonably be expected to have a Material Adverse
Effect. All such patents, trademarks, service marks, tradenames, copyrights,
licenses, and other similar rights as of the date hereof are listed on
Exhibit 7.1.16 hereto, as updated from time to time by notice to Agent. As of
the date hereof, no claim has been asserted to any Borrower or any of its
Subsidiaries which is currently pending that their use of their Intellectual
Property or the conduct of their business does or may infringe upon the
Intellectual Property rights of any third party. To the knowledge of each
Borrower and except as set forth on Exhibit 7.1.16 hereto, as of the date
hereof, no Person is engaging in any activity that infringes in any material
respect upon any Borrower’s or any of its Subsidiaries material Intellectual
Property. Except as set forth on Exhibit 7.1.16, each Borrower’s and each of its
Subsidiaries (i) material trademarks, service marks, and copyrights are
registered with the U.S. Patent and Trademark Office or in the U.S. Copyright
Office, as applicable, or similarly registered in Canada and (ii) material
license agreements and similar arrangements relating to its Inventory
(1) permits, and does not restrict, the assignment by any Borrower or any of its
Subsidiaries to Agent, or any other Person designated by

-41-



--------------------------------------------------------------------------------



 



Agent, of all of such Borrower’s or such Subsidiary’s, as applicable, rights,
title and interest pertaining to such license agreement or such similar
arrangement and (2) would permit the continued use by such Borrower or such
Subsidiary, or Agent or its assignee, of such license agreement or such similar
arrangement and the right to sell Inventory subject to such license agreement
for a period of no less than 6 months after a default or breach of such
agreement or arrangement. The consummation and performance of the transactions
and actions contemplated by this Agreement and the other Loan Documents,
including without limitation, the exercise by Agent of any of its rights or
remedies under Section 10, will not result in the termination or impairment of
any of any Borrower’s or any of its Subsidiaries ownership or rights relating to
its Intellectual Property, except for such Intellectual Property rights the loss
or impairment of which could not reasonably be expected to have a Material
Adverse Effect. Except as listed on Exhibit 7.1.16 and except as could not
reasonably be expected to have a Material Adverse Effect, (i) neither any
Borrower nor any of its Subsidiaries is in breach of, or default under, any term
of any license or sublicense with respect to any of its Intellectual Property
and (ii) to the knowledge of each Borrower, no other party to such license or
sublicense is in breach thereof or default thereunder, and such license is valid
and enforceable.
     7.1.17. Governmental Consents. Each Borrower and each of its Subsidiaries
has, and is in good standing with respect to, all governmental consents,
approvals, licenses, authorizations, permits, certificates, inspections and
franchises necessary to continue to conduct its business as heretofore or
proposed to be conducted by it and to own or lease and operate its Properties as
now owned or leased by it, except where the failure to obtain, possess or so
maintain such rights could not reasonably be expected to have a Material Adverse
Effect.
     7.1.18. Compliance with Laws. Each Borrower and each of its Subsidiaries
has duly complied, and its Properties, business operations and leaseholds are in
compliance with, the provisions of all federal, state and local laws, rules and
regulations applicable to such Borrower or such Subsidiary (including without
limitation Environmental Laws), as applicable, its Properties or the conduct of
its business, except for such non-compliance as could not reasonably be expected
to have a Material Adverse Effect, and there have been no citations, notices or
orders of noncompliance issued to any Borrower or any of its Subsidiaries under
any such law, rule or regulation, except where such noncompliance could not
reasonably be expected to have a Material Adverse Effect. Each Borrower and each
of its Subsidiaries has established and maintains an adequate monitoring system
to insure that it remains in compliance in all material respects with all
federal, state and local rules, laws and regulations applicable to it. No
Inventory has been produced in violation of the Fair Labor Standards Act (29
U.S.C. §201 et seq.), as amended.
     7.1.19. Restrictions. Neither any Borrower nor any of its Subsidiaries is a
party or subject to any contract or agreement which restricts its right or
ability to incur Indebtedness, other than as set forth on Exhibit 7.1.19 hereto,
none of which

-42-



--------------------------------------------------------------------------------



 



prohibit the execution of or compliance with this Agreement or the other Loan
Documents by any Borrower or any of its Subsidiaries, as applicable.
     7.1.20. Litigation. Except as set forth on Exhibit 7.1.20 hereto, there are
no actions, suits, proceedings or investigations pending, or to the knowledge of
any Borrower, threatened, against or affecting any Borrower or any of its
Subsidiaries, or the business, operations, Properties, prospects, profits or
condition of any Borrower or any of its Subsidiaries which, singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Neither any Borrower nor any of its Subsidiaries is in default with respect to
any order, writ, injunction, judgment, decree or rule of any court, governmental
authority or arbitration board or tribunal, which, singly or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
     7.1.21. No Defaults. No event has occurred and no condition exists which
would, upon or after the execution and delivery of this Agreement or any
Borrower’s performance hereunder, constitute a Default or an Event of Default.
Neither any Borrower nor any of its Subsidiaries is in default in (and no event
has occurred and no condition exists which constitutes, or which the passage of
time or the giving of notice or both would constitute, a default in) the payment
of any Indebtedness to any Person for Money Borrowed in excess of $1,000,000.
     7.1.22. Leases. Exhibit 7.1.22 hereto is a complete listing as of the date
hereof of all capitalized and operating personal Property leases with aggregate
payments in excess of $500,000 per lease in any calendar year of each Borrower
and its Subsidiaries and all real Property leases of each Borrower and its
Subsidiaries. Each Borrower and each of its Subsidiaries is in full compliance
with all of the terms of each of its respective capitalized and operating
leases, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect.
     7.1.23. Pension Plans. As of the date hereof, except as disclosed on
Exhibit 7.1.23 hereto (as updated from time to time by notice to Agent), neither
any Borrower nor any of its Subsidiaries has any Plan, or any other employee
benefit plan established under the laws of any jurisdiction, including without
limitation the laws of Canada. Each Borrower and each of its Subsidiaries is in
compliance with the requirements of ERISA and the regulations promulgated
thereunder with respect to each Plan, except where the failure to so comply
could not reasonably be expected to have a Material Adverse Effect. No fact or
situation that could reasonably be expected to result in a material adverse
change in the financial condition of each Borrower and its Subsidiaries exists
in connection with any Plan. Neither any Borrower nor any of its Subsidiaries
has any withdrawal liability in connection with a Multiemployer Plan.
     7.1.24. Trade Relations. There exists no actual or, to each Borrower’s
knowledge, threatened termination, cancellation or limitation of, or any
modification or change in, the business relationship between any Borrower or any
of its Subsidiaries and any customer or any group of customers whose purchases

-43-



--------------------------------------------------------------------------------



 



individually or in the aggregate are material to the business of such Borrower
and its Subsidiaries, or with any material supplier, except in each case, where
the same could not reasonably be expected to have a Material Adverse Effect, and
there exists no present condition or state of facts or circumstances which would
prevent any Borrower or any of its Subsidiaries from conducting such business
after the consummation of the transactions contemplated by this Agreement in
substantially the same manner in which it has heretofore been conducted.
     7.1.25. Labor Relations. Except as described on Exhibit 7.1.25 hereto, as
of the date hereof, neither any Borrower nor any of its Subsidiaries is a party
to any collective bargaining agreement. There are no material grievances,
disputes or controversies with any union or any other organization of any
Borrower’s or any of its Subsidiaries employees, or threats of strikes, work
stoppages or any asserted pending demands for collective bargaining by any union
or organization, except those that could not reasonably be expected to have a
Material Adverse Effect.
     7.1.26. Business Activity. No Inactive Subsidiary engages in any business
activity or has any material assets, or has or incurs any Indebtedness, other
than the performance of its obligations under intercompany agreements and
agreements with its shareholders that have been disclosed to Agent in writing.
     7.1.27. Environmental Protection. No event or condition has occurred or is
occurring with respect to any Borrower or any of its Subsidiaries relating to
any Environmental Law, any Hazardous Materials, or any investigation, notice,
notice of violation, claim, action, suit, proceeding, demand, abatement order or
other order or directive by any governmental authority or any other person
relating to any Environmental Law or Hazardous Materials, which individually or
in the aggregate has had or could reasonably be expected to have a Material
Adverse Effect. Compliance with all requirements under current Environmental
Laws or pending federal and/or state environmental laws and regulations, will
not, individually or in the aggregate, have a reasonable possibility of giving
rise to a Material Adverse Effect.
     7.1.28. Government Regulation. Neither any Borrower nor any of its
Subsidiaries is an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940. Neither any Borrower
nor any of its Subsidiaries is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, or any other federal or
state statute that restricts or limits its ability to incur Indebtedness or to
perform its obligations hereunder. The making of the Loans by Lenders to
Borrowers, the incurrence of the LC Obligations on behalf of Borrowers, the
application of the proceeds thereof and payment thereof will not violate any
provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission.

-44-



--------------------------------------------------------------------------------



 



     7.1.29. Margin Regulations. Neither any Borrower nor any of its
Subsidiaries is engaged, principally or as one of its important activities, in
the business of extending credit for the purpose of “purchasing” or “carrying”
and “margin stock” as such terms are defined in Regulation U of the Federal
Reserve Board as now and from time to time hereafter in effect (such securities
being referred to herein as “Margin Stock”). Neither any Borrower nor any of its
Subsidiaries owns any Margin Stock, and none of the proceeds of the Loans or
other extensions of credit under this Agreement will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
of the Loans or other extensions of credit under this Agreement to be considered
a “purpose credit” within the meaning of Regulations T, U or X of the Federal
Reserve Board. Neither any Borrower nor any of its Subsidiaries will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.
     7.1.30. Wind Down Subsidiaries. As of the Closing Date, Borrowers are in
the process of winding down the business and operations of each of the Wind Down
Subsidiaries.
     7.1.31. Vehicles. Each Borrower or Guarantor that at any time holds title
to any used vehicles returned to it on a trade-in basis or otherwise is
primarily in the business of selling new and used vehicles.
     7.1.32. Joint Venture Investments. Each of the Joint Venture investments of
each Borrower and its Subsidiaries on the Closing Date are listed on
Exhibit 7.1.32 hereto. All of such Joint Ventures are being wound down. None of
such Joint Ventures has any material assets, operations or liabilities,
contingent or otherwise. Neither any Borrower nor any Subsidiary has any ongoing
funding obligations (contingent or otherwise) in respect of any such Joint
Venture.
     7.1.33. Anti-Terrorism Laws. None of the Borrowers or their Subsidiaries
or, to the knowledge of the Borrowers or their Subsidiaries, any of their
Affiliates is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56, signed into law
October 26, 2001 (the “USA Patriot Act”). None of the Borrowers or their
Subsidiaries or, to the knowledge of the Borrowers or their Subsidiaries, any of
their Affiliates or brokers or other agents of is, acting or benefiting in any
capacity in connection with any Loans hereunder is any of the following:
     (i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

-45-



--------------------------------------------------------------------------------



 



     (ii) a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
     (iii) person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
     (iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
     (v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the USA Treasury Department Office
of Foreign Assets Control (“OFAC”) at its official website or any replacement
website or other replacement official publication of such list.
To each of their respective knowledge, no Borrower or any of their Subsidiaries
or, to the knowledge of the Borrowers or their Subsidiaries, any broker or other
agent of the Borrowers or any of their Subsidiaries, is acting in any capacity
in connection with any Loans hereunder (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in paragraph (b) above, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.
     7.2. Continuous Nature of Representations and Warranties.
          Each representation and warranty contained in this Agreement and the
other Loan Documents shall be deemed to have been remade at the time of each
request for a Loan, Letter of Credit or LC Guaranty hereunder and at the time
that any Loan is deemed to have been made under subsection 3.1.1. Each such
request for a Loan, Letter of Credit or LC Guaranty (and the making of any Loan
deemed to have been made under subsection 3.1.1) shall constitute a
representation by Borrowers that such representations and warranties remain
accurate, complete and not misleading at such time, except to the extent that
such representations and warranties relate solely to an earlier date and except
for changes in the nature of a Borrower’s or one of such Borrower’s Subsidiary’s
business or operations that would render the information in any exhibit attached
hereto or to any other Loan Document either inaccurate, incomplete or
misleading, so long as Majority Lenders have consented to such changes or such
changes are expressly permitted by this Agreement.
     7.3. Survival of Representations and Warranties.
          All representations and warranties of each Borrower contained in this
Agreement or any of the other Loan Documents shall survive the execution,
delivery and acceptance thereof by Agent and each Lender and the parties thereto
and the closing of the transactions described therein or related thereto.

-46-



--------------------------------------------------------------------------------



 



SECTION 8. COVENANTS AND CONTINUING AGREEMENTS
     8.1. Affirmative Covenants.
          During the Term, and thereafter for so long as there are any
Obligations outstanding, Borrowers jointly and severally covenant that they
shall:
     8.1.1. Visits and Inspections; Lender Meeting. Permit (i) representatives
of Agent (who may be accompanied by representatives of each Lender), and during
the continuation of any Default or Event of Default any Lender, from time to
time, as often as may be reasonably requested, but only during normal business
hours, to visit and inspect the Properties of each Borrower and each of its
Subsidiaries, inspect, audit and make extracts from its books and records, and
discuss with its officers, its employees and its independent accountants, each
Borrower’s and each of its Subsidiaries’ business, assets, liabilities,
financial condition, business prospects and results of operations and
(ii) appraisers engaged pursuant to Section 2.10 (whether or not personnel of
Agent), from time to time, as often as may be reasonably requested, but only
during normal business hours, to visit and inspect the Properties of each
Borrower and each of its Subsidiaries, for the purpose of completing appraisals
pursuant to Section 2.10. Agent, if no Default or Event of Default then exists,
shall give the applicable Borrower reasonable prior notice of any such
inspection or audit. Without limiting the foregoing, Borrowers will participate
and will cause their key management personnel to participate in a meeting with
Agent and Lenders once during each year (except that during the continuation of
an Event of Default such meetings may be held more frequently as requested by
Agent or Majority Lenders), which meeting(s) shall be held at such times and
such places as may be reasonably requested by Agent.
     8.1.2. Notices. Promptly notify Agent in writing of the occurrence of any
event or the existence of any fact which renders any representation or warranty
in this Agreement or any of the other Loan Documents inaccurate, incomplete or
misleading in any material respect as of the date made or remade. In addition,
each Borrower agrees to provide Agent with prompt written notice of any change
in the information disclosed in any Exhibit hereto, in each case after giving
effect to the materiality limits and Material Adverse Effect qualifications
contained therein. Furthermore, each Borrower agrees to provide Agent with (a) a
copy of any notice provided by such Borrower to the holders of the New
Convertible Note Indebtedness with respect to any right to convert such
Indebtedness pursuant to the terms of the New Convertible Note Indebtedness,
(b) prompt written notice of the receipt of any request for a conversion of New
Convertible Note Indebtedness and (c) prompt written notice of the existence of
any obligation of such Borrower to convert New Convertible Note Indebtedness.

-47-



--------------------------------------------------------------------------------



 



     8.1.3. Financial Statements. Keep, and cause each of its Subsidiaries, to
keep, adequate records and books of account with respect to its business
activities in which proper entries are made in accordance with customary
accounting practices reflecting all its financial transactions; and cause to be
prepared and furnished to Agent and each Lender, the following, all to be
prepared in accordance with GAAP applied on a consistent basis, unless Wabash’s
certified public accountants concur in any change therein and such change is
disclosed to Agent and is consistent with GAAP:
     (i) not later than 90 days after the close of each fiscal year of Wabash,
audited financial statements of Wabash and its Subsidiaries as of the end of
such year, on a Consolidated basis, certified by a firm of independent certified
public accountants of recognized standing selected by Wabash but acceptable to
Agent, prepared in accordance with GAAP, fairly presenting in all material
respects the financial position and results of operations of Wabash and its
Subsidiaries for such fiscal year and presented without qualification (except
for a qualification for a change in accounting principles with which the
accountant concurs) and without any going concern qualification, exception or
assumption or any qualification, exception or assumption relating to the scope
of the audit; and, within a reasonable time thereafter a copy of any management
letter issued in connection therewith;
     (ii) not later than 30 days after the end of each month hereafter (45 days
after the end of each month ending a fiscal quarter), including the last month
of each fiscal year of Wabash, unaudited interim financial statements of Wabash
and its Subsidiaries as of the end of such month and of the portion of the
fiscal year then elapsed, on a Consolidated basis, certified by the Chief
Financial Officer, Treasurer or Assistant Treasurer of Wabash as prepared in
accordance with GAAP and fairly presenting in all material respects the
financial position and results of operations of Wabash and its Subsidiaries for
such month and period subject only to changes from audit and year-end
adjustments and except that such statements need not contain notes;
     (iii) together with each delivery of financial statements pursuant to
clauses (i) and (ii) of this subsection 8.1.3, a management report (1) setting
forth in comparative form the corresponding figures for the corresponding
periods of the previous fiscal year and the corresponding figures from the most
recent Projections for the current fiscal year delivered pursuant to subsection
8.1.7 and (2) identifying the reasons for any significant variations. The
information above shall be presented in reasonable detail and shall be certified
by the Chief Financial Officer, Treasurer or Assistant Treasurer of Wabash to
the effect that such information fairly presents in all material respects the
results of operation and financial condition of Wabash and its Subsidiaries as
at the dates and for the periods indicated;

-48-



--------------------------------------------------------------------------------



 



     (iv) upon request by Agent, promptly after the sending or filing thereof,
as the case may be, copies of any proxy statements, financial statements or
reports which Wabash, any other Borrower or any of any Borrower’s Subsidiaries
has made available to its Securities holders and copies of any regular, periodic
and special reports or registration statements which Wabash, any other Borrower
or any Subsidiary of any Borrower files with the Securities and Exchange
Commission or any governmental authority which may be substituted therefor, or
any national securities exchange;
     (v) upon request of Agent, copies of any annual report to be filed with
ERISA in connection with each Plan; and
     (vi) such other data and information (financial and otherwise) as Agent or
any Lender, from time to time, may reasonably request, bearing upon or related
to the Collateral or Wabash’s, any other Borrower’s or any of any Borrower’s
Subsidiaries’ financial condition or results of operations.
          Concurrently with the delivery of the financial statements described
in clause (i) of this subsection 8.1.3, Borrowers shall forward to Agent a copy
of any accountants’ letter to Wabash’s management that is prepared in connection
with such financial statements. Concurrently with the delivery of the financial
statements described in paragraph (i) and (ii) (but solely for the last month of
each fiscal quarter of Borrowers) of this subsection 8.1.3, or more frequently
if reasonably requested by Agent, Borrowers shall cause to be prepared and
furnished to Agent a Certificate in the form of Exhibit 8.1.3 hereto executed by
the Chief Financial Officer, Treasurer or Assistant Treasurer of Wabash (a
“Compliance Certificate”).
     8.1.4. Borrowing Base Certificates. On or before the 20th day of each
fiscal quarter from and after the date hereof, Borrowers shall deliver to Agent,
in form reasonably acceptable to Agent, a Borrowing Base Certificate as of the
last day of the immediately preceding fiscal quarter, with such supporting
materials as Agent shall reasonably request. If at any time the aggregate amount
of the Obligations exceeds $75,000,000, on or before the 20th day after the
month next ending thereafter (other than a month that is the end of a fiscal
quarter), Borrowers shall deliver to Agent, in form and reasonably acceptable to
Agent, a Borrowing Base Certificate as of the last day of the immediately
preceding month calculated in a manner reasonably acceptable to Agent, with such
supporting materials as Agent shall reasonably request. If (a) Borrowers deem it
advisable, or (b) Availability is less than $15,000,000, Borrowers shall execute
and deliver to Agent Borrowing Base Certificates updating on a weekly basis
Eligible Accounts information, Eligible Inventory information relating to
finished goods and work-in process, Eligible Trailer Inventory information,
Eligible Bill and Hold Inventory information, Eligible Equipment information and
Eligible Real Property information. All Borrowing Base Certificates shall
reflect all information for each Borrower on a Consolidated and consolidating
basis.

-49-



--------------------------------------------------------------------------------



 



     8.1.5. Landlord, Processor and Storage Agreements. Provide Agent with
copies of all leases and other similar agreements entered into between any
Borrower or any of its Subsidiaries and any landlord, processor, distributor,
warehouseman or consignee which owns any premises at which any Collateral may,
from time to time, be kept.
     8.1.6. Guarantor Financial Statements. Deliver or cause to be delivered to
Agent financial statements, if any, for each Guarantor (to the extent not
consolidated with the financial statements delivered to Agent under subsection
8.1.3) in form and substance satisfactory to Agent at such intervals and
covering such time periods as Agent may request.
     8.1.7. Projections. No later than 45 days after the last day of each fiscal
year of Borrowers, deliver to Agent and each Lender Projections of Wabash and
its Subsidiaries for the forthcoming fiscal year, on a month-by-month basis and
for the following 2 years, on a year-by-year basis.
     8.1.8. Subsidiaries. Cause each of its Domestic Subsidiaries (other than
Inactive Subsidiaries) and each its domestic Joint Ventures, whether now or
hereafter in existence, promptly upon Agent’s request therefor, to execute and
deliver to Agent a Guaranty Agreement, in form and substance reasonably
acceptable to Agent and, in the case of each such Subsidiary or Joint Venture, a
security agreement, in form and substance reasonably acceptable to Agent,
pursuant to which such Subsidiary or Joint Venture, as applicable, grants to
Agent a first priority Lien (subject only to Permitted Liens) on all of its
Properties of the types described in Section 5. Additionally, each Borrower and
each applicable Subsidiary shall execute and deliver to Agent a Pledge
Agreement, in form and substance reasonably acceptable to Agent, pursuant to
which such Person grants to Agent a first priority Lien (subject only to
Permitted Liens) with respect to all of the issued and outstanding Securities of
each Subsidiary or Joint Venture of such Person, other than foreign Subsidiaries
that are Inactive Subsidiaries or Wind Down Subsidiaries. In connection with the
foregoing documentation, Borrowers shall also cause Agent to be provided with
such legal opinions, certificates and corporate authority materials that Agent
may reasonably request, in each case in form and substance reasonably acceptable
to Agent.
     8.1.9. Deposit and Brokerage Accounts. For each deposit account or
brokerage account that any Borrower at any time opens or maintains, such
Borrower shall, at Agent’s request and option, pursuant to an agreement in form
and substance reasonably satisfactory to Agent, cause the depository bank or
securities intermediary, as applicable, to agree to comply at any time with
instructions only from Agent to such depository bank or securities intermediary,
as applicable, and not from a Borrower, directing the disposition of funds from
time to time credited to such deposit or brokerage account, without further
consent of such Borrower.
     8.1.10. Intercompany Loans. Upon request by Agent from time to time,
promptly provide Agent with written statements, with reasonable detail, of the
current

-50-



--------------------------------------------------------------------------------



 



balances of the Intercompany Loans. At all times, cause the Intercompany Loans
to be evidenced by revolving promissory notes, in form and substance reasonably
satisfactory to Agent, which notes are assigned to Agent as security for the
Obligations.
     8.1.11. Updated Information. Promptly notify Agent in writing of (a) each
state or jurisdiction in which any Borrower or any Subsidiary qualifies to do
business after the date hereof, (b) the use by any Borrower or any Subsidiary of
a legal, fictitious or trade name not listed on Exhibit 7.1.5 hereto, (c) any
change after the date hereof in the tax identification number of any Borrower or
any Domestic Subsidiary, (d) the ownership by any Borrower or any Subsidiary of
any U.S. or Canadian registered patent, registered trademark, registered service
mark, registered tradename, copyright, license or other similar rights not
listed on Exhibit 7.1.16, (e) the assertion by any Person of a claim against any
Borrower or any Subsidiary that its use of its Intellectual Property or the
conduct of its business does or may infringe upon the Intellectual Property
rights of any third party, (f) any change after the date hereof in the list of
capitalized and operating personal Property leases and real Property leases of
any Borrower or any Subsidiary listed on Exhibit 7.1.22 hereto and (g) any
change after the date hereof in the list of Plans listed on Exhibit 7.1.23
hereto.
     8.1.12. Utilization of Bank. Maintain, and cause their Subsidiaries to
maintain, their primary lockbox collection account at Bank.
     8.1.13. Intentionally Omitted.
     8.1.14. LCM Used Inventory Analysis. Not later than 45 days after the end
of each fiscal quarter hereafter during which Availability is less than
$40,000,000 for any period of 10 consecutive days, deliver to Agent and each
Lender a quarterly lower-of-cost-or-market analysis prepared by Wabash with
respect to its Trailer Inventory, in the form currently used by Wabash and
reasonably acceptable to Agent, certified by the Chief Financial Officer,
Treasurer or Assistant Treasurer of Wabash as containing an accurate valuation
of such Inventory.
     8.1.15. Environmental Matters.
     (i) Take all actions necessary or required by Lenders in order to obtain
the Phase II environmental site assessments described in subsection 10.3.6;
     (ii) Deliver to Agent, as soon as practicable following receipt thereof:
(i) copies of all notices, claims, actions, suits, proceedings, orders, audits,
investigations, analyses, or written communications of any kind or character,
whether prepared by a Borrower or by independent consultants, governmental
authorities or any other Persons, with respect to Environmental Laws or
Hazardous Materials, which, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect; and

-51-



--------------------------------------------------------------------------------



 



(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail any detection of Hazardous Materials released at any Property
or detected in soil or groundwater at any Property, the existence of which has a
reasonable possibility, individually or in the aggregate, of resulting in a
Material Adverse Effect; and
     (iii) Promptly undertake any and all investigations, remediation or other
response actions necessary to remove, remediate, clean up or abate any Hazardous
Materials as required by any governmental agency or where failure to do so could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Borrowers shall promptly take any and all actions necessary to
(i) cure any material violation of applicable Environmental Laws by Borrowers
and (ii) make an appropriate response to any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive by any governmental authority or any other person relating to
any Environmental Law or Hazardous Materials, in each case where failure to do
so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
     8.1.16. Convertible Notes. No later than May 1, 2008, Wabash shall do one
or more of the following: (a) repurchase all or a portion of the Indebtedness
evidenced by the Convertible Notes and the other Convertible Note Documents with
the proceeds of the New Convertible Note Indebtedness, (b) defease any
outstanding Indebtedness evidenced by the Convertible Notes and the other
Convertible Note Documents so long as immediately after making any such payment,
Borrowers have Availability of at least $45,000,000 or (c) institute cash
reserves from funds other than the proceeds of the Loans equal to any
outstanding principal balance of the Convertible Notes which reserves (i) shall
remain in place until all Indebtedness evidenced by the Convertible Notes has
been paid in full, and (ii) shall be used only to pay in full the outstanding
Indebtedness evidenced by the Convertible Notes.
          8.2. Negative Covenants.
          During the Term, and thereafter for so long as there are any
Obligations outstanding, Borrowers jointly and severally covenant that they
shall not:
     8.2.1. Mergers; Consolidations; Dissolutions; Acquisitions; Structural
Changes. Merge or consolidate, or permit any of its Subsidiaries to merge or
consolidate, with any Person; not dissolve or permit any of its Subsidiaries to
dissolve or otherwise terminate operations or existence; nor change its or any
of its Subsidiaries’ state of incorporation or organization, Type of
Organization or Organizational I.D. Number; nor change its or any of its
Subsidiaries’ legal name; nor acquire, nor permit any of its Subsidiaries to
acquire, all or any substantial part of the Properties of any Person, except
for:

-52-



--------------------------------------------------------------------------------



 



     (i) with notice to Agent, mergers of any wholly-owned Subsidiary of a
Borrower into such Borrower or another wholly-owned Subsidiary of such Borrower;
provided, that (a) if a Borrower is a party to any such merger, such Borrower
shall be the survivor and (b) if a Guarantor (other than a Borrower) is a party
to any such merger, such Guarantor shall be the survivor;
     (ii) acquisitions of assets consisting of fixed assets or real property
that constitute Capital Expenditures;
     (iii) with notice to Agent, dissolution or other termination of existence
of any Inactive Subsidiary, any Wind Down Subsidiary, or any of Apex,
Continental Transit Corporation, Cloud Oak Flooring Company, Inc., FTSI
Distribution Company, L.P., Wabash National Services, L.P., Wabash Technology
Corporation, Wabash Canada and WTSI Technology Corporation; and
     (iv) Permitted Acquisitions.
     8.2.2. Loans. Make, or permit any of its Subsidiaries to make, any loans or
other advances of money to any Person, other than
     (i) for salary, travel advances, advances against commissions and other
similar advances to employees in the ordinary course of business;
     (ii) extensions of trade credit in the ordinary course of business;
     (iii) deposits with governmental entities, ADP for payroll services or
financial institutions permitted under this Agreement;
     (iv) prepaid expenses; and
     (v) loans by a Borrower to another Borrower or a Subsidiary of a Borrower
that is a Subsidiary Guarantor and is not an Inactive Subsidiary or a Wind Down
Subsidiary (“Intercompany Loans”).
     8.2.3. Total Indebtedness. Create, incur, assume, or suffer to exist, or
permit any of its Subsidiaries to create, incur or suffer to exist, any
Indebtedness, except:
     (i) Obligations owing to Agent or any Lender under this Agreement or any of
the other Loan Documents;
     (ii) Indebtedness evidenced by the Convertible Notes and the other
Convertible Note Documents (each as in effect as of the date hereof);
     (iii) Indebtedness existing as of the date of this Agreement and listed on
Exhibit 8.2.3;

-53-



--------------------------------------------------------------------------------



 



     (iv) New Convertible Note Indebtedness;
     (v) Permitted Purchase Money Indebtedness;
     (vi) Subordinated Debt;
     (vii) contingent liabilities arising out of endorsements of checks and
other negotiable instruments for deposit or collection in the ordinary course of
business;
     (viii) guaranties of any Indebtedness permitted under this subsection
8.2.3;
     (ix) Indebtedness in respect of Intercompany Loans;
     (x) obligations to pay Rentals permitted by subsection 8.2.18;
     (xi) Derivative Obligations entered into in order to hedge interest rate or
currency risk and not for speculative purposes;
     (xii) to the extent not included above, trade payables, accruals and
accounts payable in the ordinary course of business (in each case to the extent
not overdue) not for Money Borrowed; and
     (xiii) Indebtedness not included in paragraphs (i) through (xii) above
which does not exceed at any time, in the aggregate, $20,000,000.
     8.2.4. Affiliate Transactions. Enter into, or be a party to, or permit any
of its Subsidiaries to enter into or be a party to, any transaction with any
Affiliate of any Borrower or any holder of any Securities of any Borrower or any
of its Subsidiaries, including without limitation any management, consulting or
similar fees, except:
     (i) in the ordinary course of and pursuant to the reasonable requirements
of such Borrower’s or such Subsidiary’s business and upon fair and reasonable
terms which are fully disclosed to Agent with respect to all material
transactions and are no less favorable to such Borrower or such Subsidiary than
would be obtained in a comparable arms-length transaction with a Person not an
Affiliate or Security holder of such Borrower;
     (ii) employment agreements and other incentive compensation with management
shareholders approved from time to time by the board of directors of such
Borrower and employee arrangements and related incentive compensation
arrangements entered into with other full time employees of such Borrower or
such Subsidiary in the ordinary course of business;
     (iii) reasonable directors’ fees and expenses approved from time to time by
the board of directors of such Borrower;

-54-



--------------------------------------------------------------------------------



 



     (iv) with respect to Intercompany Loans; and
     (v) as otherwise permitted under this Agreement.
     8.2.5. Limitation on Liens. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien upon any of its Property,
income or profits, whether now owned or hereafter acquired, except:
     (i) Liens at any time granted in favor of Agent for the benefit of Agent
and Lenders;
     (ii) Liens for taxes, assessments or governmental charges (excluding any
Lien imposed pursuant to any of the provisions of ERISA) not yet due, or being
contested in the manner described in subsection 7.1.14 hereto, but only if in
Agent’s judgment such Lien would not reasonably be expected to adversely effect
Agent’s rights or the priority of Agent’s lien on any Collateral;
     (iii) Liens arising in the ordinary course of the business of such Borrower
or any of its Subsidiaries by operation of law or regulation, but only if
payment in respect of any such Lien is not at the time required and such Liens
do not, in the aggregate, materially detract from the value of the Property of
such Borrower or any of its Subsidiaries or materially impair the use thereof in
the operation of the business of such Borrower or any of its Subsidiaries;
     (iv) Purchase Money Liens securing Permitted Purchase Money Indebtedness;
     (v) such other Liens as appear on Exhibit 8.2.5 hereto;
     (vi) Liens incurred or deposits made in the ordinary course of business in
connection with (1) worker’s compensation, social security, unemployment
insurance and other like laws or (2) sales contracts, leases, statutory
obligations, work in progress advances and other similar obligations not
incurred in connection with the borrowing of money or the payment of the
deferred purchase price of property;
     (vii) reservations, easements, covenants, zoning and other land use
regulations, title exceptions or encumbrances granted in the ordinary course of
business, affecting real Property owned or leased by a Borrower or any of its
Subsidiaries; provided, that such exceptions do not in the aggregate materially
interfere with the use of such Property in the ordinary course of such
Borrower’s or such Subsidiary’s business;
     (viii) judgment Liens that do not give rise to an Event of Default under
subsection 10.1.16;

-55-



--------------------------------------------------------------------------------



 



     (ix) Liens in favor of customs and revenues authorities which secure
payment of customs duties in connection with the importation of Inventory;
     (x) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
     (xi) Liens consisting of rights of set-off of a customary nature or
banker’s liens on amounts on deposit in accounts of such Borrower or any of its
Subsidiaries (other than in a Dominion Account), whether arising by contract or
operation of law, incurred in the ordinary course of business; and
     (xii) Liens arising from the filing of UCC financing statements for
precautionary purposes relating solely to operating leases under which such
Borrower or any of its Subsidiaries is a lessee.
          8.2.6. Payments and Amendments of Certain Debt.
     (i) use or permit any of its Subsidiaries to use the proceeds of the Loans
to make any payment of any part or all of the Indebtedness evidenced by the
Convertible Notes and the other Convertible Note Documents (including, without
limitation, any mandatory or voluntary prepayment, purchase or redemption,
including a repurchase upon a “Change of Control” (as defined in the Convertible
Note Indenture as in effect on the date hereof)), except (A) regularly scheduled
cash payments of interest pursuant to the Convertible Note Documents (each as in
effect as of the date hereof) at a rate of 3.25% per annum and (B) cash payments
permitted under Section 8.1.16 to defease outstanding Indebtedness evidenced by
the Convertible Notes and the other Convertible Note Documents;
     (ii) use or permit any of its Subsidiaries to use the proceeds of the Loans
to make any payment of any part or all of the New Convertible Note Indebtedness
(including, without limitation, any mandatory or voluntary prepayment, purchase
or redemption), except (A) regularly scheduled cash payments of interest
pursuant to the documents governing the New Convertible Note Indebtedness,
(B) payment of the extension fee referenced in Section 10.1.6 and (C) cash
payments in connection with a conversion of notes evidencing the New Convertible
Note Indebtedness so long as immediately after making such payment, Borrowers
have Availability of at least $45,000,000;
     (iii) with respect to any Subordinated Debt, make or permit any of its
Subsidiaries to make any payment of any part or all of any Subordinated Debt or
take any other action or omit to take any other action in respect of any
Subordinated Debt, except in accordance with any subordination agreement
relative thereto or the subordination provisions thereof; or

-56-



--------------------------------------------------------------------------------



 



     (iv) amend or modify any Convertible Note Document, any agreement,
instrument or document evidencing or relating to the New Convertible Note
Indebtedness or any agreement, instrument or document evidencing or relating to
any other Subordinated Debt, in each case to the extent that any such amendment
or modification would (a) increase the interest rate on such Indebtedness or the
principal amount of such Indebtedness; (b) move forward the dates upon which any
payments of principal or interest on such Indebtedness are due; (c) add any
event of default or make more restrictive any existing event of default with
respect to such Indebtedness; (d) add or make more restrictive any covenant with
respect to such Indebtedness; (e) move forward any redemption or prepayment
dates with respect to such Indebtedness or increase any redemption or prepayment
amounts; (f) change the subordination provisions applicable to such
Indebtedness; (g) change or amend any other term if such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights on the holder of such Indebtedness in a manner adverse to any
Borrower or Lenders; or (h) require to be paid in cash any interest which may be
paid in kind instead of cash.
     8.2.7. Distributions. Declare or make, or permit any of its Subsidiaries to
declare or make, any Distributions, except for:
     (i) Distributions by any wholly-owned Subsidiary of a Borrower to such
Borrower;
     (ii) Distributions paid solely in Securities of a Borrower or any of its
Subsidiaries;
     (iii) Distributions by each Borrower in amounts necessary to permit such
Borrower to repurchase Securities of such Borrower from employees of such
Borrower or any of its Subsidiaries upon the termination of their employment, so
long as no Default or Event of Default exists at the time of or would be caused
by the making of such Distributions and the aggregate cash amount of all such
Distributions by all Borrowers, measured at the time when made, does not exceed
$2,500,000 in any fiscal year of Borrowers;
     (iv) Distributions in the form of cash dividends declared and paid by
Wabash to holders of Common Stock from time to time, in each case, so long as,
and to the extent that, (a) no Default or Event of Default is then in existence
or would be caused thereby after giving effect thereto, (b) after giving effect
to the proposed Distribution, Borrowers are in compliance with Fixed Charge
Coverage Ratio pursuant to Section 8.3 on a pro forma, but unadjusted, basis as
of the most recent testing date, (c) immediately after completing such
Distribution, Borrowers have Availability of at least $25,000,000, (d) the
amount of all such Distributions by Wabash, measured at the time made, does not
exceed $20,000,000 in any fiscal year of Wabash,

-57-



--------------------------------------------------------------------------------



 



unless otherwise approved in writing by Majority Lenders, and (e) at least 5
Business Days prior to such Distribution, Borrowers have delivered to Agent a
certificate of Wabash’s Chief Financial Officer, Treasurer or Assistant
Treasurer, in form and substance reasonably satisfactory to Agent, certifying
compliance with each of the foregoing requirements and showing all applicable
calculations;
     (v) Distributions in the form of the redemption or other repurchase by
Wabash of Common Stock from time to time, in each case, so long as, and to the
extent that, (a) no Default or Event of Default is then in existence or would be
caused thereby after giving effect thereto, (b) after giving effect to the
proposed Distribution, Borrowers are in compliance with Fixed Charge Coverage
Ratio pursuant to Section 8.3 on a pro forma, but unadjusted, basis as of the
most recent testing date, (c) immediately after completing such Distribution,
Borrowers have Availability of at least $25,000,000, (d) the amount of all such
Distributions under this subsection 8.2.7(v) by Wabash, measured at the time
made, does not exceed $50,000,000 during the term of this Agreement, unless
otherwise approved in writing by Majority Lenders, and (e) at least 1 Business
Day prior to such Distribution, Borrowers have delivered to Agent a certificate
of Wabash’s Chief Financial Officer, Treasurer or Assistant Treasurer, in form
and substance reasonably satisfactory to Agent, certifying compliance with each
of the foregoing requirements and showing all applicable calculations; and
     (vi) Distributions incurred on the date of the entrance into the New
Convertible Note Derivative Obligations in connection with any issuance of New
Convertible Note Indebtedness and subject to the limitations on New Convertible
Note Derivative Obligations set forth in the definition thereof.
     8.2.8. Intentionally Omitted.
     8.2.9. Disposition of Assets. Sell, lease or otherwise dispose of any of,
or permit any of its Subsidiaries to sell, lease or otherwise dispose of any of,
its Properties, including any disposition of Property as part of a sale and
leaseback transaction, to or in favor of any Person, except for:
     (i) sales of Inventory in the ordinary course of business;
     (ii) transfers of Property to a Borrower by a wholly-owned Subsidiary of
such Borrower;
     (iii) dispositions of investments described in paragraphs (iv), (v),
(vi) and (vii) of the definition of the term “Restricted Investments”;
     (iv) sales and other dispositions of the Western Canada Property, so long
as (a) no Default or Event of Default is in existence or would result

-58-



--------------------------------------------------------------------------------



 



therefrom, (b) the consideration received in respect thereof is all cash, and
(c) in the case of individual items of Property with a book value in excess of
$500,000, the consideration received in respect thereof is at least equal to the
portion of the Loans predicated on the value of such Property;
     (v) sales, leases and other dispositions of Property with a fair market
value of up to $20,000,000 in the aggregate in any one calendar year, in each
case so long as (a) no Default or Event of Default is in existence or would
result therefrom, (b) the consideration received in respect thereof is all cash,
and (c) in the case of individual items of Property with a book value in excess
of $500,000, the consideration received in respect thereof is at least equal to
the portion of the Loans predicated on the value of such Property;
     (vi) so long as no Default or Event of Default exists, sales, leases or
other dispositions of Equipment or other fixed assets that are substantially
worn, damaged or obsolete and that are replaced with Equipment or other fixed
assets of like kind, function and value;
     (vii) dissolutions permitted under subsection 8.2.1;
     (viii) other dispositions expressly authorized by this Agreement; and
     (ix) sales of any finance contracts assets, including the National Trailer
Funding portfolio finance contracts and the former Apex Finance portfolio
contracts.
     8.2.10. Securities of Subsidiaries. Permit any of its Subsidiaries to issue
any additional Securities except to such Borrower and except for director’s
qualifying Securities.
     8.2.11. Bill-and-Hold Sales, Etc. Make, or permit any of its Subsidiaries
to make, a sale to any customer on a guaranteed sale, sale and return, sale on
approval, repurchase or return or consignment basis; or make, or permit any of
its Subsidiaries to make, a sale to any customer on a bill and hold basis,
expect in a manner consistent with such Person’s ordinary business practices as
conducted prior to the Closing Date.
     8.2.12. Restricted Investment. Make or have, or permit any of its
Subsidiaries of such Borrower to make or have, any Restricted Investment.
     8.2.13. Subsidiaries and Joint Ventures. Create, acquire or otherwise
suffer to exist, or permit any Subsidiary of such Borrower to create, acquire or
otherwise suffer to exist, any Subsidiary or Joint Venture (unless within
10 days thereafter, the applicable Borrower, Subsidiary and/or Joint Venture, as
applicable, has complied with the requirements of subsection 8.1.8).
     8.2.14. Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than Borrowers and
Borrowers’ Subsidiaries.

-59-



--------------------------------------------------------------------------------



 



     8.2.15. Organizational Documents. Agree to, or suffer to occur, any
amendment, supplement or addition to its or any of its Subsidiaries’ charter,
articles or certificate of incorporation, certificate of formation, limited
partnership agreement, bylaws, limited liability agreement, operating agreement
or other organizational documents (as the case may be), that (i) would alter or
modify in any way any rights relating to preferred stock or create any new class
of preferred stock (other than an amendment to the terms of the Borrower’s
Series D Junior Participating Preferred Stock in connection with an amendment to
Borrower’s current Rights Agreement, dated as of December 28, 2005) or
(ii) could reasonably be expected to have a material adverse effect on the
interests of Agent and Lenders. Notwithstanding the foregoing, Borrowers and
their Subsidiaries may take such action as is necessary to dissolve the Inactive
Subsidiaries, the Wind Down Subsidiaries and the other Subsidiaries described in
subsection 8.2.1(iii).
     8.2.16. Fiscal Year End. Change, or permit any of its Subsidiaries to
change, its fiscal year end.
     8.2.17. Negative Pledges. Enter into any agreement limiting the ability of
such Borrower or any of its Subsidiaries to (i) voluntarily create Liens upon
any of its Property, (ii) pay dividends or make any other Distributions on its
Securities; (iii) make loans or advances to any Borrower or any Subsidiary; or
(iv) transfer any of its Property to any Borrower or any Subsidiary.
     8.2.18. Leases. Become, or permit any of its Subsidiaries to become, a
lessee under any operating lease (other than a lease under which such Borrower
or such Subsidiary is lessor) of Property if the aggregate Rentals payable
during any current or future period of twelve (12) consecutive months under the
lease in question and all other leases under which any Borrowers or any of its
Subsidiaries is then lessee would exceed $10,000,000. The term “Rentals” means,
as of the date of determination, all payments which the lessee is required to
make by the terms of any lease.
     8.2.19. Leases and Financing Arrangements. Except for the trailer financing
arrangements described on Exhibit 8.2.19, after the Closing Date, enter into, or
permit any of its Subsidiaries to enter into, any new trailer lease as lessor or
any new financing arrangement as lender in excess of $500,000 in the aggregate
in any calendar year.
     8.2.20. Change in Business. Change, or permit any of its Subsidiaries to
change, in any material respect, the nature of its business as conducted on the
Closing Date.
          8.3. Specific Financial Covenants.
          During the Term, and thereafter for so long as there are any
Obligations outstanding, each Borrower covenants that it shall comply with all
of the financial covenants

-60-



--------------------------------------------------------------------------------



 



set forth in Exhibit 8.3 hereto. If GAAP changes from the basis used in
preparing the audited financial statements delivered to Agent by Borrowers on or
before the Closing Date, Borrowers will provide Agent with certificates
demonstrating compliance with such financial covenants and will include, at the
election of Borrowers or upon the request of Agent, calculations setting forth
the adjustments necessary to demonstrate how Borrowers are also in compliance
with such financial covenants based upon GAAP as in effect on the Closing Date.
SECTION 9. CONDITIONS PRECEDENT
          9.1. Conditions Precedent to Initial Loans and Other Initial Credit
Accommodations.
          Notwithstanding any other provision of this Agreement or any of the
other Loan Documents, and without affecting in any manner the rights of Agent or
any Lender under the other sections of this Agreement, no Lender shall be
required to make any Loan on the Closing Date, nor shall Agent be required to
issue or procure any Letter of Credit or LC Guaranty on the Closing Date unless
and until each of the following conditions has been and continues to be
satisfied in a manner satisfactory to Agent and each Lender party to this
Agreement on the Closing Date:
     9.1.1. Documentation. Agent and the Lenders shall have received, in form
and substance satisfactory to Agent and its counsel and the Lenders, a duly
executed copy of this Agreement and the other Loan Documents, together with such
additional documents, instruments, opinions and certificates as Agent and its
counsel shall require in connection therewith from time to time, all in form and
substance satisfactory to Agent and its counsel and the Lenders.
     9.1.2. No Default. No Default or Event of Default shall exist.
     9.1.3. Other Conditions. Each of the conditions precedent set forth in the
Loan Documents shall have been satisfied.
     9.1.4. Availability. Agent shall have determined that immediately after
Lenders have made the Loans on the Closing Date and after Agent has issued or
procured any new Letters of Credit and LC Guaranties contemplated to be issued
or procured, and Borrowers have paid (or, if accrued, treated as paid), all
closing costs incurred in connection with the transactions contemplated hereby,
Availability shall not be less than $75,000,000.
     9.1.5. No Litigation. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is adversely related to or arises out of
this Agreement or the consummation of the transactions contemplated hereby or
thereby.

-61-



--------------------------------------------------------------------------------



 



     9.1.6. Material Adverse Effect. As of the Closing Date, since September 30,
2006, there has not been any (i) material adverse change in its business,
assets, financial condition or income and no event or condition exists which
would be reasonably likely to result in any Material Adverse Effect or
(ii) materially adverse change or material disruption in the financial banking
or capital markets, which could reasonably be expected to have a material
adverse effect on the syndication of the Total Credit Facility.
     9.1.7. Closing Fees. Borrowers shall have paid all fees and expenses owing
to Agent, Arranger or any Lender that are to be paid on the Closing Date.
     9.2. Conditions Precedent to all Loans and other Credit Accommodations.
     Notwithstanding any other provision of this Agreement or any other Loan
Documents, and without affecting in any manner the rights of any Agent or any
Lender under the other sections of this Agreement, no Lender shall be required
to make any Loan, nor shall Agent be required to issue or procure any Letter of
Credit or LC Guaranty unless and until each of the following conditions has been
and continues to be satisfied:
     9.2.1. No Default. No Default or Event of Default shall exist.
     9.2.2. No Litigation. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of, any of
the Loan Documents.
SECTION 10. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
          10.1. Events of Default.
          The occurrence of one or more of the following events shall constitute
an “Event of Default”:
     10.1.1. Payment of Obligations. Borrowers shall fail to pay any of the
Obligations hereunder or under any Note on the due date thereof (whether due at
stated maturity, on demand, upon acceleration or otherwise).
     10.1.2. Misrepresentations. Any material representation, warranty or other
statement made or furnished to Agent or any Lender by or on behalf of any
Borrower, any of its Subsidiaries or any Guarantor in this Agreement, any of the
other Loan Documents or any instrument, certificate or financial statement
furnished in compliance with or in reference thereto proves to have been false
or misleading in any material respect when made, furnished or reaffirmed
pursuant to Section 7.2 hereof.
     10.1.3. Breach of Specific Covenants. Borrowers shall fail or neglect to
perform, keep or observe any covenant contained in Section or subsection
(i) 6.1.2, 6.2.4, 6.2.5, 8.1.1, 8.1.2, 8.1.3 (other than 8.1.3(ii)), 8.1.4, 8.2
or 8.3 hereof on the

-62-



--------------------------------------------------------------------------------



 



date that Borrowers are required to perform, keep or observe such covenant or
(ii) 5.2, 5.3, 6.1.1, 8.1.3(ii), 8.1.9 or 8.1.11 hereof within 5 Business Days
following the date on which Borrowers are required to perform, keep or observe
such covenant.
     10.1.4. Breach of Other Covenants. Borrowers shall fail or neglect to
perform, keep or observe any covenant contained in this Agreement (other than a
covenant which is dealt with specifically elsewhere in Section 10.1 hereof) and
the breach of such other covenant is not cured to Agent’s satisfaction within
30 days after the sooner to occur of Borrowers’ receipt of notice of such breach
from Agent or the date on which such failure or neglect first becomes known to
any officer of any Borrower.
     10.1.5. Default Under Security Documents or Other Agreements. Any event of
default shall occur under, or any Borrower, any of its Subsidiaries or any
Guarantor shall default in the performance or observance of any term, covenant,
condition or agreement applicable to such Person contained in, any of the
Security Documents or the Other Agreements and such default shall continue
beyond any applicable grace period.
     10.1.6. Other Defaults. There shall occur (a) any default or event of
default on the part of any Borrower, any of its Subsidiaries or any Guarantor
under any agreement, document or instrument to which such Borrower, such
Subsidiary or such Guarantor is a party or by which such Borrower, such
Subsidiary or such Guarantor or any of its Property is bound, evidencing or
relating to any Indebtedness (other than the Obligations) with an outstanding
principal balance in excess of $5,000,000, if the payment or maturity of such
Indebtedness is or could be accelerated in consequence of such event of default
or demand for payment of such Indebtedness is made or could be made in
accordance with the terms thereof; provided, however, with respect to the New
Convertible Note Indebtedness, to the extent that Wabash cures an event of
default thereunder relating to its failure to make required filings with the
Securities and Exchange Commission in accordance with the Securities and
Exchange Act of 1934, as amended, by payment of an extension fee not to exceed
$450,000 payable on such Indebtedness during the first sixty (60) days after the
occurrence of such event of default and making the applicable filings, such
event of default shall not be an Event of Default hereunder or (b) any default
or event of default under any Convertible Note Document (to the extent that such
default or event of default does not otherwise result in an Event of Default
under Subsection 10.1.6(a)).
     10.1.7. Uninsured Losses. Any material loss, theft, damage or destruction
of any portion of the Collateral having a fair market value of $3,000,000, in
the aggregate, if not fully covered (subject to such deductibles and
self-insurance retentions as Agent shall have permitted) by insurance.
     10.1.8. Insolvency and Related Proceedings. Any Borrower, any of its
Subsidiaries or any Guarantor shall cease to be Solvent or shall suffer the
appointment of a receiver, trustee, custodian or similar fiduciary, or shall
make an

-63-



--------------------------------------------------------------------------------



 



assignment for the benefit of creditors, or any petition for an order for relief
shall be filed by or against any Borrower, any of its Subsidiaries or any
Guarantor under U.S. federal bankruptcy laws, the Insolvency Laws of Canada or
any similar laws (if against any Borrower, any of its Subsidiaries or any
Guarantor the continuation of such proceeding for more than 30 days), or any
Borrower, any of its Subsidiaries or any Guarantor shall make any offer of
settlement, extension or composition to their respective unsecured creditors
generally.
     10.1.9. Business Disruption; Condemnation. There shall occur a cessation of
a substantial part of the business of any Borrower, any of its Subsidiaries or
any Guarantor for a period which materially adversely affects such Borrower’s,
such Subsidiary’s or such Guarantor’s capacity to continue its business on a
profitable basis; or Wabash’s common stock is no longer traded on the New York
Stock Exchange, Nasdaq Stock Market or any other United States national
securities exchange; or any Borrower, any of its Subsidiaries or any Guarantor
shall suffer the loss or revocation of any material license or permit now held
or hereafter acquired by such Borrower, such Subsidiary or such Guarantor which
is necessary to the continued or lawful operation of its business; or any
Borrower, any of its Subsidiaries or any Guarantor shall be enjoined, restrained
or in any way prevented by court, governmental or administrative order from
conducting all or any material part of its business affairs; or any material
lease or agreement pursuant to which any Borrower, any of its Subsidiaries or
any Guarantor leases, uses or occupies any Property shall be canceled or
terminated prior to the expiration of its stated term, except any such lease or
agreement the cancellation or termination of which could not reasonably be
expected to have a Material Adverse Effect; or any material portion of the
Collateral shall be taken through condemnation or the value of such Property
shall be impaired through condemnation.
     10.1.10. Change of Ownership. (a) any “Change of Control” under and as
defined in the Convertible Note Indenture, as in effect on the date hereof,
shall occur; (b) a majority of the members of the board of directors as of the
date hereof of Wabash or persons subsequently serving as directors of Wabash who
are appointed or nominated by a majority of the persons serving on the board of
directors on the date hereof or whose appointment or nomination was previously
so approved (or a committee consisting of such persons), cease to be members of
the board of directors of such Person; (c) Wabash shall cease to own and
control, beneficially and of record (directly or indirectly), 100% of the issued
and outstanding Securities and Voting Stock of each other Borrower; or (d) a
Borrower or a Subsidiary of a Borrower shall cease to own and control,
beneficially and of record (directly or indirectly), 100% of the issued and
outstanding Securities and Voting Stock of each of its Subsidiaries that it owns
on the date hereof.
     10.1.11. Business Activity. Any Inactive Subsidiary engages in any business
activity, owns any material assets, or incurs any Indebtedness other than the
performance of its obligations under the Loan Documents to which it is a party
and the performance of its obligations under intercompany agreements and
agreements with its shareholders that have been disclosed to Agent in writing

-64-



--------------------------------------------------------------------------------



 



     10.1.12. ERISA. A Reportable Event shall occur which, in Agent’s
determination, constitutes grounds for the termination by the Pension Benefit
Guaranty Corporation of any Plan or for the appointment by the appropriate
United States district court of a trustee for any Plan, or if any Plan shall be
terminated or any such trustee shall be requested or appointed, or any Borrower,
any of its Subsidiaries or any Guarantor is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan
resulting from such Borrower’s, such Subsidiary’s or such Guarantor’s complete
or partial withdrawal from such Plan and any such event could reasonably be
expected to have a Material Adverse Effect.
     10.1.13. Challenge to Agreement. Any Borrower, any Subsidiary of any
Borrower or any Guarantor, or any Affiliate of any of them, shall challenge or
contest in any action, suit or proceeding the validity or enforceability of this
Agreement or any of the other Loan Documents, the legality or enforceability of
any of the Obligations or the perfection or priority of any Lien granted to
Agent.
     10.1.14. Repudiation of or Default Under Guaranty Agreement. Any Guarantor
shall revoke or attempt to revoke the Guaranty Agreement signed by such
Guarantor, or shall repudiate such Guarantor’s liability thereunder or shall be
in default under the terms thereof.
     10.1.15. Criminal Forfeiture. Any Borrower, any of its Subsidiaries or any
Guarantor shall be criminally indicted or convicted under any law that could
lead to a forfeiture of any Property of such Borrower, such Subsidiary or such
Guarantor.
     10.1.16. Judgments. Any money judgments, writ of attachment or similar
processes (collectively, “Judgments”) in excess of amounts covered by insurance
(not including self-insurance or other retentions) are issued or rendered
against any Borrower, any of its Subsidiaries or any Guarantor, or any of their
respective Property (i) in the case of money judgments, in an amount of
$10,000,000 or more for any single judgment, attachment or process or
$10,000,000 or more for all such judgments, attachments or processes in the
aggregate, in each case in excess of any applicable insurance with respect to
which the insurer has admitted liability, and (ii) in the case of non-monetary
Judgments, such Judgment or Judgments (in the aggregate) could reasonably be
expected to have a Material Adverse Effect, in each case which Judgment is not
stayed, released or discharged within 30 days.
     10.1.17. Material Adverse Effect. Any event occurs which reasonably could
be expected to have a Material Adverse Effect.

-65-



--------------------------------------------------------------------------------



 



          10.2. Acceleration of the Obligations.
          Upon or at any time after the occurrence and during the continuance of
an Event of Default, (i) Agent may, and upon the direction of Majority Lenders,
Agent shall, declare the Revolving Loan Commitments terminated and/or (ii) Agent
may, and upon the direction of Majority Lenders, Agent shall, declare all or any
portion of the Obligations at once due and payable without presentment, demand
protest or further notice by Agent or any Lender, and Borrowers shall forthwith
pay to Agent, the full amount of such Obligations, provided, that upon the
occurrence of an Event of Default specified in subsection 10.1.8 hereof, the
Revolving Loan Commitments shall automatically be terminated and all of the
Obligations shall become automatically due and payable, in each case without
presentment, declaration, notice or demand by Agent or any Lender.
          10.3. Other Remedies.
          Upon the occurrence and during the continuance of an Event of Default,
Agent shall have and may exercise from time to time the following other rights
and remedies:
     10.3.1. All of the rights and remedies of a secured party under the UCC or
under other applicable law, and all other legal and equitable rights to which
Agent or Lenders may be entitled, all of which rights and remedies shall be
cumulative and shall be in addition to any other rights or remedies contained in
this Agreement or any of the other Loan Documents, and none of which shall be
exclusive.
     10.3.2. The right to take immediate possession of the Collateral, and to
(i) require each Borrower and each of its Subsidiaries to assemble the
Collateral, at Borrower’s joint and several expense, and make it available to
Agent at a place designated by Agent which is reasonably convenient to both
parties, and (ii) enter any premises where any of the Collateral shall be
located and to keep and store the Collateral on said premises until sold (and if
said premises be the Property of any Borrower or any of its Subsidiaries, such
Borrower agrees not to charge, or permit such Subsidiary to charge, Agent for
storage thereof).
     10.3.3. The right to sell or otherwise dispose of all or any Collateral in
its then condition, or after any further manufacturing or processing thereof, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, all as Agent, in its sole discretion,
may deem advisable. Agent may, at Agent’s option, disclaim any and all
warranties regarding the Collateral in connection with any such sale. Each
Borrower agrees that 10 days’ written notice to such Borrower or any of its
Subsidiaries of any public or private sale or other disposition of Collateral
shall be reasonable notice thereof, and such sale shall be at such locations as
Agent may designate in said notice. Agent shall have the right to conduct such
sales on any Borrower’s or any of its Subsidiaries’ premises, without charge
therefor, and such sales may be adjourned from time to time in accordance with
applicable law. Agent shall have the right to sell, lease or otherwise dispose
of the Collateral, or any part thereof, for cash, credit or any combination
thereof, and

-66-



--------------------------------------------------------------------------------



 



Agent, on behalf of Lenders, may purchase all or any part of the Collateral at
public or, if permitted by law, private sale and, in lieu of actual payment of
such purchase price, may set off the amount of such price against the
Obligations. The proceeds realized from the sale of any Collateral shall be
applied, after allowing 2 Business Days for collection, in the manner provided
in subsection 3.4.2. If any deficiency shall arise, each Borrower and each
Guarantor shall remain jointly and severally liable to Agent and Lenders
therefor.
     10.3.4. Agent is hereby granted a license or other right to use, without
charge, each Borrower’s and each of its Subsidiaries’ labels, patents,
copyrights, licenses, rights of use of any name, trade secrets, tradenames,
trademarks and advertising matter, or any Property of a similar nature, as it
pertains to the Collateral, in completing, advertising for sale and selling any
Collateral and each Borrower’s and each of its Subsidiaries’ rights under all
licenses and all franchise agreements shall inure to Agent’s benefit.
     10.3.5. Agent may, at its option, require Borrowers to deposit with Agent
funds equal to 105% of the Dollar Equivalent of the LC Amount and, if Borrowers
fail to promptly make such deposit, Agent may advance such amount as a Revolving
Credit Loan (whether or not an Overadvance is created thereby). Each such
Revolving Credit Loan shall be secured by all of the Collateral and shall
constitute a Base Rate Portion. Any such deposit or advance shall be held by
Agent as a reserve to fund future payments on such LC Guaranties and future
drawings against such Letters of Credit. At such time as all LC Guaranties have
been paid or terminated and all Letters of Credit have been drawn upon or
expired, any amounts remaining in such reserve shall be applied against any
outstanding Obligations, or, if all Obligations have been indefeasibly paid in
full, returned to Borrowers.
     10.3.6. Notwithstanding any provision of this Agreement or any other Loan
Document to the contrary, Agent shall not take any action to foreclose upon,
acquire or take possession of or occupy, or exercise any remedies by which it
will take title or otherwise come into ownership in respect of Collateral
consisting of real Property listed on Exhibit 10.3.6 (the “Affected Collateral”)
or purchase or otherwise acquire (including in lieu of actual payment of a
purchase price) any stock or other equity interest in any Company or other
Person that owns the Affected Collateral unless and until (i) Lenders have
obtained, at Borrowers’ joint and several expense, a Phase II environmental site
assessment with respect to the Affected Collateral, prepared by an environmental
consultant reasonably acceptable to Lenders and (ii) each Lender has confirmed
that no remediation is required by such Lender or that any remediation has been
completed to the satisfaction of such Lender with respect to the Affected
Collateral.
          10.4. Set Off and Sharing of Payments.
          In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, during the continuance of
any Event of Default, each

-67-



--------------------------------------------------------------------------------



 



Lender is hereby authorized by each Borrower at any time or from time to time,
with prior written consent of Agent and with reasonably prompt subsequent notice
to such Borrower (any prior or contemporaneous notice to such Borrower being
hereby expressly waived) to set off and to appropriate and to apply any and all
(i) balances held by such Lender at any of its offices for the account of such
Borrower or any of its Subsidiaries (regardless of whether such balances are
then due to such Borrower or its Subsidiaries), and (ii) other property at any
time held or owing by such Lender to or for the credit or for the account of
such Borrower or any of its Subsidiaries, against and on account of any of the
Obligations. Any Lender exercising a right to set off shall, to the extent the
amount of any such set off exceeds its Revolving Loan Percentage of the amount
set off, purchase for cash (and the other Lenders shall sell) interests in each
such other Lender’s pro rata share of the Obligations as would be necessary to
cause such Lender to share such excess with each other Lender in accordance with
their respective Revolving Loan Percentages. Each Borrower agrees, to the
fullest extent permitted by law, that any Lender may exercise its right to set
off with respect to amounts in excess of its pro rata share of the Obligations
and upon doing so shall deliver such excess to Agent for the benefit of all
Lenders in accordance with the Revolving Loan Percentages.
          10.5. Remedies Cumulative; No Waiver.
          All covenants, conditions, provisions, warranties, guaranties,
indemnities, and other undertakings of each Borrower contained in this Agreement
and the other Loan Documents, or in any document referred to herein or contained
in any agreement supplementary hereto or in any schedule or in any Guaranty
Agreement given to Agent or any Lender or contained in any other agreement
between any Lender and such Borrower or between Agent and such Borrower,
heretofore, concurrently, or hereafter entered into, shall be deemed cumulative
to and not in derogation or substitution of any of the terms, covenants,
conditions, or agreements of such Borrower herein contained. The failure or
delay of Agent or any Lender to require strict performance by any Borrower of
any provision of this Agreement or to exercise or enforce any rights, Liens,
powers, or remedies hereunder or under any of the aforesaid agreements or other
documents or security or Collateral shall not operate as a waiver of such
performance, Liens, rights, powers and remedies, but all such requirements,
Liens, rights, powers, and remedies shall continue in full force and effect
until all Loans and other Obligations owing or to become owing from such
Borrower to Agent and each Lender have been fully satisfied. None of the
undertakings, agreements, warranties, covenants and representations of any
Borrower contained in this Agreement or any of the other Loan Documents and no
Default or Event of Default by any Borrower under this Agreement or any other
Loan Documents shall be deemed to have been suspended or waived by Lenders,
unless such suspension or waiver is by an instrument in writing specifying such
suspension or waiver and is signed by a duly authorized representative of Agent
and directed to Borrowers.

-68-



--------------------------------------------------------------------------------



 



SECTION 11. THE AGENT
          11.1. Authorization and Action.
          Each Lender hereby appoints and authorizes Agent to take such action
on its behalf and to exercise such powers under this Agreement and the other
Loan Documents as are delegated to Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. Each Lender
hereby acknowledges that Agent shall not have by reason of this Agreement
assumed a fiduciary relationship in respect of any Lender. In performing its
functions and duties under this Agreement, Agent shall act solely as agent of
Lenders and shall not assume, or be deemed to have assumed, any obligation
toward, or relationship of agency or trust with or for, any Borrower. As to any
matters not expressly provided for by this Agreement and the other Loan
Documents (including without limitation enforcement and collection of the
Notes), Agent may, but shall not be required to, exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, whenever such instruction shall be requested by Agent or
required hereunder, or a greater or lesser number of Lenders if so required
hereunder, and such instructions shall be binding upon all Lenders; provided,
that Agent shall be fully justified in failing or refusing to take any action
which exposes Agent to any liability or which is contrary to this Agreement, the
other Loan Documents or applicable law, unless Agent is indemnified to its
satisfaction by the other Lenders against any and all liability and expense
which it may incur by reason of taking or continuing to take any such action. If
Agent seeks the consent or approval of the Majority Lenders (or a greater or
lesser number of Lenders as required in this Agreement), with respect to any
action hereunder, Agent shall send notice thereof to each Lender and shall
notify each Lender at any time that the Majority Lenders (or such greater or
lesser number of Lenders) have instructed Agent to act or refrain from acting
pursuant hereto.
          11.2. Agent’s Reliance, Etc.
          Neither Agent, any Affiliate of Agent, nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement or
the other Loan Documents, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing,
Agent: (i) may treat each Lender party hereto as the holder of Obligations until
Agent receives written notice of the assignment or transfer of such Lender’s
portion of the Obligations signed by such Lender and in form reasonably
satisfactory to Agent; (ii) may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (iii) makes no warranties or
representations to any Lender and shall not be responsible to any Lender for any
recitals, statements, warranties or representations made in or in connection
with this Agreement or any other Loan Documents; (iv) shall not have any duty
beyond Agent’s customary practices in respect of loans in which Agent is the
only lender to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or

-69-



--------------------------------------------------------------------------------



 



the other Loan Documents on the part of any Borrower, to inspect the property
(including the books and records) of any Borrower, to monitor the financial
condition of any Borrower or to ascertain the existence or possible existence or
continuation of any Default or Event of Default; (v) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(vi) shall not be liable to any Lender for any action taken, or inaction, by
Agent upon the instructions of Majority Lenders pursuant to Section 11.1 hereof
or refraining to take any action pending such instructions; (vii) shall not be
liable for any apportionment or distributions of payments made by it in good
faith pursuant to Section 3 hereof; (viii) shall incur no liability under or in
respect of this Agreement or the other Loan Documents by acting upon any notice,
consent, certificate, message or other instrument or writing (which may be by
telephone, facsimile, telegram, cable or telex) believed in good faith by it to
be genuine and signed or sent by the proper party or parties; and (ix) may
assume that no Event of Default has occurred and is continuing, unless Agent has
actual knowledge of the Event of Default, has received notice from a Borrower or
a Borrower’s independent certified public accountants stating the nature of the
Event of Default, or has received notice from a Lender stating the nature of the
Event of Default and that such Lender considers the Event of Default to have
occurred and to be continuing. In the event any apportionment or distribution
described in clause (vii) above is determined to have been made in error, the
sole recourse of any Person to whom payment was due but not made shall be to
recover from the recipients of such payments any payment in excess of the amount
to which they are determined to have been entitled.
          11.3. Bank of America and Affiliates.
          With respect to its commitment hereunder to make Loans, Bank of
America shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise the same as though it were
not Agent; and the terms “Lender,” “Lenders” or “Majority Lenders” shall, unless
otherwise expressly indicated, include Bank of America in its individual
capacity as a Lender. Bank of America and its Affiliates may lend money to, and
generally engage in any kind of business with, each Borrower, and any Person who
may do business with or own Securities of each Borrower all as if Bank of
America were not Agent and without any duty to account therefor to any other
Lender.
          11.4. Lender Credit Decision.
          Each Lender acknowledges that it has, independently and without
reliance upon Agent or any other Lender and based on the financial statements
referred to herein and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Agent
shall not have any duty or responsibility, either initially or on an ongoing
basis, to provide any Lender with any credit or other similar information
regarding any Borrower.

-70-



--------------------------------------------------------------------------------



 



          11.5. Indemnification.
          Lenders agree to indemnify Agent and Arranger (to the extent not
reimbursed by Borrowers or Guarantors), in accordance with their respective
Aggregate Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against Agent or Arranger in any way relating to or arising out
of this Agreement or any other Loan Document or any action taken or omitted by
Agent or Arranger under this Agreement; provided, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s or Arranger’s gross negligence or willful misconduct. Without limitation
of the foregoing, each Lender agrees to reimburse Agent and Arranger promptly
upon demand for its ratable share, as set forth above, of any out-of-pocket
expenses (including reasonable attorneys’ fees) incurred by Agent or Arranger in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiation, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Agent or Arranger, as applicable, is not reimbursed for such
expenses by Borrowers. The obligations of Lenders under this Section 11.5 shall
survive the payment in full of all Obligations and the termination of this
Agreement. If after payment and distribution of any amount by Agent to Lenders,
any Lender or any other Person, including any Borrower, any creditor of any
Borrower, a liquidator, administrator or trustee in bankruptcy, recovers from
Agent or Arranger any amount found to have been wrongfully paid to Agent or
Arranger or disbursed by Agent or Arranger to Lenders, then Lenders, in
accordance with their respective Aggregate Percentages, shall reimburse Agent or
Arranger, as applicable, for all such amounts.
          11.6. Rights and Remedies to be Exercised by Agent Only.
          Each Lender agrees that, except as set forth in Section 10.4, no
Lender shall have any right individually (i) to realize upon the security
created by this Agreement or any other Loan Document, (ii) to enforce any
provision of this Agreement or any other Loan Document, or (iii) to make demand
for payment by any Borrower under this Agreement or any other Loan Document.
          11.7. Agency Provisions Relating to Collateral.
          Each Lender authorizes and ratifies Agent’s entry into this Agreement
and the Security Documents for the benefit of Lenders. Each Lender agrees that
any action taken by Agent with respect to the Collateral in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by
Agent of the powers set forth herein or therein, together with such other powers
as are reasonably incidental thereto, shall be authorized and binding upon all
Lenders. Agent is hereby authorized on behalf of all Lenders, without the

-71-



--------------------------------------------------------------------------------



 



necessity of any notice to or further consent from any Lender to take any action
with respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected Agent’s Liens upon the Collateral, for its
benefit and the ratable benefit of Lenders. Lenders hereby irrevocably authorize
Agent, at its option and in its discretion, to release any Lien granted to or
held by Agent upon any Collateral (i) upon termination of the Agreement and
payment and satisfaction of all Obligations; or (ii) constituting property being
sold or disposed of in compliance with subsection 8.2.9 hereof and if Borrowers
certify to Agent that the sale or disposition is made in compliance with
subsection 8.2.9 hereof, as it may be amended from time to time in accordance
with the provisions of Section 11.10 (and Agent may rely conclusively on any
such certificate, without further inquiry); or (iii) constituting property in
which no Borrower owned any interest at the time the Lien was granted or at any
time thereafter; or (iv) in connection with any foreclosure sale or other
disposition of Collateral after the occurrence and during the continuation of an
Event of Default or (v) if approved, authorized or ratified in writing by Agent
at the direction of all Lenders. Upon request by Agent at any time, Lenders will
confirm in writing Agent’s authority to release particular types or items of
Collateral pursuant hereto. Agent shall have no obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by any Borrower or is cared for, protected or insured or has been encumbered or
that the Liens granted to Agent herein or pursuant to the Security Documents
have been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of its rights, authorities and powers granted or
available to Agent in this Section 11.7 or in any of the Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, but consistent with the provisions of this
Agreement, including given Agent’s own interest in the Collateral as a Lender
and that Agent shall have no duty or liability whatsoever to any Lender.
          11.8. Agent’s Right to Purchase Commitments.
          Agent shall have the right, but shall not be obligated, at any time
upon written notice to any Lender and with the consent of such Lender, which may
be granted or withheld in such Lender’s sole discretion, to purchase for Agent’s
own account all of such Lender’s interests in this Agreement, the other Loan
Documents and the Obligations, for the face amount of the outstanding
Obligations owed to such Lender, including without limitation all accrued and
unpaid interest and fees.
          11.9. Right of Sale, Assignment, Participations.
          Each Borrower hereby consents to any Lender’s participation, sale,
assignment, transfer or other disposition, at any time or times hereafter, of
this Agreement and any of the other Loan Documents, or of any portion hereof or
thereof, including, without limitation, such Lender’s rights, title, interests,
remedies, powers, and duties hereunder or thereunder subject to the terms and
conditions set forth below:

-72-



--------------------------------------------------------------------------------



 



     11.9.1. Sales, Assignments. Each Lender hereby agrees that, with respect to
any sale or assignment (i) no such sale or assignment shall be for an amount of
less than $5,000,000 or any integral multiple of $1,000,000 in excess thereof,
or, if less, the entire Revolving Loan Commitment of such Lender, (ii) Agent
and, in the absence of a Default or Event of Default, Borrowers, must consent,
such consent not to be unreasonably withheld, to each such assignment to a
Person that is not an original signatory to this Agreement or a Lender or an
Affiliate of such Person or Lender, (iii) the assigning Lender shall pay to
Agent a processing and recordation fee of $3,500, and (iv) Agent, the assigning
Lender and the assignee Lender shall each have executed and delivered an
Assignment and Acceptance Agreement. After such sale or assignment has been
consummated (x) the assignee Lender thereupon shall become a “Lender” for all
purposes of this Agreement and (y) the assigning Lender shall have no further
liability for funding the portion of Revolving Loan Commitments assumed by such
other Lender.
     11.9.2. Participations. Any Lender may grant participations in its
extensions of credit hereunder to any other Lender or other lending institution
(a “Participant”), provided that (i) no such participation shall be for an
amount of less than $5,000,000 or any integral multiple of $1,000,000 in excess
thereof, other than participations to Affiliates of such Lender, which may be in
any amount, (ii) no Participant shall thereby acquire any direct rights under
this Agreement, (iii) no Participant shall be granted any right to consent to
any amendment, except to the extent any of the same pertain to (1) reducing the
aggregate principal amount of, or interest rate on, or fees applicable to, any
Loan or (2) extending the final stated maturity of any Loan or the stated
maturity of any portion of any payment of principal of, or interest or fees
applicable to, any of the Loans; provided, that the rights described in this
subclause (2) shall not be deemed to include the right to consent to any
amendment with respect to or which has the effect of requiring any mandatory
prepayment of any portion of any Loan or any amendment or waiver of any Default
or Event of Default, (iv) no sale of a participation in extensions of credit
shall in any manner relieve the originating Lender of its obligations hereunder,
(v) the originating Lender shall remain solely responsible for the performance
of such obligations, (vi) Borrowers and Agent shall continue to deal solely and
directly with the originating Lender in connection with the originating Lender’s
rights and obligations under this Agreement and the other Loan Documents,
(vii) in no event shall any financial institution purchasing the participation
grant a participation in its participation interest in the Loans without the
prior written consent of Agent, and, in the absence of a Default or an Event of
Default, Borrowers, which consents shall not unreasonably be withheld and
(viii) all amounts payable by Borrowers hereunder shall be determined as if the
originating Lender had not sold any such participation.
     11.9.3. Certain Agreements of Borrowers. Each Borrower agrees that (i) it
will use its best efforts to assist and cooperate with each Lender in any manner
reasonably requested by such Lender to effect the sale of participation in or
assignments of any of the Loan Documents or any portion thereof or interest
therein,

-73-



--------------------------------------------------------------------------------



 



including, without limitation, assisting in the preparation of appropriate
disclosure documents and making members of management available at reasonable
times to meet with and answer questions of potential assignees and Participants;
and (ii) subject to the provisions of Section 12.14 hereof, such Lender may
disclose credit information regarding each Borrower to any potential Participant
or assignee.
     11.9.4. Non U.S. Resident Transferees. If, pursuant to this Section 11.9,
any interest in this Agreement or any Loans is transferred to any transferee
which is organized under the laws of any jurisdiction other than the United
States or any state thereof, the transferor Lender shall cause such transferee
(other than any Participant), and may cause any Participant, concurrently with
and as a condition precedent to the effectiveness of such transfer, to
(i) represent to the transferor Lender (for the benefit of the transferor
Lender, Agent, and Borrowers) that under applicable law and treaties no taxes
will be required to be withheld by Agent, Borrowers or the transferor Lender
with respect to any payments to be made to such transferee in respect of the
interest so transferred, (ii) furnish to the transferor Lender, Agent and Wabash
either United States Internal Revenue Service Form W-8BEN or United States
Internal Revenue Service Form W-8ECI (wherein such transferee claims entitlement
to complete exemption from United States federal withholding tax on all interest
payments hereunder), and (iii) agree (for the benefit of the transferor Lender,
Agent and Borrowers) to provide the transferor Lender, Agent and Wabash a new
Form W-8BEN or Form W-8ECI upon the obsolescence of any previously delivered
form and comparable statements in accordance with applicable United States laws
and regulations and amendments duly executed and completed by such transferee,
and to comply from time to time with all applicable United States laws and
regulations with regard to such withholding tax exemption.
          11.10. Amendment.
          No amendment or waiver of any provision of this Agreement or any other
Loan Document (including without limitation any Note), nor consent to any
departure by any Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders and Borrowers, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, that no amendment, waiver or
consent shall be effective, unless (i) in writing and signed by each Lender, if
it does any of the following: (1) increase any Lender’s Revolving Loan
Commitment or the aggregate Revolving Loan Commitments beyond the amount set
forth in Section 1.1.6 or decrease the aggregate Revolving Loan Commitments or
any Lender’s Revolving Loan Commitment, (2) reduce the principal of, or interest
on, any amount payable hereunder or under any Note, other than those payable
only to Bank of America in its capacity as Agent, which may be reduced by Bank
of America unilaterally, (3) decrease any interest rate payable hereunder, the
Unused Line Fee or any other fee payable to Lenders (as opposed to Agent or
Arranger) or the rate at which any such fee is calculated, (4) postpone any date
fixed for any payment of principal of, or interest on, any amounts payable
hereunder or under any Note, or any fees payable to the Lenders, other than
those payable only to Bank of America in its capacity as Agent, which may be
postponed by Bank of America

-74-



--------------------------------------------------------------------------------



 



unilaterally, (5) modify the definition of the term Borrowing Base if the effect
of such modification is to increase the amount available to be borrowed
hereunder, (6) modify the definitions of any of the terms Eligible Account,
Eligible Inventory, Eligible Bill and Hold Inventory, Eligible Trailer
Inventory, Eligible Equipment or Eligible Real Property if the effect of such
modification is to increase the amount available to be borrowed in respect of
the Revolving Loans, (7) reduce the number of Lenders that shall be required for
Lenders or any of them to take any action hereunder, (8) release or discharge
any Person liable for the performance of any obligations of any Borrower
hereunder or under any of the Loan Documents, (9) amend any provision of this
Agreement that requires the consent of all Lenders or consent to or waive any
breach thereof, (10) amend the definition of the term “Majority Lenders”,
(11) amend Section 1.1.2, subsection 1.1.4(i), subsection 3.4.2, this
Section 11.10 or subsection 10.3.6, (12) amend the definitions of either of the
terms Dominion Event or Dominion Period, (13) release any of the Collateral,
unless otherwise permitted pursuant to Section 11.7 hereof or (14) subordinate
the Obligations to any other Indebtedness for Money Borrowed or subordinate any
of the Liens on the Collateral securing the Obligations to any other Liens,
except in the case of subordination of Agent’s Liens on Equipment subject to
Permitted Purchase Money Indebtedness (which Agent shall be permitted to effect
without the consent of any other Lender); (ii) in writing and signed by Agent in
addition to the Lenders required above to affect the rights or duties of Agent
under this Agreement, any Note or any other Loan Document; or (iii) in writing
and signed by the Person party thereto, and neither Agent nor any of the other
Lenders, to amend or modify any agreement or instrument evidencing or relating
to any Product Obligations. If a fee is to be paid by Borrowers in connection
with any waiver or amendment hereunder, the agreement evidencing such amendment
or waiver may, at the discretion of Agent (but shall not be required to),
provide that only Lenders executing such agreement by a specified date may share
in such fee (and in such case, such fee shall be divided among the applicable
Lenders on a pro rata basis without including the interests of any Lenders who
have not timely executed such agreement).
          11.11. Resignation of Agent; Appointment of Successor.
     11.11.1. Resignation and Appointment. Agent may resign as Agent by giving
not less than thirty (30) days’ prior written notice to Lenders and Borrowers.
If Agent shall resign under this Agreement, then, (i) subject to the consent of
Borrowers (which consent shall not be unreasonably withheld and which consent
shall not be required during any period in which a Default or an Event of
Default exists), Majority Lenders shall appoint from among Lenders and their
Affiliates a successor agent for Lenders or (ii) if a successor agent shall not
be so appointed and approved within the thirty (30) day period following Agent’s
notice to Lenders and Borrowers of its resignation, then Agent shall appoint a
successor agent who shall serve as Agent until such time as Majority Lenders
appoint a successor agent, subject to Borrowers’ consent as set forth above.
Upon its appointment, such successor agent shall succeed to the rights, powers
and duties of Agent and the term “Agent” shall mean such successor effective
upon its appointment, and the former Agent’s rights, powers and duties as Agent
shall be terminated without any other or further act or deed on the part

-75-



--------------------------------------------------------------------------------



 



of such former Agent or any of the parties to this Agreement. After the
resignation of any Agent hereunder, the provisions of this Section 11 shall
inure to the benefit of such former Agent and such former Agent shall not by
reason of such resignation be deemed to be released from liability for any
actions taken or not taken by it while it was an Agent under this Agreement.
          11.12. Audit and Examination Reports; Disclaimer by Lenders.
          By signing this Agreement, each Lender:
     (a) is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each audit or examination report (each a
“Report” and collectively, “Reports”) prepared by or on behalf of Agent;
     (b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;
     (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding each
Borrower and will rely significantly upon each Borrower’s books and records, as
well as on representations of each Borrower’s personnel;
     (d) agrees to keep all Reports confidential and strictly for its internal
use, and not to distribute except to its assignees or participants, or use any
Report in any other manner, in accordance with the provisions of Section 12.14;
and
     (e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to any Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
any Borrower; and (ii) to pay and protect, and indemnify, defend and hold Agent
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses and other amounts
(including reasonable attorney’s fees and expenses) incurred by Agent and any
such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

-76-



--------------------------------------------------------------------------------



 



          11.13. Syndication Agents; Documentation Agent.
          Each Syndication Agent and the Documentation Agent identified in the
introductory paragraph of this Agreement, in its capacity as such, shall not
have any rights, powers, duties or responsibilities, and no rights, powers,
duties or responsibilities shall be read into this Agreement or any other Loan
Document or otherwise exist on behalf of or against such entity, in its capacity
as such. If any Syndication Agent or the Documentation Agent resigns, in its
capacity as such, no successor Syndication Agent or Documentation Agent, as
applicable, shall be appointed.
          11.14. Quebec Security.
          For greater certainty, and without limiting the powers of Agent
hereunder or under any of the other Loan Documents, Borrowers hereby acknowledge
that, for purposes of holding any security granted by any Borrower or any
Guarantor on movable or immovable property pursuant to the laws of the Province
of Quebec to secure obligations of any Borrower or any Guarantor under any bond
or debenture issued by any Borrower or any Guarantor, Agent shall be the holder
of an irrevocable power of attorney (fondé de pouvoir within the meaning of
Article 2692 of the Civil Code of Quebec) for and on behalf of (i) all present
and future Lenders, (ii) Agent, and (iii) Bank or any other Affiliate of Agent
that may from time to time issue Letters of Credit to any Borrower or execute LC
Guaranties in favour of any Borrower. Each Lender, Bank or any other Affiliate
of Agent that may from time to time issue Letters of Credit to any Borrower or
execute LC Guaranties in favour of any Borrower hereby (i) irrevocably
constitutes, to the extent necessary the Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by any
Borrower or any Guarantor on movable or immovable property pursuant to the laws
of the Province of Quebec to secure obligations of any Borrower or any Guarantor
under any bond or debenture issued by any Borrower or any Guarantor, and
(ii) appoints and agrees that Agent may act as the bondholder and mandatory with
respect to any bond or debenture that may be issued and pledged from time to
time for the benefit of Lenders, Agent, Bank or any other Affiliate of Agent
that may from time to time issue Letters of Credit to any Borrower or execute LC
Guaranties in favour of any Borrower.
          The constitution of Agent as the holder of such irrevocable power of
attorney (fondé de pouvoir) and Agent as bondholder and mandatory with respect
to any bond or debenture that may be issued and pledged from time to time for
the benefit of Lenders, Agent, Bank or any other Affiliate of Agent that may
from time to time issue Letters of Credit to any Borrower or execute LC
Guaranties in favour of any Borrower, shall be deemed to have been ratified and
confirmed as follows:
     (i) by any assignee of a Lender by the execution of an Assignment and
Acceptance Agreement;
     (ii) by Bank or any other Affiliate of Agent by the issuance or execution,
as the case may be, of Letters of Credit or LC Guaranties; and

-77-



--------------------------------------------------------------------------------



 



     (iii) by any assignee of Agent by the execution of an assignment agreement.
          Notwithstanding the provisions of Section 32 of the An Act respecting
the special powers of legal persons (Quebec), Agent may purchase, acquire and be
the holder of any bond or debenture issued by any Borrower or any Guarantor
(i.e. the fondé de pouvoir may acquire and hold the first bond or debenture
issued under any deed of hypothec by any Borrower or any Guarantor).
          Agent herein appointed as fondé de pouvoir shall have the same rights,
powers and immunities as the Agent as stipulated herein, including under this
Section 11, which shall apply mutatis mutandis. Without limitation, the
provisions of Section 11.11 shall apply mutatis mutandis to the resignation and
appointment of a successor Agent acting as fondé de pouvoir.
SECTION 12. MISCELLANEOUS
          12.1. Power of Attorney.
          Each Borrower hereby irrevocably designates, makes, constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact), solely with respect to the matters set
forth in this Section 12.1, and Agent, or Agent’s agent, may, without notice to
any Borrower and in such Borrower’s or Agent’s name, but at the cost and expense
of such Borrower:
     12.1.1. At such time or times as Agent or said agent, in its sole
discretion, may determine, endorse such Borrower’s name on any checks, notes,
acceptances, drafts, money orders or any other evidence of payment or proceeds
of the Collateral which come into the possession of Agent or under Agent’s
control.
     12.1.2. At such time or times upon or after the occurrence and during the
continuance of an Event of Default (provided that the occurrence of an Event of
Default shall not be required with respect to clauses (iv), (vi), (viii) and
(ix) below), as Agent or its agent in its sole discretion may determine:
(i) demand payment of the Accounts from the Account Debtors, enforce payment of
the Accounts by legal proceedings or otherwise, and generally exercise all of
such Borrower’s rights and remedies with respect to the collection of the
Accounts; (ii) settle, adjust, compromise, discharge or release any of the
Accounts or other Collateral or any legal proceedings brought to collect any of
the Accounts or other Collateral; (iii) sell or assign any of the Accounts and
other Collateral upon such terms, for such amounts and at such time or times as
Agent deems advisable, and at Agent’s option, with all warranties regarding the
Collateral disclaimed; (iv) take control, in any manner, of any item of payment
or proceeds relating to any Collateral; (v) prepare, file and sign such
Borrower’s name to a proof of claim in bankruptcy or similar document against
any Account Debtor or to any notice of lien, assignment or satisfaction of lien
or similar document in connection with any of the Collateral; (vi) receive, open
and

-78-



--------------------------------------------------------------------------------



 



dispose of all mail addressed to such Borrower and notify postal authorities to
change the address for delivery thereof to such address as Agent may designate;
(vii) endorse the name of such Borrower upon any of the items of payment or
proceeds relating to any Collateral and deposit the same to the account of Agent
on account of the Obligations; (viii) endorse the name of such Borrower upon any
chattel paper, document, instrument, invoice, freight bill, bill of lading or
similar document or agreement relating to the Accounts, Inventory and any other
Collateral; (ix) use such Borrower’s stationery and sign the name of such
Borrower to verifications of the Accounts and notices thereof to Account
Debtors; (x) use the information recorded on or contained in any data processing
equipment and Computer Hardware and Software relating to the Accounts,
Inventory, Equipment and any other Collateral; (xi) make and adjust claims under
policies of insurance; and (xii) do all other acts and things necessary, in
Agent’s determination, to fulfill such Borrower’s obligations under this
Agreement.
          The power of attorney granted hereby shall constitute a power coupled
with an interest and shall be irrevocable.
          12.2. Indemnity.
          Each Borrower hereby agrees to jointly and severally indemnify Agent,
Arranger and each Lender (and each of their Affiliates), and each of their
respective officers, directors, employees, agents and advisors and hold Agent,
Arranger and each Lender (and each of their Affiliates) and each of their
respective officers, directors, employees, agents and advisors, harmless from
and against any liability, loss, damage, suit, action or proceeding ever
suffered or incurred by any such Person (including reasonable attorneys fees and
legal expenses) as the result of such Borrower’s failure to observe, perform or
discharge such Borrower’s duties hereunder or arising from or relating to this
Agreement, the other Loan Documents or the transactions contemplated hereby or
thereby, except those determined by a court of competent jurisdiction in a final
nonappealable judgment to have arisen out of the gross negligence or willful
misconduct of such Person (or their officers, directors or employees) seeking
indemnification. In addition, Borrowers shall jointly and severally defend
Agent, Arranger and each Lender (and each of their Affiliates), and each of
their respective officers, directors, employees, agents and advisors against and
save it harmless from all claims of any Person with respect to the Collateral
(except those determined by a court of competent jurisdiction in a final
nonappealable judgment to have arisen out of the gross negligence or intentional
misconduct of any such Person or their officers, directors or employees).
Without limiting the generality of the foregoing, Borrowers shall jointly and
severally indemnify and hold harmless Agent and each Lender (and each of their
Affiliates), and each of their respective officers, directors, employees, agents
and advisors from and against any loss, damage, cost, expense or liability
directly or indirectly arising out of or under the Environmental Laws, or
attributable to the use, generation, storage, release, threatened release,
discharge, disposal or presence of any Hazardous Materials, except for those
losses, damages, costs, expenses or liabilities determined by a court of
competent jurisdiction in a final nonappealable judgment to have arisen out of
the gross negligence or willful misconduct of such Person (or their officers,
directors or employees) seeking

-79-



--------------------------------------------------------------------------------



 



indemnification. Notwithstanding any contrary provision in this Agreement, the
obligation of each Borrower under this Section 12.2 shall survive the payment in
full of the Obligations and the termination of this Agreement.
          12.3. Sale of Interest.
          No Borrower may sell, assign or transfer any interest in this
Agreement, any of the other Loan Documents, or any of the Obligations, or any
portion thereof, including, without limitation, such Borrower’s rights, title,
interests, remedies, powers, and duties hereunder or thereunder, without the
consent of all of the Lenders (and any such attempted sale or assignment without
such consent shall be null and void).
          12.4. Severability.
          Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
          12.5. Successors and Assigns.
          This Agreement, the Other Agreements and the Security Documents shall
be binding upon and inure to the benefit of the successors and assigns of
Borrowers, Agent and each Lender permitted under Section 11.9 hereof and
Section 12.3.
          12.6. Cumulative Effect; Conflict of Terms.
          The provisions of the Other Agreements and the Security Documents are
hereby made cumulative with the provisions of this Agreement. Except as
otherwise provided in any of the other Loan Documents by specific reference to
the applicable provision of this Agreement, if any provision contained in this
Agreement is in direct conflict with, or inconsistent with, any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.
          12.7. Execution in Counterparts.
          This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.
          12.8. Notice.
          Except as otherwise provided herein, all notices, requests and demands
to or upon a party hereto, to be effective, shall be in writing, return receipt
requested, by personal delivery against receipt, by overnight courier or by
facsimile and, unless otherwise expressly

-80-



--------------------------------------------------------------------------------



 



provided herein, shall be deemed to have been validly served, given, delivered
or received, as applicable, immediately when delivered against receipt, one
Business Day after deposit with an overnight courier or, in the case of
facsimile notice, when sent, addressed as follows:

     
If to Agent:
  Bank of America, N.A.
 
  One South Wacker Drive
 
  Suite 3400
 
  Chicago, Illinois 60606
 
  Attention: Loan Administration Manager
 
  Facsimile No.: (312) 332-6537
 
   
With a copy to:
  Goldberg, Kohn, Bell, Black,
 
  Rosenbloom & Moritz, Ltd.
 
  55 East Monroe Street
 
  Suite 3300
 
  Chicago, Illinois 60603
 
  Attention: David L. Dranoff, Esq.
 
  Facsimile No.: (312) 332-2196
 
   
If to any Borrower:
  c/o Wabash National Corporation
 
  1000 Sagamore Parkway South
 
  Lafayette, Indiana 47905
 
  Attention: Chief Financial Officer
 
  Facsimile No.: (765) 771-5308
 
   
With a copy to:
  Hogan and Hartson LLP
 
  111 South Calvert Street, Suite 1600
 
  Baltimore, Maryland 21202
 
  Attention: Michael J. Silver
 
  Facsimile No.: (410) 539-6981

or to such other address as each party may designate for itself by notice given
in accordance with this Section 12.8; provided, however, that any notice,
request or demand to or upon Agent or a Lender pursuant to subsection 3.1.1 or
4.2.2 hereof shall not be effective until received by Agent or such Lender.
          12.9. Consent.
          Whenever Agent’s, Majority Lenders’ or all Lenders’ consent is
required to be obtained under this Agreement, any of the Other Agreements or any
of the Security Documents as a condition to any action, inaction, condition or
event, except as otherwise specifically provided herein, Agent, Majority Lenders
or all Lenders, as applicable, shall be authorized to give or withhold such
consent in their sole and absolute discretion and to condition its consent upon
the giving of additional Collateral security for the Obligations, the payment of
money or any other matter.

-81-



--------------------------------------------------------------------------------



 



          12.10. Credit Inquiries.
          Each Borrower hereby authorizes and permits Agent and each Lender to
respond to usual and customary credit inquiries from third parties concerning
such Borrower or any of its Subsidiaries.
          12.11. Time of Essence.
          Time is of the essence of this Agreement, the Other Agreements and the
Security Documents.
          12.12. Entire Agreement.
          This Agreement and the other Loan Documents, together with all other
instruments, agreements and certificates executed by the parties in connection
therewith or with reference thereto, embody the entire understanding and
agreement between the parties hereto and thereto with respect to the subject
matter hereof and thereof and supersede all prior agreements, understandings and
inducements, whether express or implied, oral or written.
          12.13. Interpretation.
          No provision of this Agreement or any of the other Loan Documents
shall be construed against or interpreted to the disadvantage of any party
hereto by any court or other governmental or judicial authority by reason of
such party having or being deemed to have structured or dictated such provision.
          12.14. Confidentiality.
          Agent and each Lender shall hold all nonpublic information obtained
pursuant to the requirements of this Agreement in accordance with Agent’s and
such Lender’s customary procedures for handling confidential information of this
nature and in accordance with safe and sound banking practices and in any event
may make disclosure reasonably required by a prospective participant or assignee
in connection with the contemplated participation or assignment or as required
or requested by any governmental authority or representative thereof or pursuant
to legal process or in connection with the exercise of remedies and shall
require any such participant or assignee to agree to comply with this
Section 12.14. In any event, however, Agent, each Lender, Borrowers and their
Affiliates may disclose to any and all Persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated hereby and
by the other Loan Documents and all materials of any kind (including opinions or
other tax analyses) that are provided to Agent, any Lender, any Borrower or
their Affiliates relating to such tax treatment and tax structure; it being
understood that this authorization is retroactively effective to the
commencement of the first discussions between or among any of the parties
regarding the transactions contemplated hereby and by the other Loan Documents.

-82-



--------------------------------------------------------------------------------



 



          12.15. GOVERNING LAW; CONSENT TO FORUM.
          THIS AGREEMENT HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED IN AND
SHALL BE DEEMED TO HAVE BEEN MADE IN CHICAGO, ILLINOIS. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS;
PROVIDED, HOWEVER, THAT IF ANY OF THE COLLATERAL SHALL BE LOCATED IN ANY
JURISDICTION OTHER THAN ILLINOIS, THE LAWS OF SUCH JURISDICTION SHALL GOVERN THE
METHOD, MANNER AND PROCEDURE FOR FORECLOSURE OF AGENT’S LIEN UPON SUCH
COLLATERAL AND THE ENFORCEMENT OF AGENT’S OTHER REMEDIES IN RESPECT OF SUCH
COLLATERAL TO THE EXTENT THAT THE LAWS OF SUCH JURISDICTION ARE DIFFERENT FROM
OR INCONSISTENT WITH THE LAWS OF ILLINOIS. AS PART OF THE CONSIDERATION FOR NEW
VALUE RECEIVED, AND REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL
PLACE OF BUSINESS OF ANY BORROWER, AGENT OR ANY LENDER, EACH BORROWER HEREBY
CONSENTS AND AGREES THAT THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS, OR, AT
AGENT’S OPTION, THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS, EASTERN DIVISION, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWERS ON THE ONE HAND AND AGENT OR
ANY LENDER ON THE OTHER HAND PERTAINING TO THIS AGREEMENT OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS AGREEMENT; PROVIDED, THAT AGENT AND LENDERS
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF SUCH JURISDICTION AND; PROVIDED, FURTHER THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF AGENT. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH BORROWER HEREBY WAIVES ANY OBJECTION WHICH SUCH BORROWER MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH
IN THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER

-83-



--------------------------------------------------------------------------------



 



OF SUCH BORROWER’S ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID. NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO AFFECT THE RIGHT OF AGENT OR ANY LENDER TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY AGENT OR ANY
LENDER OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY
ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR
JURISDICTION.
          12.16. WAIVERS BY BORROWERS.
          EACH BORROWER WAIVES (i) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND
EACH LENDER HEREBY ALSO WAIVES) IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM
OF ANY KIND ARISING OUT OF OR RELATED TO ANY OF THE LOAN DOCUMENTS, THE
OBLIGATIONS OR THE COLLATERAL; (ii) PRESENTMENT, DEMAND AND PROTEST AND NOTICE
OF PRESENTMENT, PROTEST, DEFAULT, NON PAYMENT, MATURITY, RELEASE, COMPROMISE,
SETTLEMENT, EXTENSION OR RENEWAL OF ANY OR ALL COMMERCIAL PAPER, ACCOUNTS,
CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS , CHATTEL PAPER AND GUARANTIES AT ANY
TIME HELD BY AGENT OR ANY LENDER ON WHICH SUCH BORROWER MAY IN ANY WAY BE LIABLE
AND HEREBY RATIFIES AND CONFIRMS WHATEVER AGENT OR ANY LENDER MAY DO IN THIS
REGARD; (iii) NOTICE PRIOR TO AGENT’S TAKING POSSESSION OR CONTROL OF THE
COLLATERAL OR ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO
ALLOWING AGENT TO EXERCISE ANY OF AGENT’S REMEDIES; (iv) THE BENEFIT OF ALL
VALUATION, APPRAISEMENT AND EXEMPTION LAWS; (v) NOTICE OF ACCEPTANCE HEREOF AND
(vi) EXCEPT AS PROHIBITED BY LAW, ANY RIGHT TO CLAIM OR RECOVER ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH BORROWER ACKNOWLEDGES THAT THE FOREGOING
WAIVERS ARE A MATERIAL INDUCEMENT TO AGENT’S AND EACH LENDER’S ENTERING INTO
THIS AGREEMENT AND THAT AGENT AND EACH LENDER IS RELYING UPON THE FOREGOING
WAIVERS IN ITS FUTURE DEALINGS WITH SUCH BORROWER. EACH BORROWER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND
HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

-84-



--------------------------------------------------------------------------------



 



          12.17. Advertisement.
          Each Borrower hereby authorizes Agent to publish the name of such
Borrower and the amount of the credit facility provided hereunder in any
“tombstone” or comparable advertisement which Agent elects to publish. In
addition, each Borrower agrees that, notwithstanding the provisions of
Section 12.14, Agent may provide lending industry trade organizations with
information necessary and customary for inclusion in league table measurements
after the Closing Date.
          12.18. English Language.
          The parties hereby confirm their express wish that this Agreement and
all documents and agreements directly and indirectly related thereto, including
notices, be drawn up in English. Notwithstanding such express wish, the parties
agree that any of such documents, agreements and notices or any part thereof or
of this Agreement may be drawn up in French. Les parties reconnaissent leur
volonté expresse que la présente convention ainsi que tous les documents et
conventions qui s’y rattachent directement ou indirectement, y compris les avis,
soient rédigés en langue anglaise. Nonobstant telle volonté expresse, les
parties conviennent que n’importe quelle desdits documents, conventions et avis
ou toute partie de ceux-ci ou de cette convention puissent être rédigés en
langue francaise.
          12.19. USA PATRIOT Act.
          Each Lender hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Borrower and each Guarantor, which
information includes the name and address of such Borrower or Guarantor and
other information that will allow such Lender to identify such Borrower or
Guarantor in accordance with the Patriot Act.

-85-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed on the day
and year specified at the beginning of this Agreement.

            WABASH NATIONAL CORPORATION
      By:   /s/ Robert J. Smith       Name: Robert J. Smith      Title: Senior
Vice President and
Chief Financial Officer     

            WABASH NATIONAL, L.P.
      By:   Wabash National Trailer Centers, Inc.,         its General Partner 
                  By:   /s/ Robert J. Smith       Name: Robert J. Smith     
Title: Vice President     

            WNC CLOUD MERGER SUB, INC.
      By:   /s/ Robert J. Smith       Name: Robert J. Smith      Title: Vice
President        FTSI DISTRIBUTION COMPANY, L.P.
      By:   Wabash National Trailer Centers,         its General Partner       
            By:   /s/ Robert J. Smith       Name: Robert J. Smith      Title:
Vice President     

            TRANSCRAFT CORPORATION
      By:   /s/ Robert J. Smith       Name: Robert J. Smith      Title: Vice
President     

Signature Page to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
     as Agent and as a Lender
      By:   /s/ Jason Riley       Name:   Jason Riley      Title:   Vice
President     Revolving Loan Commitment: $45,000,000     

Signature Page to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------



 



            LASALLE BANK, NATIONAL ASSOCIATION,
     as Syndication Agent and as a Lender
      By:   /s/ Andrew J. Crask       Name:   Andrew J. Crask      Title:   Vice
President     Revolving Loan Commitment: $25,000,000 

Signature Page to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------



 



            WELLS FARGO FOOTHILL, LLC as
Syndication Agent and as a Lender
      By:   /s/ Rina Shinoda       Name:   Rina Shinoda      Title:   Vice
President     Revolving Loan Commitment: $25,000,000 

Signature Page to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
     as Documentation Agent and as a Lender
      By:   /s/ Paul A. Taubeneck       Name:   Paul A. Taubeneck      Title:  
Assistant Vice President     Revolving Loan Commitment: $25,000,000 

Signature Page to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------



 



            NATIONAL CITY BUSINESS CREDIT, INC.,
     as a Lender
      By:   /s/ Terry A. Grafels       Name:   Terry A. Grafels      Title:  
Vice President     Revolving Loan Commitment: $15,000,000 

Signature Page to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL
     CORPORATION, as a Lender
      By:   /s/ Robert M. Leeg       Name:   Robert M. Leeg      Title:   Duly
Authorized Signator     Revolving Loan Commitment: $15,000,000 

Signature Page to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------



 



APPENDIX A
GENERAL DEFINITIONS
          When used in the Second Amended and Restated Loan and Security
Agreement dated as of March 6, 2007, by and among BANK OF AMERICA, N.A.,
individually as a Lender and as Agent for Lenders, LASALLE BANK, NATIONAL
ASSOCIATION, individually as a Lender and as Syndication Agent for Lenders,
WELLS FARGO FOOTHILL, LLC, individually as a Lender and as a Syndication Agent
for Lenders, JPMORGAN CHASE BANK, N.A., individually as a Lender and as a
Documentation Agent for Lenders, BANC OF AMERICA SECURITIES LLC, as Arranger,
the other financial institutions which are or become parties thereto as Lenders
and WABASH NATIONAL CORPORATION AND EACH SUBSIDIARY OF WABASH NATIONAL
CORPORATION IDENTIFIED ON THE SIGNATURES PAGES THERETO AS A BORROWER, (a) the
terms Account, Certificated Security, Chattel Paper, Commercial Tort Claims,
Deposit Account, Document, Electronic Chattel Paper, Equipment, Financial Asset,
Fixture, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Letter-of-Credit Rights, Payment Intangibles, Proceeds, Security
Entitlement, Software, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security have the respective meanings assigned thereto under the
UCC; (b) all terms reflecting Collateral having the meanings assigned thereto
under the UCC shall be deemed to mean such Property, whether now owned or
hereafter created or acquired by a Borrower or in which such Borrower now has or
hereafter acquires any interest; (c) capitalized terms which are not otherwise
defined have the respective meanings assigned thereto in said Second Amended and
Restated Loan and Security Agreement; and (d) the following terms shall have the
following meanings (terms defined in the singular to have the same meaning when
used in the plural and vice versa):
     Account Debtor — any Person who is or may become obligated under or on
account of any Account, Contract Right, Chattel Paper or General Intangible.
     Affiliate — a Person (other than a Subsidiary): (i) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, a Person; (ii) which beneficially owns or holds 5%
or more of any class of the Voting Stock of a Person; or (iii) 5% or more of the
Voting Stock (or in the case of a Person which is not a corporation, 5% or more
of the equity interest) of which is beneficially owned or held by a Person or a
Subsidiary of a Person.
     Agent — Bank of America, N.A. in its capacity as agent for the Lenders
under the Agreement and any successor in that capacity appointed pursuant to
Section 11.11 of the Agreement.
     Agent Loans — as defined in subsection 1.1.5 of the Agreement.

Exhibit A-2



--------------------------------------------------------------------------------



 



     Aggregate Percentage — with respect to each Lender, the percentage equal to
the quotient of (i) such Lender’s Revolving Loan Commitment divided by (ii) the
aggregate of all Revolving Loan Commitments.
     Agreed Alternate Currency — as defined in Section 1.5 of the Agreement.
     Agreement — the Second Amended and Restated Loan and Security Agreement
referred to in the first sentence of this Appendix A, all Exhibits and Schedules
thereto and this Appendix A, as each of the same may be amended from time to
time.
     Anti-Terrorism Laws — as defined in Section 7.1.33 of the Agreement.
     Apex — Wabash National Lease Receivables, L.P., a Delaware limited
partnership.
     Applicable Margin — from the Closing Date to, but not including, the first
Adjustment Date (as hereinafter defined) the percentages set forth below with
respect to the Base Rate Portion, the LIBOR Portion and the Unused Line Fee:

         
Base Rate Portion
    0.00 %
LIBOR Portion
    1.25 %
Unused Line Fee
    0.25 %

     The percentages set forth above will be adjusted 3 days following delivery
by Borrowers to Agent of the Borrowing Base Certificate required to be delivered
pursuant to subsection 8.1.4 of the Agreement for each March 31, June 30,
September 30 and December 31 during the Term, commencing with the financial
statements required to be delivered for the month ending September 30, 2007
(each such date, an “Adjustment Date”), effective prospectively on the first day
of the month immediately following such delivery, by reference to the average 90
day Availability for the 90 days most recently ending in accordance with the
following:

                              Base Rate       Unused Line        Average
Availability   Portion   LIBOR Portion   Fee
³ $ 120,000,000
    0.00 %     1.25 %     0.25 %
³ $90,000,000 < $120,000,000
    0.00 %     1.50 %     0.25 %
³ $60,000,000 < $90,000,000
    0.25 %     1.75 %     0.25 %
³ $30,000,000 < $60,000,000
    0.50 %     2.00 %     0.25 %
< $30,000,000
    0.75 %     2.25 %     0.25 %

Exhibit A-2



--------------------------------------------------------------------------------



 



provided that, (i) if Borrowers fail to deliver the Borrowing Base required to
be delivered pursuant to subsection 8.1.4 of the Agreement on or before the due
date thereof, the Applicable Margin shall automatically adjust to the highest
pricing tier set forth above, effective prospectively from such due date until
the earlier of (x) the next Adjustment Date or (y) the delivery of such
Borrowing Base and (ii) if on any Adjustment Date an Event of Default is in
existence, the Applicable Margin shall not be lowered regardless of the average
Availability as of such Adjustment Date.
     Arranger — Banc of America Securities LLC, in its capacity as Arranger
under this Agreement.
     Assignment and Acceptance Agreement — an assignment and acceptance
agreement in the form attached hereto as Exhibit A-2, pursuant to which a Lender
assigns to another Lender all or any portion of any of such Lender’s Revolving
Loan Commitment, as permitted pursuant to the terms of the Agreement.
     Availability — the aggregate amount of additional money which Borrowers are
entitled to borrow from time to time as Revolving Credit Loans, such amount
being the difference derived when the sum of the principal amount of Revolving
Credit Loans then outstanding (including any amounts which Agent or any Lender
may have paid for the account of any Borrower pursuant to any of the Loan
Documents and which have not been reimbursed by Borrowers), the sum of the
Dollar Equivalent of the LC Amount and the LC Obligations and any reserves is
subtracted from the Borrowing Base. If the amount outstanding is equal to or
greater than the Borrowing Base, Availability is 0.
     Availability Appraisal — collectively, (i) an appraisal of the orderly
liquidation value of Equipment of the Companies and (ii) an appraisal of the
fair market value of real Property of the Companies, in each case prepared by an
employee of Agent or a third party appraiser reasonably acceptable to Agent,
addressed to Agent, in form, scope and methodology, and containing assumptions
and other terms, reasonably acceptable to Agent.
     Bank — Bank of America, N.A.
     Base Rate — the rate of interest announced or quoted by Bank from time to
time as its prime rate for commercial loans, whether or not such rate is the
lowest rate charged by Bank to its most preferred borrowers (and, if such prime
rate for commercial loans is discontinued by Bank as a standard, a comparable
reference rate designated by Bank as a substitute therefor).
     Base Rate Portion — that portion of the Revolving Credit Loans that is not
subject to a LIBOR Option.
     Bill and Hold Inventory — finished goods Inventory of a Company as to which
a Company has issued an invoice for payment to the customer, but which, pursuant
to

Exhibit A-2



--------------------------------------------------------------------------------



 



such customers’ instructions or such Company’s normal business practices, has
not yet been shipped to such customer and title to which has not yet passed to
such customer.
     Borrowing Base — as at any date of determination thereof, an amount equal
to the lesser of:

  (i)   the Revolving Credit Maximum Amount; or     (ii)   an amount equal to
the sum of

  (a)   90% of the net amount of Eligible Accounts outstanding at such date;
plus     (b)   the least of (i) 85% of the net orderly liquidation percentage of
Eligible Inventory at such date and (ii) the sum of (A) 85% of the net orderly
liquidation value of Eligible Trailer Inventory at such date, plus (B) 75% of
the value of Eligible Bill and Hold Inventory at such date, plus (C) 70% of the
value of Eligible Inventory consisting of raw materials or parts (including Bill
and Hold Inventory not constituting Eligible Bill and Hold Inventory) at such
date, plus (D) 50% of the value of Eligible Inventory consisting of
work-in-process at such date; plus     (c)   (i) at all times prior to the Fixed
Asset Election Date, the Fixed Asset Sublimit or (ii) at all times on and after
the Fixed Asset Election Date, the least of (A) the Maximum Fixed Asset Amount
or (B) the sum of (x) 85% of the net orderly liquidation value of Eligible
Equipment at such date and (y) 65% of the fair market value of Eligible Real
Property at such date.

     For purposes hereof, (1) the net amount of Eligible Accounts at any time
shall be the face amount of such Eligible Accounts less any and all returns,
rebates, discounts (which may, at Agent’s option, be calculated on shortest
terms), credits, allowances or excise taxes of any nature at any time issued,
owing, claimed by Account Debtors, granted, outstanding or payable in connection
with such Accounts at such time, (2) the amount of Eligible Inventory, Eligible
Bill and Hold Inventory and Eligible Trailer Inventory shall each be determined
on a first-in, first-out, lower of cost or market basis in accordance with GAAP,
net of intercompany charges, (3) the net orderly liquidation percentage of
Eligible Inventory shall be determined by a third party appraiser reasonably
acceptable to Agent and shall be as reflected in the most recent appraisal
delivered to Agent under the Agreement, (4) the net orderly liquidation value of
Eligible Trailer Inventory shall be determined by a third party appraiser
reasonably acceptable to Agent and shall be reflected in the most recent

Exhibit A-2



--------------------------------------------------------------------------------



 



appraisal delivered to Agent under the Agreement, (5) the net orderly
liquidation value of Eligible Equipment shall be determined as set forth in the
Availability Appraisal and (6) the fair market value of Eligible Real Property
shall be determined as set forth in the Availability Appraisal.
     Borrowing Base Certificate — a certificate by the Chief Financial Officer,
Treasurer or Assistant Treasurer of Wabash, substantially in the form of
Exhibit 8.1.4 (or another form reasonably acceptable to Agent) setting forth in
Dollars the calculation of the Borrowing Base, including a calculation of each
component thereof, all in such detail as shall be reasonably satisfactory to
Agent. All calculations of the Borrowing Base in connection with the preparation
of any Borrowing Base Certificate shall originally be made by Wabash and
certified to Agent; provided, that Agent shall have the right to review and
adjust, in the exercise of its reasonable credit judgment, any such calculation
after giving notice thereof to Wabash, (1) to reflect its reasonable estimate of
declines in value of any of the Collateral described therein, and (2) to the
extent that Agent determines that such calculation is not in accordance with
this Agreement.
     Business Day — any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of Wisconsin, the State of Illinois or
the State of Indiana or is a day on which banking institutions located in any of
such states are closed.
     Canadian Deposits — as defined in subsection 6.2.4 of the Agreement.
     Canadian Dollars — the lawful currency of Canada.
     Capital Expenditures — expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a useful life of more than one year, including the
total principal portion of Capitalized Lease Obligations.
     Capitalized Lease Obligation — any Indebtedness represented by obligations
under a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP.
     Closing Date — the date on which all of the conditions precedent in
Section 9 of the Agreement are satisfied or waived by Agent and all Lenders.
     Collateral — all of the Property and interests in Property described in
Section 5 of the Agreement, and all other Property and interests in Property of
any Person that now or hereafter secure the payment and performance of any of
the Obligations.
     Common Stock — the common stock of Wabash, par value $1.00 per share.
     Company — individually, each of each Borrower and Wabash Canada.

Exhibit A-2



--------------------------------------------------------------------------------



 



     Compliance Certificate — as defined in subsection 8.1.3 of the Agreement.
     Computer Hardware and Software — all of each Borrower’s rights (including
rights as licensee and lessee) with respect to (i) computer and other electronic
data processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all Software and all software programs
designed for use on the computers and electronic data processing hardware
described in clause (i) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever);
(iii) any firmware associated with any of the foregoing; and (iv) any
documentation for hardware, Software and firmware described in clauses (i),
(ii) and (iii) above, including flow charts, logic diagrams, manuals,
specifications, training materials, charts and pseudo codes.
     Consolidated — the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.
     Contract Right — any right of each Borrower to payment under a contract for
the sale or lease of goods or the rendering of services, which right is at the
time not yet earned by performance.
     Convertible Note Documents — (i) the Convertible Note Indenture, (ii) the
Convertible Notes, (iii) the Registration Rights Agreement relating to the
Convertible Notes and (iv) the Purchase Agreement relating to the Convertible
Notes, together with such other documents, agreements and instruments executed
and delivered from time to time in connection with the foregoing, in each case
as amended from time to time.
     Convertible Note Indenture — that certain Indenture providing for the
issuance of the Convertible Notes between Wabash, as issuer and the Convertible
Note Trustee, dated as of August 1, 2003.
     Convertible Note Trustee – U.S. Bank, National Association.
     Convertible Notes — the 31/4% Convertible Senior Notes due 2008 of Wabash
issued as of August 1, 2003 pursuant to the Convertible Bond Documents in the
original principal amount of $125,000,000.
     Current Assets — at any date means the amount at which all of the current
assets of a Person would be properly classified as current assets shown on a
balance sheet at such date in accordance with GAAP.
     Default — an event or condition the occurrence of which would, with the
lapse of time or the giving of notice, or both, become an Event of Default.

Exhibit A-2



--------------------------------------------------------------------------------



 



     Default Rate — as defined in subsection 2.1.2 of the Agreement.
     Derivative Obligations — every obligation of a Person under any forward
contract, futures contract, exchange contract, swap, option or other financing
agreement or arrangement (including, without limitation, caps, floors, collars
and similar agreement), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices.
     Distribution — in respect of any Person means and includes: (i) the payment
of any dividends or other distributions on Securities (except distributions in
such Securities) and (ii) the redemption (including by way of conversion to
another debt or equity Security) or acquisition of Securities of such Person, as
the case may be, unless made contemporaneously from the net proceeds of the sale
of Securities.
     Documentation Agent — JPMorgan Chase Bank, N.A., in its capacity as
Documentation Agent for the Lenders under the Agreement.
     Dollar Equivalent — the amount of Dollars as of any date of determination
into which Canadian Dollars or amounts denominated in any Agreed Alternate
Currency can be converted or determined in accordance with Section 1.6 of the
Agreement.
     Dollars — the lawful currency of the United States.
     Domestic Subsidiary — a Subsidiary incorporated under the laws of a state
of the United States or the District of Columbia.
     Dominion Account — a special bank account or accounts of Agent established
by a Company pursuant to subsection 6.2.4 of the Agreement at banks selected by
such Company, but acceptable to Agent in its reasonable discretion, and over
which Agent shall have sole and exclusive access and control for withdrawal
purposes.
     Dominion Event — the occurrence of any one of the following:
(a) Availability is at any time less than $25,000,000; (b) an Event of Default
occurs under subsection 10.1.3 because of a breach of Section 8.3 or (c) an
Event of Default occurs under subsection 10.1.1.
     Dominion Period — the period commencing with prior written notice by Agent
to Borrowers of the occurrence of a Dominion Event and ending (a) no less than
60 days thereafter and (b) only after such Dominion Event is no longer in
existence or has been waived by Majority Lenders for a period of at least 60
consecutive days, provided, that no other Dominion Event has been in existence
during such 60 consecutive day period.
     EBITDA — as defined in Exhibit 8.3 to the Agreement.
     Eligible Account — an Account arising in the ordinary course of the
business of a Company from the sale of goods or rendition of services which
Agent, in its

Exhibit A-2



--------------------------------------------------------------------------------



 



reasonable credit judgment, deems to be an Eligible Account. Without limiting
the generality of the foregoing, no Account shall be an Eligible Account if:
     (i) it arises out of a sale made or services rendered by a Company to a
Subsidiary of a Company or an Affiliate of Company or to a Person controlled by
an Affiliate of a Company; or
     (ii) it is owing to Wabash Canada to the extent that the aggregate amount
of such Accounts exceed $7,500,000 in the aggregate; or
     (iii) it remains unpaid more than 105 days after the original invoice date
shown on the invoice or more than 60 days after the original due date shown on
the invoice; or
     (iv) the total unpaid Accounts of the Account Debtor exceed (a) 30% of the
net amount of all Eligible Accounts in the case of Schneider National, Inc. and
its Affiliates, (b) 30% of the net amount of all Eligible Accounts in the case
of any Account Debtor rated 5A2 or better by Dun & Bradstreet, and the
Affiliates of such Account Debtor or (c) 20% of the net amount of all Eligible
Accounts in the case of any other Account Debtor, but in each case only to the
extent of such excess; or
     (v) any covenant, representation or warranty contained in the Agreement
with respect to such Account has been breached; or
     (vi) except with respect to Accounts owing by an Account Debtor listed on
Exhibit A-1 and as to which Borrowers have provided Agent with evidence that
such Account Debtor has contractually waived such rights, the Account Debtor is
also a creditor or supplier of a Company or any Subsidiary of a Company, or the
Account Debtor has disputed liability with respect to such Account, or the
Account Debtor has made any claim with respect to any other Account due from
such Account Debtor to a Company or any Subsidiary of a Company, or the Account
otherwise is or may become subject to right of setoff by the Account Debtor,
provided, that any such Account shall be eligible to the extent such amount
thereof exceeds such contract, dispute, claim, setoff or similar right; or
     (vii) the Account Debtor has commenced a voluntary case under the federal
bankruptcy laws or the Insolvency Laws of Canada, as now constituted or
hereafter amended, or made an assignment for the benefit of creditors, or a
decree or order for relief has been entered by a court having jurisdiction in
the premises in respect of the Account Debtor in an involuntary case under the
federal bankruptcy laws or the Insolvency Laws of Canada, as now constituted or
hereafter amended, or any other petition or other application for relief under
the federal bankruptcy laws or the Insolvency Laws of Canada, as now constituted
or hereafter amended, has been filed against the Account Debtor,

Exhibit A-2



--------------------------------------------------------------------------------



 



or if the Account Debtor has failed, suspended business, ceased to be Solvent,
or consented to or suffered a receiver, trustee, liquidator or custodian to be
appointed for it or for all or a significant portion of its assets or affairs;
or
     (viii) it arises from a sale made or services rendered to an Account Debtor
outside the United States or Canada, unless the sale is on letter of credit,
guaranty or acceptance terms (with the rights thereunder having been assigned to
Agent), in each case acceptable to Agent in its reasonable credit judgment; or
     (ix) (1) it arises from a sale to the Account Debtor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or any other
repurchase or return basis; or (2) it is subject to a reserve established by a
Company for potential returns or refunds, to the extent of such reserve; or
     (x) the Account Debtor is the United States of America or any department,
agency or instrumentality thereof, unless the applicable Company assigns its
right to payment of such Account to Agent, in a manner satisfactory to Agent, in
its reasonable credit judgment, so as to comply with the Assignment of Claims
Act of 1940 (31 U.S.C. §203 et seq., as amended); or
     (xi) it is not at all times subject to Agent’s duly perfected, first
priority security interest or is subject to a Lien that is not a Permitted Lien;
or
     (xii) the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by the applicable Borrower and accepted by the Account Debtor
or the Account otherwise does not represent a final sale; or
     (xiii) the Account is evidenced by chattel paper or an instrument of any
kind, or has been reduced to judgment; or
     (xiv) a Company or a Subsidiary of a Company has made any agreement with
the Account Debtor for any extension, compromise, settlement or modification of
the Account or deduction therefrom, except for discounts or allowances which are
made in the ordinary course of business for prompt payment and which discounts
or allowances are reflected in the calculation of the face value of each invoice
related to such Account; or
     (xv) 50% or more of the Accounts owing from the Account Debtor are not
Eligible Accounts hereunder; or
     (xvi) a Company has made an agreement with the Account Debtor to extend the
time of payment thereof; or

Exhibit A-2



--------------------------------------------------------------------------------



 



     (xvii) it represents service charges, late fees or similar charges; or
     (xviii) an invoice has been issued by a Company with respect thereto, but
the underlying Inventory has not yet been shipped; or
     (xix) it represents U.S. federal excise taxes, state sales or use taxes or
Canadian federal GST or similar provincial sales or service taxes; or
     (xx) it is not otherwise acceptable to Agent in its reasonable credit
judgment.
     Eligible Bill and Hold Inventory — Bill and Hold Inventory that (a) would
constitute “Eligible Inventory” without the application of the requirements of
clause (i) of the definition thereof, (b) does not remain on WNLP’s premises for
more than 30 days prior to shipment to the customer thereof and (c) is owned by
WNLP.
     Eligible Equipment — shall mean Equipment of a Company, in each case that
is acceptable to Agent based on the criteria set forth below. Equipment shall be
Eligible Equipment if:
     (i) it is owned by a Company on the Closing Date;
     (ii) it is included in an Availability Appraisal delivered within three (3)
months prior to the Fixed Asset Availability Election;
     (iii) it is in good condition and is not worn-out, damaged or defective and
is not obsolete;
     (iv) it is located within the United States or Canada at one of the
Company’s locations;
     (v) in the case of Equipment constituting motor vehicles subject to a
certificate of title statute, the original certificate of title has been
delivered to Agent, along with a certificate of title lien application executed
by the applicable Borrower, showing Agent as the secured party;
     (vi) it is at all times subject to Agent’s duly perfected, first priority
security interest and is not subject to a Lien that is not a Permitted Lien;
     (vii) it does not constitute fixtures;
     (viii) it is owned by a Company and is not leased to a Company by a third
party; and
     (ix) it is not otherwise deemed unacceptable by Agent in its reasonable
credit judgment.

Exhibit A-2



--------------------------------------------------------------------------------



 



     Eligible Inventory — Inventory of a Company (other than packaging materials
and supplies, tooling, patterns, samples and literature) which Agent, in its
reasonable credit judgment, deems to be Eligible Inventory. Without limiting the
generality of the foregoing, no Inventory shall be Eligible Inventory if:
     (i) it consists of Bill and Hold Inventory or Trailer Inventory;
     (ii) it is not raw materials, work in process that is, in Agent’s opinion,
readily marketable in its current form or finished goods which meet the
specifications of the purchase order or contract for such Inventory, if any; or
     (iii) it is not in good, new and saleable condition; or
     (iv) it is returned, slow-moving, obsolete or unmerchantable; or
     (v) it does not meet all standards imposed by any governmental agency or
authority; or
     (vi) it does not conform in all respects to any covenants, warranties and
representations set forth in the Agreement; or
     (vii) it is not at all times subject to Agent’s duly perfected, first
priority security interest or is subject to a Lien that is not a Permitted Lien;
or
     (viii) it is not situated at a location in compliance with the Agreement,
provided that Inventory situated at a location not owned by a Company, other
than Inventory located at a storage lot, as reported on the most recent
Borrowing Base Certificate delivered to Agent, will be Eligible Inventory only
if Agent has received a satisfactory landlord’s agreement or bailee’s letter, as
applicable, with respect to such location; or
     (ix) it has been consigned to a Company’s customer; or
     (x) it is located outside of the continental United States of America or
Canada; or
     (xi) it is in transit; or
     (xii) if it is owned by Wabash Canada, its aggregate value, together with
the aggregate value of Eligible Trailer Inventory owned by Wabash Canada,
exceeds $30,000,000; or
     (xiii) it is not otherwise acceptable to Agent in its reasonable credit
judgment.

Exhibit A-2



--------------------------------------------------------------------------------



 



     Eligible Real Property — shall mean real Property of a Company, in each
case that is acceptable to Agent based on the criteria set forth below. Real
Property shall be Eligible Real Property if:
     (i) it is owned by a Company on the Closing Date;
     (ii) it is not Identified Real Property;
     (iii) it is included in an Availability Appraisal delivered within three
(3) months prior to the Fixed Asset Availability Election;
     (iv) it is located within the United States or Canada;
     (v) it is at all times subject to Agent’s duly perfected, first priority
security interest and is not subject to a Lien that is not a Permitted Lien; and
     (vi) it is not otherwise deemed unacceptable by Agent in its reasonable
credit judgment.
     Eligible Trailer Inventory — Trailer Inventory that would (i) constitute
“Eligible Inventory” without the application of the requirements of clause
(i) of the definition thereof and (ii) if it is owned by Wabash Canada, not
exceed $30,000,000 in aggregate value, together with the aggregate value of
Eligible Inventory owned by Wabash Canada.
     Environmental Laws — all United States, Canadian and other federal, state,
provincial and local laws, rules, regulations, ordinances, orders and consent
decrees relating to health, safety and environmental matters.
     ERISA — the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
     Event of Default — as defined in Section 10.1 of the Agreement.
     Excluded Accounts — those certain Deposit Accounts of Wabash National
Services, L.P. at Bank of America, N.A. (account number 3752179833) and WNTC at
Bank of America, N.A. (account number 3752180013).
     Executive Order — as defined in Section 7.1.33 of the Agreement.
     Existing Letters of Credit — as defined in subsection 1.2.1 of the
Agreement.
     Fee Letter — as defined in Section 2.3 of the Agreement.
     Fixed Asset Availability Election – means the one time election of
Borrowers as set forth on a Borrowing Base Certificate delivered pursuant to
Section 8.1.4 to include the amounts set forth in clause (ii)(c)(ii) in the
definition of “Borrowing Base”

Exhibit A-2



--------------------------------------------------------------------------------



 



in lieu of the amounts set forth in clause (ii)(c)(i) in the definition of
“Borrowing Base” for the remainder of the term of this Agreement; provided, that
such election shall not be provided at any time an Event of Default has occurred
and is continuing.
     Fixed Asset Election Date – means the date that the Borrowing Base
Certificate in which Borrowers have made a Fixed Asset Availability Election
becomes effective.
     Fixed Asset Sublimit — means $21,000,000, which amount shall be reduced by
$1,000,000 on the first day of each January, April, July and October, commencing
on April 1, 2007.
     Fixed Charge Coverage Ratio — as defined in Exhibit 8.3 to the Agreement.
     GAAP — generally accepted accounting principles in the United States of
America in effect from time to time.
     Guarantors — each Subsidiary Guarantor and each other Person who now or
hereafter guarantees payment or performance of the whole or any part of the
Obligations.
     Guaranty Agreements — the Continuing Guaranty Agreement executed on
September 23, 2003 by each Subsidiary Guarantor, in form and substance
satisfactory to Agent, together with each other guaranty thereafter or hereafter
executed by any Guarantor.
     Hazardous Materials — any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any persons in the vicinity of any Property or to the indoor or outdoor
environment.
     Inactive Subsidiaries — collectively, WNC Receivables Management Corp., WNC
Receivables LLC and Wabash Financing, LLC.
     Increase Notice — as defined in Section 1.1.6 of the Agreement.
     Indebtedness — as applied to a Person means, without duplication:
     (i) all items which in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a balance sheet
of such Person as at the date as of which Indebtedness is to be determined,
including, without limitation, Capitalized Lease Obligations;
     (ii) all obligations of other Persons which such Person has guaranteed;

Exhibit A-2



--------------------------------------------------------------------------------



 



     (iii) all reimbursement obligations in connection with letters of credit or
letter of credit guaranties issued for the account of such Person;
     (iv) Derivative Obligations; and
     (v) in the case of Borrowers (without duplication), the Obligations.
     Identified Real Property — means the real Property owned by the Borrowers
at the following locations: 4780 Vasquez Boulevard, Denver, CO 80216; and 1525
Georgesville Road, Columbus, OH 43228;
     Insolvency Laws of Canada — each of the Bankruptcy and Insolvency Act
(Canada) and the Companies Creditors’ Arrangement Act (Canada), each as now and
hereafter in effect, any successors to such statutes and any other applicable
insolvency or other similar law of any jurisdiction including, without
limitation, any law of any jurisdiction permitting a debtor to obtain a stay or
a compromise of the claims of its creditors against it.
     Intellectual Property — all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.
     Intercompany Loans — as defined in subsection 8.2.2 of the Agreement.
     Interest Period — as applicable to any LIBOR Portion, a period commencing
on the date such LIBOR Portion is advanced, continued or converted, and ending
on the date which is one (1) month, two (2) months, three (3) months, or six
(6) months later, as may then be requested by Borrowers; provided, that (i) any
Interest Period which would otherwise end on a day which is not a Business Day
shall end in the next preceding or succeeding Business Day as is Agent’s custom
in the market to which such LIBOR Portion relates (as communicated by Agent to
Lenders from time to

Exhibit A-2



--------------------------------------------------------------------------------



 



time); (ii) there remains a minimum of one (1) month, two (2) months, three
(3) months or six (6) months (depending upon which Interest Period a Borrower
selects) in the Term, unless Borrowers and Lenders have agreed to an extension
of the Term beyond the expiration of the Interest Period in question; (iii) all
Interest Periods of the same duration which commence on the same date shall end
on the same date.
     Joint Venture — a Person (whether or not a Subsidiary) in which any
Borrower or any of its Subsidiaries is an equity holder.
     Judgment Conversion Date — as defined in Section 1.7 of the Agreement.
     Judgment Currency — as defined in Section 1.7 of the Agreement.
     LC Amount — at any time, the aggregate undrawn available amount of all
Letters of Credit and LC Guaranties then outstanding.
     LC Guaranty — any guaranty pursuant to which Agent or any Affiliate of
Agent shall guaranty the payment or performance by a Borrower of its
reimbursement obligation under any letter of credit.
     LC Obligations — Any Obligations that arise from any draw against any
Letter of Credit or against any letter of credit supported by an LC Guaranty.
     Letter of Credit — any standby or documentary letter of credit issued by
Agent or any Affiliate of Agent for the account of a Borrower.
     LIBOR — as applicable to any LIBOR Portion, for the applicable Interest
Period, the rate per annum (rounded upward, if necessary, to the nearest 1/8 of
one percent) as determined on the basis of the offered rates for deposits in
U.S. dollars, for a period of time comparable to such Interest Period which
appears on the Telerate page 3750 as of 11:00 a.m. (London time) on the day that
is two (2) London Banking Days preceding the first day of such Interest Period;
provided, however, if the rate described above does not appear on the Telerate
System on any applicable interest determination date, the LIBOR shall be the
rate (rounded upwards as described above, if necessary) for deposits in U.S.
dollars for a period substantially equal to the Interest Period on the Reuters
Page “LIBO” (or such other page as may replace the LIBO Page on that service for
the purpose of displaying such rates), as of 11:00 a.m. (London Time), on the
day that is two (2) London Banking Days prior to the first day of such Interest
Period. If both the Telerate and Reuters systems are unavailable, then the rate
for that date will be determined on the basis of the offered rates for deposits
in U.S. dollars for a period of time comparable to such Interest Period which
are offered by four (4) major banks in the London interbank market at
approximately 11:00 a.m. (London time), on the day that is two (2) London
Banking Days preceding the first day of such Interest Period as selected by
Agent. The principal London office of each of the major London banks so selected
will be requested to provide a quotation of its U.S. dollar deposit offered
rate. If at least two (2) such quotations are

Exhibit A-2



--------------------------------------------------------------------------------



 



provided, the rate for that date will be the arithmetic mean of the quotations.
If fewer than two quotations are provided as requested, the rate for that date
will be determined on the basis of the rates quoted for loans in U.S. dollars to
leading European banks for a period of time comparable to such Interest Period
offered by major banks in New York City at approximately 11:00 a.m. (New York
City time), on the day that is two (2) London Banking Days preceding the first
day of such Interest Period. In the event that Agent is unable to obtain any
such quotation as provided above, it will be determined that LIBOR pursuant to a
Interest Period cannot be determined. In the event that the Board of Governors
of the Federal Reserve System shall impose a Reserve Percentage with respect to
LIBOR deposits of Bank then for any period during which such Reserve Percentage
shall apply, LIBOR shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage.
     LIBOR Interest Payment Date — the first day of each calendar month during
the applicable Interest Period and the last day of the applicable Interest
Period.
     LIBOR Option — the option granted pursuant to Section 3.1 of the Agreement
to have the interest on all or any portion of the principal amount of the
Revolving Credit Loans based on the LIBOR.
     LIBOR Portion — that portion of the Revolving Credit Loans specified in a
LIBOR Request (including any portion of Revolving Credit Loans which is being
borrowed by a Borrower concurrently with such LIBOR Request) which, as of the
date of the LIBOR Request specifying such LIBOR Portion, has met the conditions
for basing interest on the LIBOR in Section 3.1 of the Agreement and the
Interest Period of which has not terminated.
     LIBOR Request — a notice in writing (or by telephone confirmed
electronically or by telecopy or other facsimile transmission on the same day as
the telephone request) from a Borrower to Agent requesting that interest on a
Revolving Credit Loan be based on the LIBOR, specifying: (i) the first day of
the Interest Period (which shall be a Business Day); (ii) the length of the
Interest Period; (iii) whether the LIBOR Portion is a new Loan, a conversion of
a Base Rate Portion, or a continuation of a LIBOR Portion, and (iv) the dollar
amount of the LIBOR Portion, which shall be in an amount not less than
$1,000,000 or an integral multiple of $100,000 in excess thereof.
     Lien — any interest in Property (whether legal or equitable) securing an
obligation owed to, or a claim by, a Person other than the owner of the
Property, whether such interest is based on common law, statute or contract. The
term “Lien” shall also include rights of set off, rights of seller under
conditional sales contracts or title retention agreements, reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases and other title exceptions, encumbrances and security
interests affecting Property. For the purpose of the Agreement, each Borrower
shall be deemed to be the owner of any Property which it

Exhibit A-2



--------------------------------------------------------------------------------



 



has acquired or holds subject to a conditional sale agreement or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person for security purposes.
     Loan Account — each loan account established on the books of Agent pursuant
to Section 3.6 of the Agreement.
     Loan Documents — the Agreement, the Other Agreements and the Security
Documents.
     Loans — all loans and advances of any kind made by Agent, any Lender, or
any Affiliate of Agent or any Lender, pursuant to the Agreement.
     London Banking Day — any date on which commercial banks are open for
business in London, England.
     Majority Lenders — as of any date, Lenders holding 51% of the Revolving
Loan Commitments determined on a combined basis and following the termination of
the Revolving Loan Commitments, Lenders holding 51% or more of the outstanding
Loans, LC Amounts and LC Obligations not yet reimbursed by a Borrower or funded
with a Revolving Credit Loan; provided, that (i) in each case, if there are 2 or
more Lenders with outstanding Loans, LC Amounts, unfunded and unreimbursed LC
Obligations or Revolving Loan Commitments, at least 2 Lenders shall be required
to constitute Majority Lenders; and (ii) prior to termination of the Revolving
Loan Commitments, if any Lender breaches its obligation to fund any requested
Revolving Credit Loan, for so long as such breach exists, its voting rights
hereunder shall be calculated with reference to its outstanding Loans, LC
Amounts and unfunded and unreimbursed LC Obligations, rather than its Revolving
Loan Commitment.
     Material Adverse Effect — (i) a material adverse effect on the business,
condition (financial or otherwise), operation, performance or properties of
Borrowers and their Subsidiaries taken as a whole, (ii) a material adverse
effect on the rights and remedies of Agent or Lenders under the Loan Documents,
or (iii) the material impairment of the ability of any Borrower or any of its
Subsidiaries to perform its obligations hereunder or under any Loan Document.
     Maximum Fixed Asset Amount — means an amount equal to the sum of (i) 85% of
the net orderly liquidation value of Eligible Equipment and (ii) 65% of the fair
market value of Eligible Real Property, as determined in an Availability
Appraisal delivered within three (3) months prior to the Fixed Asset
Availability Election, which amount shall not exceed the greater of (a)
$60,000,000 or (b) 35% of the Revolving Credit Maximum Amount as of the date of
the Fixed Asset Availability Election and shall be reduced based upon a five
year straight-line amortization schedule on the first day of each January,
April, July and October, commencing on the first such day after the Fixed Asset
Election Date.

Exhibit A-2



--------------------------------------------------------------------------------



 



     Money Borrowed — (i) Indebtedness arising from the lending of money by any
Person to any Borrower or any of its Subsidiaries; (ii) Indebtedness, whether or
not in any such case arising from the lending by any Person of money to any
Borrower or any of its Subsidiaries, (1) which is represented by notes payable
or drafts accepted that evidence extensions of credit, (2) which constitutes
obligations evidenced by bonds, debentures, notes or similar instruments, or
(3) upon which interest charges are customarily paid (other than accounts
payable) or that was issued or assumed as full or partial payment for Property;
(iii) Indebtedness that constitutes a Capitalized Lease Obligation; (iv)
reimbursement obligations with respect to letters of credit or guaranties of
letters of credit and (v) Indebtedness of any Borrower or any of its
Subsidiaries under any guaranty of obligations that would constitute
Indebtedness for Money Borrowed under clauses (i) through (iii) hereof, if owed
directly by a Borrower or any of its Subsidiaries. Money Borrowed shall not
include trade payables or accrued expenses.
     Mortgage — each mortgage, deed of trust or comparable document heretofore,
now or at any time hereafter executed and delivered to Agent creating a Lien on
real Property of a Borrower, a Subsidiary Guarantor or any other Person as
security for all or any part of the Obligations.
     Multiemployer Plan — has the meaning set forth in Section 4001(a)(3) of
ERISA.
     New Convertible Note Derivative Obligations – means the convertible note
hedge transaction and related warrant transaction entered into in connection
with the New Convertible Note Indebtedness purchased with proceeds of the New
Convertible Note Indebtedness for a net amount not to exceed $15,000,000.
     New Convertible Note Indebtedness –means Indebtedness of Wabash (including
without limitation any New Convertible Note Derivative Obligations) incurred
pursuant to a convertible note offering consummated on or before May 1, 2008;
provided that (i) such Indebtedness is unsecured, (ii) the aggregate principal
amount of such Indebtedness (excluding the New Convertible Note Derivative
Obligations) does not exceed $175,000,000, (iii) the coupon interest rate of
such Indebtedness does not exceed ten percent (10%), (iv) such Indebtedness
shall not mature prior to August 6, 2012 and (v) the terms and conditions of
such Indebtedness are not materially more burdensome or restrictive to any
Borrower or Guarantor than the terms and conditions set forth in the memorandum
delivered to Agent on March 1, 2007.
     Notes — the Revolving Notes.
     Obligations Currency — as defined in Section 1.6 of the Agreement.
     Obligations — all Loans, all LC Obligations, Letters of Credit, LC
Guaranties and all other advances, debts, liabilities, obligations, covenants
and duties, together

Exhibit A-2



--------------------------------------------------------------------------------



 



with all interest (including any interest that accrues after the commencement of
insolvency or related proceedings of the type described in Section 10.1.8
hereof, regardless of whether allowed or allowable in whole or in part as a
claim in any such proceeding), fees and other charges thereon, owing, arising,
due or payable from each Borrower to Agent, for its own benefit, from each
Borrower to Agent for the benefit of any Lender, from each Borrower to any
Lender or any Affiliate of any Lender, and from each Borrower to Bank or any
other Affiliate of Agent, of any kind or nature, present or future, whether or
not evidenced by any note, guaranty or other instrument, whether arising under
the Agreement, any of the other Loan Documents or any agreements evidencing the
Product Obligations, whether direct or indirect (including those acquired by
assignment), absolute or contingent, primary or secondary, due or to become due,
now existing or hereafter arising and however acquired, and including, without
limitation, any Product Obligations.
     OFAC — as defined in Section 7.1.33 of the Agreement.
     Organizational I.D. Number — with respect to any Person, the organizational
identification number assigned to such Person by the applicable governmental
unit or agency of the jurisdiction of organization of such Person.
     Original Loan Agreement — as defined in the Preamble to the Agreement.
     Other Agreements — any and all agreements, instruments and documents (other
than the Agreement and the Security Documents), heretofore, now or hereafter
executed by any Borrower, any of its Subsidiaries or any Guarantor and delivered
to Agent, Bank or any Lender or any of their respective Affiliates in respect of
the transactions contemplated by the Agreement or any Product Obligations.
     Overadvance — as defined in subsection 1.1.2 of the Agreement.
     Permitted Acquisition — any acquisition after the Closing Date by any
Borrower or any Subsidiary formed by such Borrower for such purpose (a “New
Subsidiary”), by any means, of all or substantially all of the assets or capital
stock, an operating division or a business unit, of any Person that is a going
concern, that has been incorporated or organized under the laws of a State
within the United States or a Province within Canada and that is in a similar or
related field of business to a Borrower as of the date hereof, and so long as
Agent and Lenders shall have received evidence at least 3 Business Days prior to
the closing date of such acquisition that such acquisition satisfies the
following conditions:

  (a)   no Default or Event of Default is in existence at the time of such
acquisition or would be caused thereby after giving effect thereto;     (b)  
after giving effect to the proposed acquisition, Borrowers are in compliance
with each of the financial covenants set forth in Section 8.3 on a pro forma,
but unadjusted, basis through the termination of the Agreement;

Exhibit A-2



--------------------------------------------------------------------------------



 



  (c)   the Person or business to be acquired has shown an unadjusted positive
EBITDA for the twelve month period ended immediately prior to the date of
acquisition, as determined by Agent;     (d)   the Board of Directors and/or
owners of the entity whose business is to be acquired have approved the proposed
transaction;     (e)   Agent has received at least ten (10) days’ prior written
notice thereof and, as soon as available, copies of all agreements delivered in
connection therewith;     (f)   subsection 8.1.8 of the Agreement has been
satisfied with respect to such assets, Person or New Subsidiary and, as a result
thereof, Agent has obtained a first priority Lien (subject only to Permitted
Liens) on the applicable stock and assets;     (g)   Agent has received a
certificate from Wabash’s Chief Financial Officer, Treasurer or Assistant
Treasurer certifying that all of the applicable conditions contained herein to
treating such acquisition as a Permitted Acquisition have been satisfied;    
(h)   if the total consideration (including cash, notes and other debt, maximum
earnouts, consulting and non-compete payments and the like) (i) for such
acquisition exceeds $30,000,000 or (ii) for such acquisition, together with all
other acquisitions completed in the current calendar year, exceeds $30,000,000,
in each case Agent and Majority Lenders have consented in writing to such
acquisition;     (i)   immediately after completing such acquisition, Borrowers
have Availability of at least $45,000,000; and     (j)   consents have been
obtained in favor of Agent to the collateral assignment of rights and
indemnities under the related acquisition documents.

In no event shall any Accounts, Inventory, Bill and Hold Inventory or Trailer
Inventory acquired in connection with a Permitted Acquisition be deemed eligible
for advance hereunder unless and until Agent has completed (at Borrowers’
expense) a Collateral audit and appraisal of such Property so acquired or to be
acquired.
     Permitted Liens — any Lien of a kind specified in subsection 8.2.5 of the
Agreement.

Exhibit A-2



--------------------------------------------------------------------------------



 



     Permitted Purchase Money Indebtedness — Purchase Money Indebtedness of any
Borrower incurred after the date hereof which is secured by a Purchase Money
Lien and the principal amount of which, when aggregated with the principal
amount of all other such Indebtedness and Capitalized Lease Obligations of
Borrowers and the Borrowers’ Subsidiaries at the time outstanding, does not
exceed $10,000,000. For the purposes of this definition, the principal amount of
any Purchase Money Indebtedness consisting of capitalized leases (as opposed to
operating leases) shall be computed as a Capitalized Lease Obligation.
     Person — an individual, partnership, corporation, limited liability
company, joint stock company, land trust, business trust, or unincorporated
organization, or a government or agency or political subdivision thereof.
     Plan — an employee benefit plan now or hereafter maintained for employees
of any Borrower or any of its Subsidiaries that is covered by Title IV of ERISA.
     Pledge Agreements — collectively, (i) the Pledge Agreement executed by
Wabash on September 23, 2003 in favor of Agent, for the benefit of itself and
Lenders, by which Wabash has granted to Agent, as security for the Obligations,
a Lien on the 100% of the Securities of each other Borrower owned by Wabash and
100% of the portion of the Securities of each of its other direct Subsidiaries
owned by Wabash and (ii) all other pledge agreements and comparable documents
heretofore, now or at any time hereafter securing the whole or any part of the
Obligations.
     PPSA — the Personal Property Security Act in force in the Province of
Ontario; provided, that in the event that, by reason of mandatory provisions of
law, the validity, perfection and effect of perfection or non-perfection of a
security interest or other applicable Lien is governed by other personal
property security laws, the term “PPSA” means such other personal property
security laws.
     Prior Claims — Liens on the Collateral that pursuant to applicable law are
prior to or pari passu with Agent’s Liens.
     Product Obligations — every obligation of each Borrower under and in
respect of any one or more of the following types of services or facilities
extended to any Borrower by Bank, Agent, any Lender or any Affiliate of Bank,
Agent or any Lender: (i) credit cards, (ii) cash management or related services
including the automatic clearing house transfer of funds for the account of any
Borrower pursuant to agreement or overdraft, (iii) controlled disbursement
services and (iv) Derivative Obligations. For purposes of the Agreement,
“Product Obligations”, shall include any of the foregoing services or facilities
entered into by any Borrower on or prior to the Closing Date and still in
existence on the Closing Date.
     Projections — Wabash’s forecasted Consolidated and consolidating
(i) balance sheets, (ii) profit and loss statements, (iii) cash flow statements,
and (iv) capitalization statements, all prepared on a consistent basis with the
historical financial statements of Wabash and its Subsidiaries, together with
appropriate supporting details and a statement of underlying assumptions.

Exhibit A-2



--------------------------------------------------------------------------------



 



     Property — any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
     Purchase Money Indebtedness — means and includes (i) Indebtedness (other
than the Obligations) for the payment of all or any part of the purchase price
of any fixed assets, (ii) any Indebtedness (other than the Obligations) incurred
at the time of or within 10 days prior to or after the acquisition of any fixed
assets for the purpose of financing all or any part of the purchase price
thereof, and (iii) any renewals, extensions or refinancings thereof, but not any
increases in the principal amounts thereof outstanding at the time.
     Purchase Money Lien — a Lien upon fixed assets which secures Purchase Money
Indebtedness, but only if such Lien shall at all times be confined solely to the
fixed assets the purchase price of which was financed through the incurrence of
the Purchase Money Indebtedness secured by such Lien.
     Regulation D — Regulation D of the Board of Governors of the Federal
Reserve System.
     Rentals — as defined in subsection 8.2.19 of the Agreement.
     Reportable Event — any of the events set forth in Section 4043(c) of ERISA.
     Requested Revolver Increase — as defined in Section 1.1.6 of the Agreement.
     Reserve Percentage — the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.
     Restricted Investment — any investment made in cash or by delivery of
Property to any Person, whether by acquisition of stock, Indebtedness or other
obligation or Security, or by loan, advance or capital contribution, or
otherwise, or in any Property except the following:
     (i) investments by a Borrower, to the extent said investments exist on the
Closing Date, in one or more Subsidiaries of such Borrower;
     (ii) investments in Property to be used in the ordinary course of business;
     (iii) investments in Current Assets arising from the sale of goods and
services in the ordinary course of business of any Borrower or any of its
Subsidiaries;

Exhibit A-2



--------------------------------------------------------------------------------



 



     (iv) investments in direct obligations of the United States of America, or
any agency thereof or obligations guaranteed by the United States of America,
provided that such obligations mature within one year from the date of
acquisition thereof;
     (v) investments in certificates of deposit maturing within one year from
the date of acquisition and fully insured by the Federal Deposit Insurance
Corporation;
     (vi) investments in commercial paper given the highest rating by a national
credit rating agency and maturing not more than 270 days from the date of
creation thereof;
     (vii) investments in money market, mutual or similar funds having assets in
excess of $100,000,000 and the investments of which are limited to investment
grade securities;
     (viii) Intercompany Loans;
     (ix) investments made in exchange for Accounts arising in the ordinary
course of business which have not been collected for 120 days and which are, in
the good faith judgment of such Borrower or one of its Subsidiaries,
substantially uncollectible, provided that the instrument evidencing such
investment is delivered to Agent to be held as security for the Obligations
pursuant to the terms of the Agreement;
     (x) investments in evidence of Indebtedness, securities or other Property
received from another Person by such Borrower or any of its Subsidiaries in
connection with any bankruptcy case or by reason of a composition or a
readjustment of debt or reorganization of such Person as a result of
foreclosure, perfection or enforcement of any Lien in exchange for evidence of
Indebtedness, securities or other Property of such Person;
     (xi) investments existing on the date hereof and listed on Exhibit 8.2.12
hereto;
     (xii) investments otherwise expressly permitted pursuant to the Agreement;
     (xiii) New Convertible Note Derivative Obligations; and
     (xiv) investments not listed in clauses (i) through (xii) above (including
without limitation investments in Joint Ventures and Subsidiaries) in an
aggregate amount not in excess of $15,000,000.
     Revolving Credit Loan — a Loan made by any Lender pursuant to Section 1.1
of the Agreement.

Exhibit A-2



--------------------------------------------------------------------------------



 



     Revolving Credit Maximum Amount — $150,000,000, as such amount may be
increased or reduced from time to time pursuant to the terms of the Agreement.
     Revolving Loan Commitment — with respect to any Lender, the amount of such
Lender’s Revolving Loan Commitment pursuant to subsection 1.1.1 of the
Agreement, as set forth below such Lender’s name on the signature page hereof or
any Assignment and Acceptance Agreement executed by such Lender.
     Revolving Loan Percentage — with respect to each Lender, the percentage
equal to the quotient of such Lender’s Revolving Loan Commitment divided by the
aggregate of all Revolving Loan Commitments.
     Revolving Notes — the Second Amended and Restated Secured Promissory Notes
to be jointly and severally executed by Borrowers on or about the Closing Date
in favor of each Lender to evidence the Revolving Credit Loans, which shall be
in the form of Exhibit 1.1 to the Agreement, together with any replacement or
successor notes therefor.
     Security — all shares of stock, partnership interests, membership
interests, membership units or other ownership interests in any other Person and
all warrants, options or other rights to acquire the same.
     Security Documents — the Guaranty Agreements, the Mortgages, the Pledge
Agreements, any applicable hypothecs, and all other instruments and agreements
now or at any time hereafter securing the whole or any part of the Obligations.
     Solvent — as to any Person, that such Person (i) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
Indebtedness (including contingent debts), (ii) is able to pay all of its
Indebtedness as such Indebtedness matures and (iii) has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage.
     Subordinated Debt — Indebtedness of any Borrower or any of its Subsidiaries
that is subordinated to the Obligations in a manner satisfactory to Majority
Lenders, and contains terms, including without limitation, payment terms,
satisfactory to Majority Lenders.
     Subsidiary — any Person of which another Person owns, directly or
indirectly through one or more intermediaries, more than 50% of the Voting Stock
at the time of determination.
     Subsidiary Guarantors — each Subsidiary of Wabash that now or hereafter
executes a Guaranty Agreement.
     Swingline Loans — as defined in subsection 1.1.4 of the Agreement.

Exhibit A-2



--------------------------------------------------------------------------------



 



     Syndication Agents — each of LaSalle Bank, National Association and Wells
Fargo Bank, National Association, in their capacity as a Syndication Agent for
the Lenders under the Agreement.
     Term — as defined in Section 4.1 of the Agreement.
     Total Credit Facility — $150,000,000, as such amount may be increased or
reduced from time to time pursuant to the terms of the Agreement.
     Trailer Inventory — Inventory of a Company consisting of new and used
trailers held by such Company for sale or lease.
     Type of Organization — with respect to any Person, the kind or type of
entity by which such Person is organized, such as a corporation or limited
liability company.
     UCC — the Uniform Commercial Code as in effect in the State of Illinois on
the date of this Agreement, as it may be amended or otherwise modified.
     Unused Line Fee — as defined in Section 2.5 of the Agreement.
     USA Patriot Act — as defined in Section 7.1.33 of the Agreement.
     Voting Stock — Securities of any class or classes of a corporation, limited
partnership or limited liability company or any other entity the holders of
which are ordinarily, in the absence of contingencies, entitled to vote with
respect to the election of corporate directors (or Persons performing similar
functions).
     Wabash — as defined in the Preamble to the Agreement.
     Wabash Canada — FTSI Canada, Ltd., a corporation organized under the laws
of the Province of New Brunswick.
     Western Canada Property — the Property of Wabash Canada located at the
following locations: 8715 48th Street SE, Calgary, Alberta, 1870 King Edward
Street, Winnipeg, Manitoba and 20275 Logan Avenue, Langley British Columbia.
     Wind Down Subsidiaries — collectively, National Trailer Funding, LLC and
Wabash National, GmbH.
     WNLP — Wabash National, L.P., a Delaware limited partnership.
     WNTC — Wabash National Trailer Centers, Inc., a Delaware corporation.
          Other Terms. All other terms contained in the Agreement shall have,
when the context so indicates, the meanings provided for by the UCC to the
extent the same are used or defined therein.

Exhibit A-2



--------------------------------------------------------------------------------



 



          Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to the Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. The section titles, table of contents and
list of exhibits appear as a matter of convenience only and shall not affect the
interpretation of the Agreement. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. All references to any of the Loan Documents shall include any and
all modifications thereto and any and all extensions or renewals thereof.

Exhibit A-2